            Case 6:20-bk-02159-LVV            Doc 241       Filed 05/26/20       Page 1 of 93




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION
                                        www.flmb.uscourts.gov


In re:                                                CASE NO.: 6:20-bk-02159-LVV

FOODFIRST GLOBAL                                      CHAPTER 11
RESTAURANTS, INC. et al.,                             Jointly Administered 1

                Debtors.
                                                /

      DEBTORS’ MOTION FOR (I) ENTRY OF AN ORDER AUTHORIZING,
     UNDER SECTIONS 105, 363, 365, 1107 AND 1108 OF THE BANKRUPTCY
 CODE, (A) THE SALE OF ASSETS PURSUANT TO THE PURCHASE AGREEMENT
    FREE AND CLEAR OF LIENS, CLAIMS AND INTERESTS THEREUNDER;
   (B) ASSUMPTION AND ASSIGNMENT OF EXECUTORY CONTRACTS AND
 UNEXPIRED LEASES; (C) CONSUMMATION OF THE PURCHASE AGREEMENT
     AND RELATED DOCUMENTS; AND (II) GRANTING RELATED RELIEF

         FOODFIRST GLOBAL RESTAURANTS, INC., (“FoodFirst” or “Debtors”), a Ohio

corporation, and seven (7) of its affiliates or subsidiaries (the “Affiliated Debtors”) (“FoodFirst”

and the “Affiliated Debtors” are hereinafter collectively referred to as the “Debtors”), by and

through their undersigned counsel, move the Court for the entry of an order, pursuant to

Bankruptcy Code sections 105, 363, 365, 1107 and 1108 (a) approving the private sale (the

“Sale”) of at least forty five (45) of Debtors’ restaurant locations, the associated assets, and the

assumption and assignment of certain contracts and leases as described in and subject to the

terms and conditions of that certain Asset Purchase Agreement, dated May ___, 2020 (the

“Purchase Agreement”), a copy of which is annexed hereto as Exhibit A, between the Debtors


1 Joint administration with the following cases: Food First Global Restaurants, LLC, Case No. 6:20-bk-02159;

FoodFirst Global Holdings, LLC, Case No: 6:20-bk-02161; Brio Tuscan Grille of Maryland, Inc., Brio Marlton,
LLC, Case No: 6:20-bk-02162; Case No: 6:20-bk-02163-; Brio Tuscan Grille of Baltimore, LLC, Case No: 6:20-bk-
02164; Cherry Hill To, LLC, Case No: 6:20-bk-02166; Brio Tuscan Grille of Cherokee, LLC, Case No: 6:20-bk-
02165; and Bravo Development of Kansas, Inc., Case No: 6:20-bk-02167.
            Case 6:20-bk-02159-LVV        Doc 241     Filed 05/26/20    Page 2 of 93




and GPEE Lender, LLC (the “Purchaser”), free and clear of liens, claims, encumbrances, and

interests; and (b) granting related relief. In support of the Motion, the Debtors respectfully

represents as follows:

                                    Jurisdiction and Venue

       1.      The United States Bankruptcy Court for the Middle District of Florida (the

“Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the Middle

District of Florida.     This matter is a core proceeding within the meaning of 28 U.S.C.

§ 157(b)(2)

       2.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                          Background

       3.      On April 10, 2020 (the “Petition Date”), each of the Debtors filed with this Court

a voluntary petition for relief under Chapter 11 of the Bankruptcy Code. The Debtors’ cases are

being jointly-administered for procedural purposes only.       The Debtors are operating their

business and managing their properties as debtors and debtors-in-possession pursuant to sections

1107(a) and 1108 of the Bankruptcy Code.

       4.      On April 21, 2020, the Office of the United States Trustee appointed the official

committee of unsecured creditors (Doc. Nos. 53 and 176) (the “Committee”). No request has

been made for the appointment of a trustee or an examiner in these cases. FoodFirst is a privately

held Ohio corporation created in May of 2018. FoodFirst wholly owns six subsidiary entities

which either hold assets utilized by FoodFirst or are signatories to leases; but all staffing,

operations, and payroll are handled through FoodFirst.




                                                2
            Case 6:20-bk-02159-LVV         Doc 241    Filed 05/26/20    Page 3 of 93




       5.      As of Petition Date, FoodFirst owned nearly one hundred restaurants nationwide.

As more fully detailed in the Case Management Summary, FoodFirst acquired Brio Tuscan

Grille, which was renamed Brio Italian Mediterranean, (“Brio”), and Bravo Cucina Italiana,

renamed BRAVO Fresh Italian, (“Bravo” and collectively, the “Restaurants”), in a $100 million

transaction that closed May 24, 2018. (Doc. No. 5).

       6.       Brio was positioned within the upscale casual dining market, while Bravo was

marketed toward the core casual dining market. When acquired, Brio and Bravo operated 110

locations in 32 states across the country reporting annual sales of more than $400 million for

2017 with nearly 10,000 employees. The Debtors were in a period of contraction and

consolidation as the current international health crisis, (the “Pandemic”), created massive

restaurant closings and job losses throughout the country via state ordered shelter-in-place or

stay-at-home directives. Shutting down dine-in service options further exacerbated the

operational difficulties effecting the Restaurants.

       7.      As of Petition Date, Debtors were operating at 21 locations. Subsequent to filing

Debtors have rejected Forty-Eight (48) of Restaurant locations and reopened at another seven (7)

locations. Debtors have a total of Fifty-Three (53), nonrejected leases subject to potential

assumption and assignment pursuant to the sale.

                                         Relief Requested

       8.      By this Motion, the Debtors seeks (a) entry of an order authorizing (i) the Sale of

the assets to the Purchaser, pursuant to the terms and conditions set forth in the Purchase

Agreement attached hereto as Exhibit A, free and clear of all liens, claims and encumbrances,

and other interests, except as provided in the Purchase Agreement (with all liens, claims, and

encumbrances, and other interests to attach to the sale proceeds with the same validity and in the




                                                  3
                 Case 6:20-bk-02159-LVV            Doc 241       Filed 05/26/20        Page 4 of 93




same order of priority as they attached to the Purchased Assets 2 prior to the Sale); (ii) the

assumption and assignment to the Purchaser of the executory contracts and unexpired leases; and

(iii) the Debtors to consummate the Purchase Agreement and all documents, agreements, and

contracts executed in conjunction therewith.

                                       The Marketing Process and Sale

           9.       The Debtors began an informal sale process shortly before Petition Date by

reaching out to potential strategic partners to gage interest in sale or merger opportunities.

However, due to the Pandemic and shut down of almost all businesses nationwide, there was

little interest in acquisition of a restaurant business. Shortly prior to Petition Date, Debtors

started negotiations with various entities generally referred to as Earl Enterprises (“EE”) which,

through separate entities, own and operate over 200 restaurant locations under brands including

Planet Hollywood, Bucca di Beppo, Bertuccis, and Earl of Sandwich. Debtors and EE negotiated

preliminary terms of a management agreement and Debtor in Possession Loan (“DIP Loan”)

based upon the assumption that any sale transaction would need to run through a chapter 11

process.

           10.      After Petition Date, Debtors sought approval to enter the management agreement

and obtain the DIP Loan and, while seeking Court approval, Debtors considered offers from at

least two (2) other parties in respect of both management and the DIP Loan. Debtors created a

data room that was made available to all interested parties with the understanding that party

chosen as the ultimate manager and lender under the DIP Loan would be the likely purchaser of

Debtors’ assets. Ultimately, the Debtors received Court approval to enter the management

agreement and obtain the DIP Loan from entities affiliated with EE.


2   All capitalized terms not defined herein have the meanings used in the Purchase Agreement.



                                                          4
              Case 6:20-bk-02159-LVV        Doc 241      Filed 05/26/20      Page 5 of 93




        11.      The DIP Loan was extended Purchaser. Purchaser is managed by individuals

associated with EE. Purchaser’s ownership also includes certain companies and individuals

related to GP Investments, Ltd. (“GP”), which is the ultimate owner of each of the Debtors.

Subsequent to Petition Date, another entity jointly owned by GP and EE, PHL Holdings, LLC

(“PHL”) purchased the approximately $30,000,000 in senior secured prepetition loans held by

Garrison Loan Agency Service and City National Bank (the “Prepetition Secured Debt”).

Pursuant to the order approving the DIP Loan, Purchaser has the ability to credit bid up to

$40,000,000 in respect of any asset purchase (the “Credit Bid”).

        12.      As noted above, at least two potential purchasers engaged in due diligence

subsequent to Petition Date as part of the DIP Loan approval. After Purchaser was approved to

extend the DIP Loan, neither party has continued due diligence and, upon information and belief,

neither entity has a continuing interest in purchasing the Debtors’ assets. As such, the Debtors

determined it was in the best interest of creditors and the estates to enter into the Purchase

Agreement with GPEE Lender, LLC and/or one or more of its affiliates (collectively, the

“Purchaser”), for the sale of the assets, subject to higher and better bids that may be submitted

prior to the sale hearing.

        13.      Debtors originally contemplated seeking approval of bid procedures and

conducting a formal auction.       However, after consultation with the Committee, and in the

exercise of business judgment, Debtors believe the cost and time related to a formal auction is

highly unlikely to produce a bidder willing to extend funds beyond the Credit Bid and the most

efficient and effective path is to pursue a private sale (still subject to a higher and better offer) to

Purchaser. Debtors believe that entry into the Purchase Agreement with Purchaser is the best

course of action because the contemplated transaction: (a) eliminates all existing secured debt;




                                                   5
              Case 6:20-bk-02159-LVV            Doc 241       Filed 05/26/20       Page 6 of 93




(b) leaves the estate with a lien free asset worth approximately $1,000,000; (c) preserves

hundreds of jobs of the Debtors’ employees, (d) allows dozens of the Debtors’ vendors and lease

counterparties to have a customer or tenant, and (e) enables the Debtors to consummate a sale

and wind down the remainder of their assets and estates.

                                        The Purchase Agreement

        14.      Pursuant to Local Rule 2081-1, below is a summary of the material terms of the

proposed Purchase Agreement: 3

       Purchase Price             $25,000,000 Credit Bid, $50,000 in cash, plus the assumption of
                                  the Assumed Liabilities in the approximate aggregate amount of
                                  $4,500,000, which include: (a) cure claims of executory
                                  contracts and unexpired leases, (b) postpetition accounts
                                  payable, (c) unpaid payroll that comes due and payable after the
                                  closing (even if it relates to the pre-closing period), (d) accrued
                                  but unused paid time off for restaurant employees, (e) certain
                                  accrued taxes, (f) customer program liabilities (i.e., gift cards
                                  and “Loyalty” program), (g) real estate restructuring fees, and
                                  (h) transfer taxes.

          Purchaser               GPEE Lender, LLC or its affiliate or assign

     Purchased Assets             The Debtors’ right, title and interest in substantially all of the
                                  assets heretofore used exclusively in connection with or arising
                                  out of the operation of the Debtors’ business as further set forth
                                  in Section 2 of the Purchase Agreement and schedules thereto,
                                  including certain personal property, intangible property,
                                  governmental permits and licenses to the extent transferrable,
                                  and inventory.

      Excluded Assets             Unused Retainers, all causes of action except those against the
                                  Released Parties (as defined below) and actions under 11 U.S.C
                                  547, all as set forth in Section 4 of the Purchase Agreement.

    Assumed Liabilities           Liabilities and cure costs under assumed contracts and various
                                  other specified obligations as further set forth in Section7 of the
                                  Purchase Agreement.

     Closing Deadline             Closing shall be held upon the third business day following
                                  satisfaction of the conditions set forth in Sections 9 and 10 of the

3 The following is only a summary of certain of the terms and provisions of the Purchase Agreement. In the event
of any conflict between the summary set forth in this Motion and the Purchase Agreement, the terms and provisions
of the Purchase Agreement control. Capitalized terms not defined herein have the meanings used in the Purchase
Agreement.



                                                       6
              Case 6:20-bk-02159-LVV       Doc 241     Filed 05/26/20     Page 7 of 93



                               Purchase Agreement, and in any event no later than June 30,
                               2020.

     Representations and       Customary for transactions of this kind. Except as specifically
         Warranties            set forth in the Purchase Agreement, the Purchaser will accept
                               the Property at the Closing “AS-IS,” “WHERE-IS,” and “WITH
                               ALL FAULTS.”

          Release              The Purchase Agreement and the Sale Order shall contain and
                               approve, as applicable, full mutual general releases of the DIP
                               Lenders, the Stalking Horse and GP Investments Ltd., and such
                               entities’ respective current and former affiliates, and such
                               entities’ and their current and former affiliates’ current and
                               former officers, managers, directors, equity holders (regardless
                               of whether such interests are held directly or indirectly),
                               predecessors, successors, and assigns, subsidiaries, and each of
                               their current and former officers, managers, directors, equity
                               holders, principals, members, employees, agents, financial
                               advisors, partners, attorneys, accountants, investment bankers,
                               consultants,     representatives,  and     other    professionals
                               (collectively, the “Released Parties”), each in their capacity as
                               such, other than claims to the extent conveyed to (and released
                               by) the Purchaser.

                                Authority for the Requested Relief

A.      The Proposed Sale of the Assets Should be Approved
        Under Sections 363(b) and (f) and 365 of the Bankruptcy Code

        15.      The Debtors bring this Motion to seek approval of the transaction outside the

ordinary course of its business. The Court should enter an order granting the relief requested

herein because it represents a sound exercise of the Debtors’ business judgment pursuant to

sections 363(b)(1), 365(f)(2), and 365 of the Bankruptcy Code and is appropriate under section

105(a) of the Bankruptcy Code.

        16.      Section 363(b) of the Bankruptcy Code provides, in relevant part, that a debtor,

“after notice and a hearing, may use, sell, or lease, other than in the ordinary course of business,

property of the estate.” 11 U.S.C. § 363(b)(1). Although section 363 of the Bankruptcy Code

does not set forth a standard for determining when a sale or disposition of property of the estate

should be authorized, courts generally authorize sales of a debtor’s assets if such sale is based


                                                 7
             Case 6:20-bk-02159-LVV        Doc 241      Filed 05/26/20     Page 8 of 93




upon the sound business judgment of the debtor. Meyers v. Martin (In re Martin), 91 F.3d 389,

395 (3d Cir. 1996); In re Montgomery Ward Holding Corp., 242 B.R. 147, 153 (D. Del. 1999);

In re Del. & Hudson Ry. Co., 124 B.R. 169, 176 (D. Del. 1991).

       17.      Specifically, courts have held consistently that the sale of estate assets outside the

ordinary course of business is appropriate if: (a) there is a sound business purpose for the sale;

(b) the proposed sale price is fair; (c) the debtor has provided interested parties with adequate

and reasonable notice; and (d) the buyer has acted in good faith. See, e.g., In re Exaeris, Inc.,

380 B.R. 741, 744 (Bankr. D. Del. 2008); In re Decora Indus., Inc., No. 00−4459, 2002 WL

32332749, at *7−8 (D. Del. May 20, 2002).

       18.      Moreover, if a valid business justification exists for the sale of property of the

estate, a debtor’s decision to sell property out of the ordinary course of business enjoys a strong

presumption “that in making a business decision the directors . . . acted on an informed basis, in

good faith and in an honest belief that the action taken was in the best interests of the company.”

In re Integrated Res., Inc., 147 B.R. 650, 656 (Bankr. S.D.N.Y. 1992) (quoting Smith v. Van

Gorkom, 488 A.2d 858, 872 (Del. 1985)); see also In re Bridgeport Hldgs., Inc., 388 B.R. 548,

567 (Bankr. D. Del. 2008) (stating that directors enjoy a presumption of honesty and good faith

with respect to negotiating and approving a transaction involving a sale of assets). Parties

objecting to the debtor’s decision to sell property of the estate must make a showing of “bad

faith, self-interest or gross negligence.” Integrated Res., 147 B.R. at 656; see also In re Johns

Manville Corp., 60 B.R. 612, 616 (Bankr. S.D.N.Y. 1986) (“Where the debtor articulates a

reasonable basis for its business decisions (as distinct from a decision made arbitrarily or

capriciously), courts will generally not entertain objections to the debtor’s conduct.”).




                                                  8
             Case 6:20-bk-02159-LVV        Doc 241     Filed 05/26/20     Page 9 of 93




Accordingly, if a debtor’s actions satisfy the business judgment rule, then the transaction in

question should be approved under section 363(b)(1) of the Bankruptcy Code.

       19.      The Debtors respectfully submit that sound business reasons support their

decision to enter into the Purchase Agreement. First, it is highly unlikely that any other potential

buyers will submit an offer approaching, let alone exceeding, the amount of the Purchaser’s

offer. Second, the transaction will enable the Debtors to fund an orderly wind-down of its

business though this Chapter 11 case without incurring additional operating expenses at a time

when the Debtors have a decline in revenue and minimal cash on hand. Third, prior to and after

the Petition Date, the Debtors have extensively marketed the company as a whole. While the

Debtors are no longer soliciting offers from third-parties (as they believe these efforts have been

exhaustive), subject to the exclusivity provision in the APA and only in exercise of their

fiduciary duties they will certainly entertain any higher or better offers submitted by the

Purchaser or any other third-party prior to the sale hearing.

       20.      Accordingly, the Debtors, in its sound business judgment, believe that sale of the

Assets to the Purchaser is in the best interests of its estate and that the proposed transaction

should be approved by the Court pursuant to section 363(b) of the Bankruptcy Code.

B.     The Court Should Authorize the Sale of the Purchased Assets Free and Clear of
       Liens, Claims, Encumbrances, and Other Interests Pursuant to Section 363(f)
       of the Bankruptcy Code

       21.      The Debtors also seeks to sell the Assets free and clear of all liens, claims,

encumbrances, and other interests pursuant to section 363(f) of the Bankruptcy Code. Section

363(f) of the Bankruptcy Code authorizes a debtor to sell assets free and clear of any interest in

such property if:

                (1)    applicable nonbankruptcy law permits sale of such property free and clear
                       of such interest;



                                                 9
          Case 6:20-bk-02159-LVV          Doc 241      Filed 05/26/20     Page 10 of 93




               (2)     such entity consents;

               (3)     such interest is a lien and the price at which such property is sold is greater
                       than the aggregate value of all liens on such property;

               (4)     such interest is in bona fide dispute; or

               (5)     such entity could be compelled, in a legal or equitable proceeding, to
                       accept a money satisfaction of such interest.

11 U.S.C. § 363(f). Because section 363(f) of the Bankruptcy Code is drafted in the disjunctive,

satisfaction of any one of its five requirements is sufficient to permit the sale of the Acquired

Assets “free and clear” of liens and interests. In re Kellstrom Indus., Inc., 282 B.R. 787, 793

(Bankr. D. Del. 2002); Decora Indus., Inc., 2002 WL 32332749, at *7; In re Elliot, 94 B.R. 343,

345 (E.D. Pa. 1988). The Court also may authorize the sale of a debtor’s assets free and clear of

any liens pursuant to section 105 of the Bankruptcy Code, even if section 363(f) does not apply.

See In re Trans World Airlines, Inc., No. 01−0056 (PJW), 2001 WL 1820325, at *3

(Bankr. D. Del. Mar. 27, 2001).

       22.     As discussed above, the only liens on the Assets of which the Debtors is aware is

the liens of Garrison Loan Agency Service and City National Bank, both of which were acquired

by an affiliate of Purchaser and, as such, the lienholder consents to the sale. Thus, a Sale free of

Interests is permitted under 363(f)(2).

C.     The Court Should Grant the Purchaser the Full Protections Afforded
       to a Good Faith Purchaser Pursuant to Section 363(m) of the Bankruptcy Code

       23.     Section 363(m) of the Bankruptcy Code provides, in relevant part:

               The reversal or modification on appeal of an authorization under
               subsection (b) or (c) of this section of a sale or lease of property
               does not affect the validity of a sale or lease under such
               authorization to an entity that purchased or leased such property in
               good faith, whether or not such entity knew of the pendency of the
               appeal, unless such authorization and such sale or lease were
               stayed pending appeal.



                                                 10
          Case 6:20-bk-02159-LVV           Doc 241      Filed 05/26/20     Page 11 of 93




11 U.S.C. § 363(m). Section 363(m) of the Bankruptcy Code thus protects a purchaser of assets

sold pursuant to section 363 of the Bankruptcy Code from the risk that it will lose its interest in

the purchased assets if the order allowing the sale is reversed on appeal.              Although the

Bankruptcy Code does not define “good faith purchaser,” the Third Circuit has stated that a good

faith purchaser is “one who purchases in ‘good faith’ and for ‘value.’” In re Abbotts Dairies,

788 F.2d 143, 147 (3d Cir. 1986). To constitute a lack of good faith, a party’s conduct in

connection with the sale usually must amount to “fraud, collusion between the purchaser and

other bidders or the trustee or an attempt to take grossly unfair advantage of other bidders.” Id.

(citing In re Rock Indus. Mach. Corp., 572 F.2d 1195, 1198 (7th Cir. 1978)).

       24.     There is no fraud or collusion between the Purchaser or any of its affiliates and

the Debtors. Before the execution of the Purchase Agreement, the Debtors and the Purchaser

engaged in extensive arm’s-length discussions to reach a deal. The Debtors and the Purchaser

were represented by separate counsel in connection with the negotiation and documentation of

the Purchase Agreement, which the Debtors’ Chief Restructuring Officer, Robert Morrison,

approved and ratified. Accordingly, the Debtors requests that the Court determine that the

Purchaser has negotiated and acted at all times in good faith and, as a result, is entitled to the full

protections of a good faith purchaser under section 363(m) of the Bankruptcy Code, and that the

Purchase Agreement does not constitute an avoidable transaction pursuant to section 363(n) of

the Bankruptcy Code.

D.     A Private Sale of the Acquired Assets is Appropriate Under Bankruptcy Rule 6004

       25.     Bankruptcy Rule 6004(f) permits a debtor to conduct a private sale pursuant to

section 363. Specifically, Bankruptcy Rule 6004(f) provides that “[a]ll sales not in the ordinary

course of business may be by private sale or by public auction.” Fed. R. Bankr. P. 6004(f)(1)




                                                  11
          Case 6:20-bk-02159-LVV           Doc 241       Filed 05/26/20   Page 12 of 93




(emphasis added); see also In re Alisa P’ship, 15 B.R. 802, 802 (Bankr. D. Del 1981) (holding

that manner of sale is within the debtor’s discretion); In re Bakalis, 220 B.R. 525, 531−32

(Bankr. E.D.N.Y. 1998) (stating that debtor has authority to conduct public or private sales of

estate property).

       26.     Accordingly, in light of Bankruptcy Rule 6004(f) and case law regarding section

363 sales, a debtor may conduct a private sale if a good business reason exists. See, e.g., In re

Pritam Realty, Inc., 233 B.R. 619 (D.P.R. 1999) (upholding the bankruptcy court’s approval of a

private sale conducted by a Chapter 11 debtor); In re Condere Corp., 228 B.R. 615, 629

(Bankr. S.D. Miss. 1998) (authorizing private sale of debtors’ tire company where “[d]ebtor has

shown a sufficient business justification for the sale of the assets to the [p]urchaser”);

In re Embrace Sys. Corp., 178 B.R. 112, 123 (Bankr. W.D. Mich. 1995) (“A large measure of

discretion is available to a bankruptcy court in determining whether a private sale should be

approved. The court should exercise its discretion based upon the facts and circumstances of the

proposed sale.”); In re Wieboldt Stores, Inc., 92 B.R. 309 (N.D. Ill. 1988) (affirming right of

chapter 11 debtor to transfer assets by private sale).

       27.     Indeed, courts in this and other districts have approved private sales of estate

property pursuant to section 363(b)(1) when there has been a valid business reason for not

conducting an auction. See, e.g., Buffets Holdings, Inc., No. 08−10141 (MFW) (Bankr. D. Del.

Feb. 3, 2009) (approving the private sale of real property for approximately $2.4 million);

In re W.R. Grace & Co., No. 01−01139 (JKF) (Bankr. D. Del. Dec. 18, 2008) (approving the

private sale of real property for approximately $3.8 million); In re Wellman, Inc., No. 08−10595

(SMB) (Bankr. S.D.N.Y. Oct. 6, 2008) (approving private sale of industrial complex capable of

converting recycled carpet into nylon engineered resins for $17.9 million); In re W.R.




                                                 12
           Case 6:20-bk-02159-LVV              Doc 241       Filed 05/26/20        Page 13 of 93




Grace & Co., No. 01−01139 (JKF) (Bankr. D. Del. July 23, 2007) (authorizing private sale of

business line which designs and manufactures materials used in catalytic converters to remove

pollutants produced by engines for approximately $22 million); In re Solutia, Inc., No. 03−17949

(SCC) (Bankr S.D.N.Y. Dec. 28, 2006) (approving private sale of real property for

approximately $7.1 million). 4

        28.      The Debtors submit that the proposed private sale of the Assets to the Purchaser

in accordance with the Purchase Agreement is appropriate in light of the facts and circumstances

of these Chapter 11 cases. Specifically, given the proposed purchase price for the Assets, the

low probability that a competing offer will actually emerge with an offer higher or better than the

offer of the Purchaser does not justify the costs and risks associated with delay.

        29.      As a result, the transaction with the Purchaser allows the Debtors to maximize the

value of the Assets and provides much needed liquidity to the Debtors’ estates. Because a

private sale is specifically authorized under Bankruptcy Rule 6004 and the Debtors believe that

the Purchaser’s offer is the highest and best offer for the Assets (indeed, the Debtors do not

believe any other offer could be obtained on better terms), the Debtors request that the Court

approve the proposed private sale of the Assets to the Purchaser in accordance with the Purchase

Agreement.

E.      Assumption and Assignment of Certain Executory Contracts and Unexpired Leases

        30.      As part of the Purchase Agreement, the Debtors are seeking authorization to

assume and assign the executory contracts and unexpired leases to the Purchaser. Purchaser is

still examining the various unexpired leases it will seek to assume and assign; however, it has

committed to assume at least Forty Five (45) of the existing nonresidential real property leases

4 Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.

Copies of these orders are available upon request of the Debtors’ counsel.



                                                       13
          Case 6:20-bk-02159-LVV           Doc 241      Filed 05/26/20   Page 14 of 93




(the “Assumed Restaurant Leases”). Debtors will file a list the Assumed Restaurant Leases and

other assumed executory contracts (collectively, the “Assumed Contracts”) at least three (3)

business days prior to the sale hearing (the “Assumption Notice”). The Assumption Notice will

state the name of the counterparty, the contract, and the cure amount. In addition, the Debtors

and their advisors will distribute adequate assurance information to the counterparties on

Assumed Contracts.

       31.     If an Assumed Contract is assumed and assigned pursuant to Court order, then

unless the applicable counterparties to such contract or lease (each a “Counterparty” and

collectively, the “Counterparties”) properly files and serves an objection to the cure amount (the

“Cure Amount”) by the sale hearing, the Counterparty will receive, at the time of the closing of

the Sale (or as soon as reasonably practicable thereafter), the Cure Amount as set forth therein, if

any. If an objection is filed by a Counterparty to an Assumed Contract, the Debtors propose that

such objection must set forth a specific default in the executory contract or unexpired lease,

claim a specific monetary amount that differs from the Cure Amount, along with such

documentation supporting this amount, and set forth any reason why the Counterparty believes

the executory contract or unexpired lease cannot be assumed and assigned to the Purchaser.

       32.     If any Counterparty objects for any reason to the assumption and assignment of a

Assumed Contract (including an objection to a proposed Cure Amount), the Debtors propose that

the Counterparty must file the objection and serve it upon the Debtors and the other notice

parties identified therein by no later than the sale hearing.

       33.     The Purchaser is responsible for satisfying any requirements regarding adequate

assurance of future performance that may be imposed under section 365(b) of the Bankruptcy

Code in connection with the proposed assignment of any Assumed Contract, and the failure to




                                                  14
          Case 6:20-bk-02159-LVV           Doc 241     Filed 05/26/20       Page 15 of 93




provide adequate assurance of future performance to any Counterparty to any Assumed Contract

shall not excuse the Purchaser from performance of any and all of its obligations pursuant to the

Purchase Agreement. The Debtors propose that the Court make its determinations concerning

adequate assurance of future performance under the Assumed Contracts pursuant to section

365(b) of the Bankruptcy Code at the Sale Hearing. Disputed Cure Amounts will be resolved by

the Court at the Sale Hearing or such later date as may be agreed to or ordered by the Court.

       34.     Section 365(a) of the Bankruptcy Code provides that, subject to the court’s

approval, a trustee “may assume or reject any executory contracts or unexpired leases of the

debtor.” 11 U.S.C. § 365(a). Upon finding that a trustee has exercised its sound business

judgment in determining to assume an executory contract or unexpired lease, courts will approve

the assumption under section 365(a) of the Bankruptcy Code. See Nostas Assocs. v. Costich (In

re Klein Sleep Prods., Inc.), 78 F.3d 18, 25 (2d Cir. 1996); see also Orion Pictures Corp. v.

Showtime Networks, Inc. (In re Orion Pictures Corp.), 4 F.3d 1095, 1099 (2d Cir. 1993).

       35.     Pursuant to section 365(f)(2) of the Bankruptcy Code, a trustee may assign an

executory contract or unexpired lease of nonresidential real property if:

               (A)       the trustee assumes such contract or lease in accordance
                         with the provisions of this section; and

               (B)       adequate assurance of future performance by the assignee
                         of such contract or lease is provided, whether or not there
                         has been a default in such contract or lease.
11 U.S.C. § 365(f)(2).

       36.     The meaning of “adequate assurance of future performance” depends on the facts

and circumstances of each case, but should be given “practical, pragmatic construction.” See

Carlisle Homes, Inc. v. Arrari (In re Carlisle Homes, Inc.), 103 B.R. 524, 538 (Bankr. D.N.J.

1989); see also In re Natco Indus., Inc., 54 B.R. 436, 440 (Bankr. S.D.N.Y. 1985) (adequate

assurance of future performance does not mean absolute assurance that debtor will thrive and pay


                                                 15
          Case 6:20-bk-02159-LVV         Doc 241     Filed 05/26/20    Page 16 of 93




rent); In re Bon Ton Rest. & Pastry Shop, Inc., 53 B.R. 789, 803 (Bankr. N.D. Ill. 1985)

(“Although no single solution will satisfy every case, the required assurance will fall

considerably short of an absolute guarantee of performance.”).

       37.     Among other things, adequate assurance may be given by demonstrating the

assignee’s financial health and experience in managing the type of enterprise or property

assigned. In re Bygaph, Inc., 56 B.R. 596, 605-6 (Bankr. S.D.N.Y. 1986) (adequate assurance of

future performance is present when prospective assignee of lease has financial resources and

expressed willingness to devote sufficient funding to business to give it strong likelihood of

succeeding; chief determinant of adequate assurance is whether rent will be paid).

       38.     The Debtors and the Purchaser will present evidence at the Sale Hearing to prove

the financial credibility, willingness, and ability of the Purchaser to perform under the Assumed

Contracts. The Court and other interested parties therefore will have the opportunity to evaluate

the ability of the Purchaser to provide adequate assurance of future performance under the

Assumed Contracts, as required by section 365(b)(1)(C) of the Bankruptcy Code.

       39.     In addition, the Debtors believe that the proposed cure amounts are up to date and

accurate and that notice provided to the counterparties will afford the affected party to

opportunity to exercise any rights affected by the Motion, and consistent with Section 365 of the

Bankruptcy Code. To the extent that any defaults exist under any Assumed Contract, any such

defaults will be cured pursuant to the Purchase Agreement. Except as otherwise limited by

Section 365 of the Bankruptcy Code, any provision in the Assumed Contract that would restrict,

condition, or prohibit an assignment of such contracts will be deemed unenforceable pursuant to

Section 365(f)(1) of the Bankruptcy Code.




                                               16
          Case 6:20-bk-02159-LVV           Doc 241     Filed 05/26/20      Page 17 of 93




F.     Waiver of Bankruptcy Rule 6004

       40.     To implement the foregoing successfully, the Debtors seek a waiver of the notice

requirements under Bankruptcy Rule 6004(a) and the fourteen-day stay of an order authorizing

the use, sale, or lease of property under Bankruptcy Rule 6004(h), to the extent these rules are

applicable. As described above, the relief that the Debtors seek in this Motion is necessary for

the Debtors to generate revenues for its estate. Accordingly, the Debtors respectfully requests

that the Court waive the notice requirements under Bankruptcy Rule 6004(a) and the 14-day stay

imposed by Bankruptcy Rule 6004(h), so that the Debtors may perform its obligations timely

under the Purchase Agreement.

       41.     Notice of this Motion shall be provided to: (a) the Office of the United States

Trustee for the Middle District of Florida; (b) counsel to the Committee; (c) the Debtors’

prepetition and post-petition lender; (d) the Purchaser; (e) all parties who have expressed an

interest in acquiring some or all of the Debtors’ assets; (f) all known holders of liens, claims, and

other encumbrances secured by the assets constituting the Assets; (g) all applicable federal, state,

and local taxing authorities, including the Internal Revenue Service; and (h) any party that has

requested notice pursuant to Bankruptcy Rule 2002. The Debtors respectfully submits that, in

light of the nature of the relief requested, no other or further notice need be given.

       WHEREFORE, the Debtors respectfully requests that the Court enter an Order granting

the Motion and granting the relief requested herein, and such other and further relief as the Court

deems appropriate.

       RESPECTFULLY SUBMITTED on this 26th day of May 2020.

                                                   /s/ R. Scott Shuker, Esq.
                                                   R. Scott Shuker, Esq.
                                                   Florida Bar No. 0984469
                                                   rshuker@shukerdorris.com



                                                 17
Case 6:20-bk-02159-LVV   Doc 241   Filed 05/26/20   Page 18 of 93




                              SHUKER & DORRIS, P.A.
                              121 S. Orange Ave., Suite 1120
                              Orlando, Florida 32801
                              Telephone: 407-337-2060
                              Facsimile: 407-337-2050
                              Attorneys for the Debtors




                             18
          Case 6:20-bk-02159-LVV        Doc 241     Filed 05/26/20   Page 19 of 93




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION
                                www.flmb.uscourts.gov

 In re:                                             CASE NO.: 6:20-bk-02159-LVV

 FOODFIRST GLOBAL                                   CHAPTER 11
 RESTAURANTS, INC. et al.,
              Debtors.                              Jointly Administered

                                           /


                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true copy of the DEBTORS’ MOTION FOR (I)
ENTRY OF AN ORDER AUTHORIZING, UNDER SECTIONS 105, 363, 365, 1107 AND
1108 OF THE BANKRUPTCY CODE, (A) THE SALE OF ASSETS PURSUANT TO THE
PURCHASE AGREEMENT FREE AND CLEAR OF LIENS, CLAIMS AND
INTERESTS THEREUNDER; (B) ASSUMPTION AND ASSIGNMENT OF
EXECUTORY CONTRACTS AND UNEXPIRED LEASES; (C) CONSUMMATION OF
THE PURCHASE AGREEMENT AND RELATED DOCUMENTS; AND (II)
GRANTING RELATED RELIEF has been furnished by fax, electronic transmission and/or
U.S. first-class mail, postage prepaid, to: Debtors, c/o Stephen R. Layt, 420 S. Orange Ave.,
Suite 900, Orlando, FL 32801; Rosenfield and Company, PLLC, 301 E. Pine Street, Suite 975,
Orlando, FL 32801; Rosenfield and Company, PLLC; Attn: Bob Morrison, CRO, 301 E. Pine
Street, Suite 975, Orlando, Florida 32801; Proskauer Rose LLP, attorney for GPEE Lender,
LLC, Eleven Times Square, New York, NY 10036-8299; Vincent Indelicato, Esq., Proskauer,
Eleven Times Square, New York, NY 10036, vindelicato@proskauer.com; Ron Freed, Vice
President, Ron.Freed@cnb.com; City National Bank, 555 South Flower St., 16th Floor, Los
Angeles, CA 90071; Matthew White, Esq., mwhite@garrisoninv.com, Anthony M. DiGiacomo,
Chapman and Cutler LLP, 1270 Avenue of the Americas, New York, NY 10020;
digiacomo@chapman.com; Garrison Funding; Suzanne E. Gilbert, Esq., Holland & Knight, 200
South Orange Avenue, Suite 2600, Orlando, FL 32801, Suzanne.gilbert@hklaw.com; Brian
Smith, Esq., Holland & Knight, 200 South Orange Avenue, Suite 2600, Orlando, FL 32801,
brian.smith@hklaw.com; creditors’ Committee: Brookfield Property Retail, Inc. Attn: Julie
Minnick Bowden, National Bankruptcy Director, 350 N. Orleans Street, Suite 300 Chicago, IL
60654 (julie.bowden@brookfieldpropertiesretail.com); Bar Harbor Seafood, Attn: Bradley Boe,
Director of Credit, 188 Inverness Drive West Englewood, CO 80112 (Brad.boe@pfgc.com);
Simon Property Group, Inc., Attn: Ronald M. Tucker, Vice President/Bankruptcy Counsel, 225
West Washington Street, Indianapolis, IN 46204 (rtucker@simon.com); Bradford J. Sandler,
Esq., Pachulski Stang Ziehl & Jones, LLP, 780 Third Avenue, 34th Floor, New York, NY 10017,
bsandler@pszjlaw.com; Mark J. Wolfson, Esq., Foley & Lardner LLP, 100 N. Tampa Street,
Suite 2700, Tampa, Florida 33602, mwolfson@foley.com; Robert Feinstein, Esq., Counsel for
the Official Committee, Pachulski STang Ziehl & Jones LLP, 780 Third Avenue, 34th Floor,
New York, NY, 10017, rfeinstein@pszjlaw.com; all creditors and parties in interest, as shown on


                                               19
          Case 6:20-bk-02159-LVV        Doc 241     Filed 05/26/20      Page 20 of 93




the matrix attached to the original of this motion filed with the Court; and Office of the United
States Trustee, 400 W. Washington St., Suite 1400, Orlando, FL 32801 on this 26th day of May
2020.


                                                /s/ R. Scott Shuker
                                                R. Scott Shuker, Esq.




                                               20
                            Case 6:20-bk-02159-LVV         Doc 241           Filed 05/26/20   Page 21 of 93
Label Matrix for local noticing                ARC SWWCHOH001, LLC                              Brookfield Property REIT, Inc.
113A-6                                         c/o Patrick M. Mosley, Esq.                      c/o Patrick M. Mosley, Esq.
Case 6:20-bk-02159-LVV                         Hill Ward Henderson                              Hill Ward Henderson
Middle District of Florida                     101 E. Kennedy Blvd.                             101 E. Kennedy Blvd.
Orlando                                        Suite 3700                                       Suite 3700
Tue May 26 11:22:02 EDT 2020                   Tampa, FL 33602-5195                             Tampa, FL 33602-5195
CBL & Associates Management, Inc.              CVM Holdings, LLC                                John Cannizzaro
c/o Buffey Klein                               c/o Patrick M. Mosley, Esq.                      ICE MILLER LLP
Husch Blackwell                                Hill Ward Henderson                              250 West Street, Suite 700
1900 N. Pearl Street                           101 E. Kennedy Blvd.                             Columbus, OH 43215-7509
Suite 1800                                     Suite3700
Dallas, TX 75201-2467                          Tampa, FL 33602-5179
Commonwealth of Pennsylvania                   Nikki Courtney                                   James D’Loughy
Dept of Labor/Industry                         16419 Dominion Drive                             AdvisorLaw PLLC
Collections Support Unit                       Macomb, MI 48044-4077                            2925 PGA Blvd Ste 204
651 Boas St Room 925                                                                            Palm Beach Gardens, FL 33410-2909
Harrisburg, PA 17121-0751

Deutsche Asset & Wealth Management             Edward G. Milgrim, P.A. d/b/a Milgrim Law Gr     FoodFirst Global Restaurants, Inc.
c/o Patrick M. Mosley, Esq.                    3216 Corrine Dr.                                 4700 Millenia Blvd., Suite 400
Hill Ward Henderson                            Orlando, FL 32803-2230                           Orlando, FL 32839-6020
101 E. Kennedy Blvd.
Suite 3700
Tampa, FL 33602-5195
Gulfstream Park, LLC                           HERONA PROPERTY MANAGEMENT                       Harris County
c/o Patrick M. Mosley, Esq.                    6664 Edinborough                                 Linebarger Goggan Blair & Sampson LLP
Hill Ward Henderson                            West Bloomfield, MI 48322-3864                   c/o John P. Dillman
101 E. Kennedy Blvd.                                                                            Post Office Box 3064
Suite 3700                                                                                      Houston, TX 77253-3064
Tampa, FL 33602-5195
Mollie Hart                                    Hines Global REIT                                IMI Huntsville LLC
% Anidjar & Levine, P.A.                       c/o Patrick M. Mosley, Esq.                      c/o Eric S. Golden, Esq.
300 SE 17th Street                             Hill Ward Henderson                              Burr & Forman LLP
Fort Lauderdale, FL 33316-2550                 101 E. Kennedy Blvd.                             200 S. Orange Ave., Suite 800
                                               Suite 3700                                       Orlando, FL 32801-6404
                                               Tampa, FL 33602-5195
Inland Commercial Real Estate Services, LLC,   Soneet R. Kapila                                 Mansfield Power & Gas
c/o Ilan Markus                                1000 South Federal Highway                       c/o Thompson, O’Brien, Kemp & Nasuti, PC
Barclay Damon LLP                              Suite 200                                        40 Technology Pkwy S
545 Long Wharf Drive, Ninth Floor              Fort Lauderdale, FL 33316-1237                   Ste 300
New Haven, CT 06511-5960                                                                        Peachtree Corners, GA 30092-2924

Montgomery County                              Robert B Morrison                                NCR Ventures LLC
Linebarger Goggan Blair & Sampson LLP          Rosenfield and Company, PLLC                     McDonald Hopkins LLC
c/o John P. Dillman                            301 E. Pine Street, Suite 975                    505 South Flagler Drive
PO BOX 3064                                    Orlando, FL 32801-2747                           Suite 300
Houston, TX 77253-3064                                                                          West Palm Beach, FL 33401-5942

Scott N Opincar                                Michael Ott                                      PGIM Real Estate
MCDONALD HOPKINS LLC                           Ice Miller, LLP                                  c/o Patrick M. Mosley, Esq.
600 Superior Ave. E. Ste 2100                  200 W Madison Street                             Hill Ward Henderson
Cleveland, OH 44114-2653                       Suite 3500                                       101 E. Kennedy Blvd.
                                               Chicago, IL 60606-3417                           Suite 3700
                                                                                                Tampa, FL 33602-5195
Ernie Zachary Park                             RPT Realty, L.P.                                 Jennifer D Raviele
Bewley Lassleben & Miller LLP                  c/o Ilan Markus                                  Kelley Drye & Warren LLP
13215 E Penn St Ste 510                        Barclay Damon LLP                                333 West Wacker Drive
Whittier, CA 90602-1797                        545 Long Wharf Drive, Ninth Floor                Chicago, IL 60606-2208
                                               New Haven, CT 06511-5960
                              Case 6:20-bk-02159-LVV     Doc 241           Filed 05/26/20   Page 22 of 93
Regency Centers LP                           Retail Properties of America, Inc.               Shawn M Riley
c/o Patrick M. Mosley, Esq.                  c/o Patrick M. Mosley, Esq.                      McDonald Hopkins LLC
Hill Ward Henderson                          Hill Ward Henderson                              600 Superior Ave. E. Ste 2100
101 E. Kennedy Blvd.                         101 E. Kennedy Blvd.                             Cleveland, OH 44114-2653
Suite 3700                                   Suite 3700
Tampa, FL 33602-5195                         Tampa, FL 33602-5195
Kenneth R Rosenfield                         SITE Centers Corp.                               Bradford J Sandler
Rosenfield and Company, PLLC                 c/o Patrick M. Mosley, Esq.                      Pachulski Stang Ziehl & Jones LLP
301 E. Pine Street, Suite 975                Hill Ward Henderson                              780 Third Avenue, 34th Floor
Orlando, FL 32801-2747                       101 E. Kennedy Blvd.                             New York, NY 10017-2024
                                             Suite 3700
                                             Tampa, FL 33602-5195
Serene Investment Management LLC             Simon Property Group                             Spotsylvania Mall Company
c/o Denise Dell-Powell, Esq.                 Attn: Ronald M. Tucker, Esq.                     dba Spotsylvania Towne Centre
Dean Mead Law Firm                           225 W. Washington Street                         5577 Youngstown-Warren Rd
420 S. Orange Avenue                         Indianapolis, IN 46204-3438                      5577 Youngs
Suite 700                                                                                     Niles, OH 44446 United States
Orlando, FL 32801-4911
Starwood Retail Partners LLC                 Taubman Landlords                                The Forbes Company, LLC
c/o Patrick M. Mosley, Esq.                  c/o Andrew S. Conway                             c/o Patrick M. Mosley, Esq.
Hill Ward Henderson                          200 East Long Lake Road                          Hill Ward Henderson
101 E. Kennedy Blvd.                         Suite 300                                        101 E. Kennedy Blvd.
Suite 3700                                   Bloomfiled Hills, MI 48304-2324                  Suite 3700
Tampa, FL 33602-5195                                                                          Tampa, FL 33602-5195
The Macerich Company                         Trademark Property Company                       WMB 2, LLC and TWB Oxmoor 2, LLC
c/o Patrick M. Mosley, Esq.                  c/o Patrick M.Mosley, Esq.                       Wyatt, Tarrant & Combs, LLP
Hill Ward Henderson                          Hill Ward Henderson                              250 West Main Street, Suite 1600
101 E. Kennedy Blvd.                         101 E. Kennedy Blvd.                             Lexington, KY 40507-1746
Suite 3700                                   Suite 3700
Tampa, FL 33602-5195                         Tampa, FL 33602-5195
Washington Prime Group Inc.                  Watters Creek Owner, LLC                         Winter Park Town Center, Ltd.
c/o Frost Brown Todd LLC, Ronald E. Gold     c/o Patrick M. Mosley, Esq.                      c/o Ryan E. Davis, Esq.
3300 Great American Tower                    Hill Ward Henderson                              Winderweedle, Haines, Ward & Woodman, PA
301 East Fourth Street                       101 E. Kennedy Blvd.                             329 Park Avenue North
Cincinnati, Oh 45202-4245                    Suite 3700                                       Second Floor
                                             Tampa, FL 33602-5195                             Winter Park, FL 32789-7408
YTC Mall Owner, LLC                          035 WASTE INDUSTRIES                             100 PRATT ST. VENTURE, LLC
c/o Patrick M. Mosley, Esq.                  P.O. BOX 791519                                  P.O. BOX 780462
Hill Ward Henderson                          BALTIMORE, MD 21279-1519                         PHILADELPHIA, PA 19178-0462
101 E. Kennedy Blvd.
Suite 3700
Tampa, FL 33602-5195
168TH AND DODGE L.P.                         168th and Dodge LP                               3343 BAILEY LOCK AND ALARM
P.O. BOX 94133                               c/o Michelle E. Shriro                           dba SUBURBAN LOCK AND KEY
LAS VEGAS, NV 89193-4133                     Singer & Levick PC                               3122 DELAWARE AVE.
                                             16200 Addison Road, Suite 140                    KENMORE, NY 14217-2003
                                             Addison, TX 75001-5377

A 1 SEWER & SEPTIC SERVICE                   A BETTER VIEW                                    A CLEAN SLATE
1891 MERRIAM LANE                            4017 JUNIPER DRIVE                               520 AIRPORT DRIVE NW
KANSAS CITY, KS 66106-4713                   HUNTSVILLE, AL 35810-1130                        SUITE A-9
                                                                                              ALBUQUERQUE, NM 87121-2557


A CLEAR VIEW WINDOW                          A DU-ALL SEWER & DRAIN                           A RUDI CUELLAR LOCK
CLEANING, LLC.                               514 S. EAST COAST ST.                            2 SOUTH ORANGE AVENUE
P.O. BOX 502                                 LAKE WORTH, FL 33460-4429                        GARAGE UNIT 2
NEW FREEDOM, PA 17349-0502                                                                    ORLANDO, FL 32801-2639
                              Case 6:20-bk-02159-LVV     Doc 241           Filed 05/26/20   Page 23 of 93
A TECH-TCI, INC.                             A-1 DECON INC                                    A-LOT-A-CLEAN, INC.
P.O. BOX 3597                                1048 TORNGAT COURT                               P.O. BOX 284
DES MOINES, IA 50323-0597                    VIRGINIA BEACH, VA 23454-6719                    LEE’S SUMMIT, MO 64063-0284



A.MAESTRANZI SONS KNIFE                      AAA WASTEWATER SERVICES                          AATA LLC
1031 LUNT AVE.                               3677 ANTHONY LANE                                2811 LITTLE YORK RD
SCHAUMBURG, IL 60193-4418                    FRANKLIN, OH 45005-4501                          DAYTON, OH 45414-1635



ABC                                          ABC FIRE EQUIPMENT CORP                          ABC FIRE EXTINGUISHER CO
115 N CEDAR                                  5370 JAEGER RD                                   4641 PEOPLES RD
GREENSBORO, NC 27401-2228                    NAPLES, FL 34109-5803                            PITTSBURGH, PA 15237-3135



ABLC Corporation                             ABOVE AND BEYOND PLUMBING                        ABQ UPTOWN LLC.
Av. Das Nacoes Unidas 12399                  P.O. BOX 2065                                    7065 SOLUTION CENTER
Conj. 134B                                   KELLER, TX 76244-2065                            CHICAGO, IL 60677-7000
So Paulo, SP
Brazil

ABSOLUTE CLEANING SERVICE                    ACCENT DRAPERIES                                 ACCUPRO AUDIO VIDEO INC
5015 DINSMORE ROAD                           1180 GOODALE BLVD                                3541 #B ALKIRE RD.
WEST CARROLLTON, OH 45449-2732               COLUMBUS, OH 43212-3793                          GROVE CITY, OH 43123-1066



ACCUTECH RESTORATION &                       ACE LOCK SERVICE, INC.                           ACHS, JACOB
REMODELING, INC.                             P.O. BOX 11726                                   1732 DUTCHESS AVE
2227 RIVER RIDGE DRIVE                       JACKSONVILLE, FL 32239-1726                      KETTERING, OH 45420-1340
SARASOTA, FL 34239-4224


ACTION PLUMBING, INC.                        ADOPT-A HIGHWAY MAIN. CO.                        ADP, INC
7 EAST STOW ROAD                             3158 RED HILL AVE                                ATTN VALERIE RODRIGUEZ
MARLTON, NJ 08053-3118                       SUITE #200                                       400 COVINA BLVD
                                             COSTA MESA, CA 92626-3416                        SAN DIMAS, CA 91773-2954


ADT SECURITY SERVICES, INC                   ADVANCE BUILDING CARE                            ADVANCED DISPOSAL-HARTLAND
P.O. BOX 371378                              P.O. BOX 1806                                    PO BOX 74008053
PITTSBURGH, PA 15250-7878                    TUSTIN, CA 92781-1806                            CHICAGO, IL 60674-8053



ADVANCED MECHANICAL PLUS                     AFCO                                             AGGRESIVE APPLIANCES
206 N. CENTRAL AVE.                          P.O. BOX 360572                                  617 Mercy Drive
LIMA, OH 45801-4414                          PITTSBURGH, PA 15250-6572                        Orlando, FL 32805-1055



AIR COMFORT REFRIGERATION                    AIR FILTER ENGINEERS USA                         AIR FILTER PLUS INC.
20 BROOKLYN AVENUE                           489 MISSION ST.                                  1205 CARDINAL DRIVE
MASSAPEQUA, NY 11758-4800                    CAROL STREAM, IL 60188-9431                      EUDORA, KS 66025-9566
                            Case 6:20-bk-02159-LVV     Doc 241          Filed 05/26/20   Page 24 of 93
AIR FORCE ONE INC                          AIR SERVICE, INC                                AIRE-RITE AIR CONDITIONING
5810 SHIER RINGS ROAD                      1964 W 9TH STREET                               15122 BOLSA CHICA ST
DUBLIN, OH 43016-6239                      WEST PALM BEACH, FL 33404-6426                  HUNTINGTON BEACH, CA 92649-1025



AIRECOM                                    AIRGAS NATIONAL CARBON.                         AIS COMMERICAL PARTS &
6171 HUNTLEY ROAD                          P.O. BOX 602792                                 SERVICE, INC.
SUITE E                                    CHARLOTTE, NC 28260-2792                        1005 PARKWAY VIEW DRIVE
COLUMBUS, OH 43229-1079                                                                    PITTSBURGH, PA 15205-1424


AJJ ENTERPRISES, INC.                      AKIKI LAWN CARE, LLC                            AL’S UPHOLSTERY LLC.
P.O. BOX 22267                             1625 CHESTNUT BLVD.                             6616 CENTRAL AVE SE
KNOXVILLE, TN 37933-0267                   CUYAHOGA FALLS, OH 44223-1851                   ALBUQUERQUE, NM 87108-1815



ALABAMA ABC BEVERAGE                       ALABAMA DEPT OF REVENUE                         ALABAMA POWER
STORE #192                                 50 N RIPLEY ST                                  PO BOX 242
220 WEST OXMOOR RD                         MONTGOMERY, AL 36130-1001                       BIRMINGHAM, AL 35292-0001
BIRMINGHAM, AL 35209-6315


ALADCO LINEN SERVICES                      ALBUQUERQUE FLORIST INC                         ALL EVENT RENTAL, LLC
P.O. BOX 151                               3121 SAN MATEO NE                               2048 BEE RIDGE RD.
ADAMS, MA 01220-0151                       ALBUQUERQUE, NM 87110-1921                      SARASOTA ,FL 34239-6120



ALL HOME REMODELING LLC                    ALL IN GRAPHICS & PRINTING                      ALL STAR FIRE PROTECTION
334 NW 12TH AVENUE                         3455 W SUNSET RD, SUITE L                       4725 LUMBER NE, SUITE 5
BOCA RATON, FL 33486-3467                  LAS VEGAS, NV 89118-3920                        ALBUQUERQUE, NM 87109-2121



ALL STATES MALL SERVICES                   ALL STATES RENTALS INC                          ALL TOWN AND COUNTRY SEPTIC
C/O PROCESSING CENTER                      C/O PROCESSING CENTER                           TANK SERVICE, INC
PO BOX 900                                 PO BOX 900                                      3500 S HAMETOWN ROAD
NORTH SCITUATE, RI 02857-0756              NORTH SCITUATE, RI 02857-0756                   NORTON, OH 44203-5408


ALLEGIS GROUP HOLDINGS                     ALLIANCE MECHANICAL                             ALLIANCE SAFETY AND FIRE
3689 COLLECTION CTR. DR                    100 FRONTIER WAY                                PROTECTION LP.
CHICAGO, IL 60693-0036                     BENSENVILLE, IL 60106-1124                      6 INDIAN MEADOWS DR #600
                                                                                           ROUND ROCK, TX 78665-2260


ALPHA & OMEGA RESTAURANT                   ALSCO                                           ALSCO
P.O. BOX 26141                             10402 LAKERIDGE PKWY                            218 W CRAWFORD AVENUE
SCOTTSDALE, AZ 85255-0119                  SUITE 600                                       TOLEDO, OH 43612-3421
                                           ASHLAND, VA 23005-8154


ALSCO AUSTIN                               ALSCO KNOXVILLE                                 ALSCO ROCHESTER
1340 E. BERRY ST                           2612 WESTERN AVE                                548 ST PAUL STREET
FORT WORTH, TX 76119-3003                  KNOXVILLE, TN 37921-4530                        ROCHESTER, NY 14605-1787
                              Case 6:20-bk-02159-LVV     Doc 241          Filed 05/26/20   Page 25 of 93
ALSCO, INC.                                  AMBROSI BROS CUTLERY CO.                        AMEREN MISSOURI
30 MCCULLOUGH DRIVE                          3023 MAIN                                       PO BOX 66529
NEW CASTLE, DE 19720-2066                    KANSAS CITY, MO 64108-3323                      ST LOUIS, MO 63166-6529



AMERI-CLEAN                                  AMERICAN ELECTRIC POWER                         AMERICAN ENVIRONMENTAL SEP
2420 CONCORDE DR, UNIT #6                    850 TECH CENTER DR                              SYSTEMS INC.
FORT MYERS, FL 33901-9145                    GAHANNA, OH 43230-6605                          10650 LOCK 17 RD.
                                                                                             ADGER, AL 35006-1901


AMERICAN EXPRESS PCARD                       AMERICAN EXPRESS PCARD                          AMERICAN REALTY CAPITAL RETAIL
1801 NW 66TH AVE. STE 103C                   ATTN: US PAYMENT FL                             OPERATING PARTNERSHIP LP
Fort Lauderdale, FL 33313-4571               1801 NW 66TH AVE. STE 103C                      P.O. BOX 847350
                                             PLANTATION, FL 33313-4571                       DALLAS, TX 75284-7350


AMERICAN RESTAURANT SERVICE                  AMERICAN WASTE REMOVAL INC                      AMERIGAS PROPANE LP
35246 US HWY 19 NORTH                        502 CARMONY ROAD NE                             5140 W BETHANY HOME
UNIT 268                                     ALBUQUERQUE, NM 87107-4102                      GLENDALE, AZ 85301-7713
PALM HARBOR, FL 34684-1931


AMERIPRIDE LINEN AND APPAR                   ANDREW SANDNASAMY                               ANGLER PLUMBING
4593 WINTERS CHAPEL ROAD                     101 SAIL BOAT RUN                               37 DEMPSEY DRIVE
ATLANTA, GA 30360-2705                       APT 1A                                          NEWARK, DE 19713-1930
                                             CENTERVILLE, OH 45458-4242


ANN RILEY                                    ANTHEM BCBS                                     ANYTIME PLUMBING OF
100 RIVERVIEW ROAD                           PO BOX 645438                                   CENTRAL FL, INC.
STEVENSVILLE, MD 21666-2000                  CINCINNATI, OH 45264-5438                       P.O. BOX 1168
                                                                                             ODESSA, FL 33556-1053


ANYTIME PLUMBING, INC.                       AP ENTERPRISES INC                              APC WORKFORCE SOLUTIONS LL DBA ZEROCHAOS
4690 W. POST RD., STE 130                    11360 THORNBROOK DR                             dba ZEROCHAOS
LAS VEGAS, NV 89118-4345                     GALENA, OH 43021-9665                           420 S. ORANGE AVE. STE. 600
                                                                                             ORLANDO, FL 32801-4902


APEX SYSTEMS, LLC                            APG ELECTRIC, INC.                              APPROACH LLC
3750 COLLECTIONS CENTER DRIVE                4825 140TH AVENUE NORTH                         63 W. DUBLIN GRANVILLE ROAD
CHICAGO, IL 60693-0037                       SUITE K                                         WORTHINGTON, OH 43085-3521
                                             CLEARWATER, FL 33762-3822


APS                                          AQUA FIRE PROTECTION                            AQUA OHIO INC
PO BOX 2906                                  1020 E. SPRINGFIELD RD.                         PO BOX 1229
PHOENIX, AZ 85062-2906                       HIGH POINT, NC 27263-2158                       NEWARK, NJ 07101-1229



AR CENTRAL REVENUE OFFICE                    ARAMARK UNIFORM & CAREER                        ARAMARK UNIFORM AND CAREER
CITY OF LITTLE ROCK                          APPAREL GROUP, INC.                             APPARELAUS MADISON MC LOCKBOX
1900 W. 7TH ST                               115 NORTH FIRST STREET                          25259 NETWORK PLACE
LITTLE ROCK, AR 72201-4703                   BURBANK, CA 91502-1856                          CHICAGO, IL 60673-1252
                              Case 6:20-bk-02159-LVV       Doc 241           Filed 05/26/20   Page 26 of 93
ARBORETUM MALL, LLC.                           ARETE PROPERTY SERVICES LL                       ARIZONA CUTLERY AND SHARPE
P.O. BOX 281637                                P.O. BOX 211339                                  SERVICES, INC
ATLANTA, GA 30384-1637                         DENVER, CO 80221-0391                            12620 N CAVE CREEK ROAD #4
                                                                                                PHOENIX, AZ 85022-6528


ARIZONA DEPT OF REVENUE                        ARKADIN, INC.                                    ARKANSAS REVENUE DEPT.
1600 W MONROE ST                               dba AT CONFERENCE                                2610 AR-367
PHOENIX, AZ 85007-2650                         P.O. BOX 392490                                  BALD KNOB, AR 72010
                                               PITTSBURGH, PA 15251-9490


ARKANSAS ST. REV. DEPT.                        ARMADA HOFFLER BLOCK 8 ASSOS.                    ARMANDO L. RODRIQUEZ
408 N. ILLINOIS AVE                            DIVARIS PROPERTY MANAGEMENT                      9940 ARTHUR LANE APT. C
HARRISBURG, AR 72432-1112                      4525 MAIN ST. SUITE 900                          SAINT LOUIS, MO 63128-1399
                                               VIRGINIA BEACH, VA 23462-3431


ARMSTRONG CABLE SERVICES                       ARROWEYE SOLUTIONS, INC.                         ASPEN WASTE SYSTEMS, INC.
PO BOX 37749                                   P O BOX 856768                                   P.O. BOX 3050
PHILADELPHIA, PA 19101-5049                    MINNEAPOLIS, MN 55485-6768                       DES MOINES, IA 50316-0050



ASSET STRATEGIES GROUP LLC                     AT&T                                             ATMOS ENERGY
501 W SCHROCK ROAD                             P.O. BOX 5019                                    1005 CONVENTION PLAZA
SUITE 201                                      CAROL STREAM, IL 60197-5019                      ST. LOUIS, MO 63101-1229
WESTERVILLE, OH 43081-8029


ATMOS ENERGY CORPORATION                       AUBREY COMMUNICATIONS, INC                       AUTHENTIC8
ATTN: BANKRUPTCY GROUP                         504 NORTH MACDILL AVENUE                         555 CALIFORNIA ST.
PO BOX 650205                                  TAMPA, FL 33609-1528                             SUITE 3360
DALLAS, TX 75265-0205                                                                           San Francisco, CA 94104-1609


AVANTE NAPLES, INC.                            AVERUS SOUTHEAST, LLC.                           Aerotek Inc
6266 TAYLOR RD.                                1425 TRI-STATE PARKWAY #160                      7301 Parkway Dr
NAPLES, FL 34109-1839                          GURNEE, IL 60031-4060                            Hanover, MD 21076-1108



Alabama Dept of Revenue                        Alabama Power Company                            Alsco Inc
PO Box 327790                                  1800 Sixth Avenue North                          c/o James D’Loughy Esq
50 N. Ripley                                   Birmingham, AL 35203                             AdvisorLaw PLLC
Montgomery, AL 36132-7790                                                                       2925 PGA Blvd Ste 204
                                                                                                Palm Beach Gardens FL 33410-2909

American Express Travel Related Services Com   American Guarantee & Liability Ins. Co           Anna Vermillion
Inc.                                           PO Box 68549                                     Repair 24
c/o Becket and Lee LLP                         Schaumburg, IL 60168-0549                        8532 Virginia Meadows Drive
PO Box 3001                                                                                     Manassas, VA 20109-4861
Malvern PA 19355-0701

Anne Maiatico                                  Arizona Department of Revenue                    Arizona Privilege & Use Tax
2113 Bally Driv                                Office of the Arizona Attorney General           PO Box 29010
Northampton, PA 18067-9586                     c/o Tax, Bankruptcy and Collection Sct           Phoenix, AZ 85038-9010
                                               2005 N Central Ave, Suite 100
                                               Phoenix, AZ 85004-1546
                              Case 6:20-bk-02159-LVV     Doc 241           Filed 05/26/20   Page 27 of 93
Arkansas Department of Finance               Arkansas Dept of Finance                         B.E.S.T INC
Revenue Legal Counsel PO Box 1272            Ledbetter Building                               3003 GENESEE STREET
Little Rock, AR 72203-1272                   1816 W 7th, Ste 1330                             BUFFALO, NY 14225-2644
                                             Little Rock, AR 72201-1030


BAGAT BROTHERS                               BAILS & ASSOCIATES, LLC                          BAKER COMMODITIES INC
P.O BOX 20520                                308 SOUTHPOINT BLVD, PLAZA 2                     4020 BANDINI BLVD.
DAYTOH, OH 45420-0520                        SUITE 120                                        VERNON, CA 90058-4274
                                             CANONSBURG, PA 15317


BAKERS SAFE & LOCK CO.                       BANDERAS COMPANY, LLC                            BAR & BEVERAGE CONTROL
P.O. BOX 630129                              1726 CLEVELAND AVE.                              dba BUCKEYE DRAFT BEER SERVICE
HOUSTON, TX 77263-0129                       CINCINNATI, OH 45212-2824                        4705 VAN EPPS ROAD
                                                                                              BROOKLYN HEIGHTS, OH 44131-1013


(p)BAR HARBOR SEAFOOD                        BARBARA HOLT                                     BARR COMMERICAL DOOR
2000 PREMIER ROW                             100 RIVERVIEW ROAD                               1196 N. GROVE STREET
ORLANDO FL 32809-6208                        STEVENSVILLE, MD 21666-2000                      UNIT A
                                                                                              ANAHEIM, CA 92806-2132


BARTON RESTAURANT SERVICE                    BAYSIDE EVENT RENTALS                            BDO USA, LLP
13413 BRADLEY BRIDGE ROAD                    6421 35TH STREET NORTH                           AP DEPARTMENT
CHESTER, VA 23831-3904                       PINELLAS PARK, FL 33781-6252                     P.O. BOX 642743
                                                                                              PITTSBURGH, PA 15264-2743


BEACH DOOR SERVICE, INC                      BECKER FAMILY CORPORATION                        BELDEN MALL, LLC.
5788 ARROWHEAD DRIVE                         5179 MILLER PAUL ROAD                            LOCKBOX #5147
VIRGINIA BEACH, VA 23462-3219                WESTERVILLE, OH 43082-9232                       P.O. BOX 8500
                                                                                              PHILADELPHIA, PA 19178-5147


BELFOR USA GROUP INC.                        BEN E KEITH FOODS                                BENNINGTON BUSINESS ASSOC.
7100 TPC DRIVE, SUITE 450                    ATTN: NATIONAL ACCOUNTS                          616 BENNINGTON PLACE
ORLANDO, FL 32822-5164                       P.O. BOX 1441                                    CHARLOTTE, NC 28211-4644
                                             FORT WORTH, TX 76101-1441


BERK THORNTON                                BERTARELLI CUTLERY INC                           BESTECH INC
100 RIVERVIEW ROAD                           1927 MARCONI                                     8544 CIRCLE DRIVE
STEVENSVILLE, MD 21666-2000                  SAINT LOUIS, MO 63110-3037                       NORFOLK, VA 23503-4837



BFPE INTL                                    BGE                                              BIG CITY PLUMBING LLC
PO BOX 791045                                PO BOX 13070                                     21027 S 221ST PLACE
BALTIMORE, MD 21279-1045                     PHILADELPHIA, PA 19101-3070                      QUEEN CREEK, AZ 85142-6779



BIG FISH HVAC, LLC.                          BIG O CLEAN, INC.                                BIGART-ECOSYSTEMS, LLC.
168 WAREHOUSE DR.                            2410 KEYSTONE DR #312                            5301 RIATA PARK COURT F
BUDA, TX 78610-3547                          OMAHA, NE 68134-6219                             AUSTIN, TX 78727-3438
                              Case 6:20-bk-02159-LVV     Doc 241           Filed 05/26/20   Page 28 of 93
BIOTECH PLUMBING SERVICE I                   BLACKHAWK NETWORK, INC.                          BPC HENDERSON LLC.
6743 THEALL ROAD, SUITE C                    P.O. BOX 932859                                  P.O. BOX 72006
HOUSTON, TX 77066-1215                       ATLANTA, GA 31193-2859                           CLEVELAND, OH 44192-0006



BREAKTHRU BEVERAGE OF DE                     BRENDA CLARK                                     BRIGHT HOUSE NETWORKS
PO BOX 22592                                 100 RIVERVIEW ROAD                               P.O. BOX 30407
900 E FAYETTE ST                             STEVENSVILLE, MD 21666-2000                      TAMPA, FL 33630-3407
BALTIMORE, MD 21203-7501


BRIGHTVIEW LANDSCAPE                         BRILAR LLC                                       BROOKS GREASE SERVICE, INC
SERVICES, INC.                               13200 NORTHEND AVE                               3104 N. ERIE AVE.
P.O. BOX 31001                               OAK PARK, MI 48237-3213                          TULSA, OK 74115-1900
PASADENA, CA 91110-2463


BROOKS LOCK & KEY, INC.                      BROTHERS COMMERICAL CARPET                       BROTHERS CUTLERY INC
411 6TH STREET SE                            CLEANING, INC                                    3835 EAST 48TH AVE
DECATUR, AL 35601-3973                       6015 N. HARVEY AVE.                              DENVER CO 80216-3202
                                             OKLAHOMA CITY, OK 73118-7460


BROWARD MALL, LLC.                           BROWN INDUSTRIES, INC.                           BUCKEYE CABLESYSTEM
P.O. BOX 51066                               dba PRECISION PLUMBING                           5566 SOUTHWYCK BLVD
LOS ANGELES, CA 90074-1066                   P.O. BOX 2230                                    TOLEDO, OH 43614-1536
                                             MATTHEWS, NC 28106-2230


BUCKHEAD BEEF COMPANY                        BUCKHEAD MEAT & SEAFOOD, INC                     BUCKHEAD MEAT OF SAN ANTONIO
220 RARITAN CENTER PKWY                      DEPT 33                                          PO BOX 1066
EDISON, NJ 08837-3611                        PO BOX 670445                                    DEPT 21
                                             HOUSTON, TX 77267-0445                           HOUSTON, TX 77251-1066


BUDGET DOOR OF CINCINNATI                    BUDGET RENT A CAR SYSTEM INC                     BULBMAN, INC.
633 N. WAYNE AVE.                            14297 COLLECTIONS CENTER DR                      P.O. BOX 12280
CINCINNATI, OH 45215-2250                    CHICAGO, IL 60693-0001                           RENO, NV 89510-2280



BULBS COM INC                                BULLITT TRUSTS/BEARGRASS R                       BURR OAK GROUP, INC.
243 STAFFORD STREET                          ATTN: JAMES COUCH                                dba ZIN’S PLUMBING, LLC.
WORCESTER, MA 01603-1168                     200 S. FIFTH ST, STE 500 N.                      3827 SPRING GROVE AVE.
                                             LOUISVILLE, KY 40202-3215                        CINCINNATI, OH 45223-2655


BUSH & ENNIS ENTERPRISES INC.                Baker Commodities (Phoenix Div)                  Baltimore Gas & Electric Co
P.O. BOX 531333                              PO Box 6518                                      PO BOX 1475
CINCINNATI, OH 45253-1333                    Phoenix AZ 85005-6518                            3RD FL - BANKRUPTCY DEPT
                                                                                              BALTIMORE, MD 21203-1475


Big’s Sanitation Inc.                        BootLegN LLC.                                    Brad Gardner
4859 SR 51 North                             P.O. BOX 536                                     PO Box 651345
Belle Vernon, PA 15012-4407                  RIVERTON, UT 84065-0536                          Salt Lake City UT 84165-1345
                             Case 6:20-bk-02159-LVV     Doc 241           Filed 05/26/20   Page 29 of 93
Bradley D. Blum                             Brian O’Malley                                   Brookfield Property REIT, Inc.
1198 Oxford Rd., Ste. A                     7667 Red Emerald Way                             Attn: Robert L. LeHane
Winter Park, FL 32789-5071                  Delaware, OH 43015-1680                          Kelley Drye & Warren LLP
                                                                                             101 Park Avenue
                                                                                             New York, NY 10178-0062

Brookfield Property REIT, Inc.              Bugatti Merger Sub, Inc.                         (p)C H ROBINSON WORLDWIDE INC
c/o Patrick M. Mosley, Esquire              420 S. Orange Ave., Ste. 900                     ATTN BANKRUPTCY TEAM BILL GLAD
Hill Ward Henderson                         Orlando, FL 32801-4901                           14701 CHARLSON ROAD
101 E. Kennedy Blvd., Suite 3700                                                             SUITE 2400
Tampa, FL 33602-5195                                                                         EDEN PRAIRIE MN 55347-5093

C.H. Robinson Worldwide, Inc.               C.V.B. INC.                                      CADILLAC COFFEE CO
c/o Mark A. Amendola, Esq.                  dba WATER DOCTOR                                 P.O. BOX 932249
Martyn and Associates Co.                   P.O, BOX 3060                                    CLEVELAND, OH 44193-0010
820 W. Superior Ave 10th Floor              SAINT JOSEPH, MO 64503-0060
Cleveland, OH 44113-1827

CALIFORNIA DEPT OF TAX AND FEE              CALIFORNIA DEPT OF TAX AND FEE                   CAPABLE ENTERPRISES
2480 HILLBORN RD, STE 200                   450 N STREET                                     P.O. BOX 6247
FAIRFIELD, CA 94534-1820                    SACRAMENTO, CA 95814-4311                        HUNTSVILLE, AL 35813-0247



CAPE BEVERAGE LLC                           CAPREF BROOKWOOD VILLAGE L                       CAPTIVE-AIRE SYSTEMS, INC.
505-A TERMINAL DRIVE                        P.O. BOX 713934                                  P.O. BOX 60270
RIO GRANDE, NJ 08242-2220                   CINCINNATI, OH 45271-3934                        CHARLOTTE, NC 28260-0270



CARDINAL KNIVES                             CAREERBUILDER, LLC.                              CARL MARTIN
977 OLD HENDERSON ROAD                      13047 COLLECTIONS CENTER DRIVE                   1350 EAST FLAMINGO RD. #326
COLUMBUS, OH 43220-3700                     CHICAGO, IL 60693-0130                           LAS VEGAS, NV 89119-5263



CARLSON DISTRIBUTING CO. I                  CART CONSTRUCTION, INC.                          CATANESE CLASSIC SEAFOODS INC
PO BOX 25057                                1111 E. UNIVERSITY AVENUE                        dba CLASSIC SEAFOODS
SALT LAKE CITY, UT 84125-0057               DES MOINES, IA 50316-2351                        1600 MERWIN AVENUE
                                                                                             CLEVELAND, OH 44113-2422


CAUSEWAY LLC                                CBL & ASSOCIATES LIMITED                         CBL-SHOPS AT FRIENDLY, INC
PO BOX 54091                                PARTNERSHIP                                      PO BOX 5598
NEW ORLEANS, LA 70154-4091                  CBL#0452 P.O. BOX 955607                         CAROL STREAM, IL 60197-5598
                                            ST. LOUIS, MO 63195-5607


CBL-T-C LLC. WEST COUNTY MALL CMBS LLC      CDW DIRECT INC                                   CEILING PRO OF MIDWEST
WEST COUNTY MALL CMBS LLC                   PO BOX 75723                                     INDIANA, INC.
P.O. BOX 746395                             CHICAGO, IL 60675-5723                           1641 EAST 236TH STREET
ATLANTA, GA 30374-6395                                                                       INDIANAPOLIS, IN 46030-9775


CENTERPOINT ENERGY                          CENTRAL FL WINDOW CLEANING                       CENTRAL STATES SERVICES INC
23968 NETWORK PLACE                         dba FISH WINDOW CLEANING                         dba CENTRAL STATES GASKET
CHICAGO, IL 60673-1239                      P.O. BOX 238117                                  PO BOX 1476
                                            PORT ORANGE, FL 32123-8117                       LAKE OZARK, MO 65049-1476
                              Case 6:20-bk-02159-LVV     Doc 241           Filed 05/26/20   Page 30 of 93
CENTRAL WINDOW CLEANING IN                   CENTRESCAPES, INC.                               CENTURYLINK
PO BOX 347154                                165 GENTRY ST.                                   BUSINESS SEVICES
CLEVELAND, OH 44134-7154                     POMONA, CA 91767-2184                            P.O. BOX 52187
                                                                                              PHOENIX, AZ 85072-2187


CERDANT, INC                                 CGP-CPP PLAZA FRONTENAC LLC                      CH WRIGHT DISTRIBUTOR CORP
PO BOX 3204                                  PLAZA FRONTENAC                                  3 WRIGHT AVENUE
DUBLIN, OH 43016-0095                        P.O. BOX 86                                      LE ROY, NY 14482-1051
                                             MINNEAPOLIS, MN 55486-3110


CHAGRIN RETAIL LLC                           CHAMALEON ENTERPRISES INC                        CHARLES BALL
629 EUCLID AVENUE                            PO BOX 15146                                     3500 MILLIKIN COURT, STE F
SUITE 1300                                   PLANTATION FL 33318-5146                         COLUMBUS, OH 43228-9196
CLEVELAND, OH 44114-3003


CHARLIE MORRIS ELECTRIC INC.                 CHARTER COMMUNICATIONS                           CHARTER TWP OF CLINTON
dba DIAL ONE ELECTRICAL SERVIC               P.O. BOX 60229                                   WATER DEPARTMENT
11812 N. LAMAR BLVD.                         LOS ANGELES, CA 90060-0229                       PO BOX 553160
AUSTIN, TX 78753-2145                                                                         DETROIT, MI 48255-3160


CHEF 2 CHEF FOODS                            CHERRY HILL TOWN CTR PARTN                       CHERRY HILL TOWN CTR PARTNERS
1600 MERWIN AVE.                             1260 SHELTON ROAD                                ATTN: SHOSHANA MAGDIELI
CLEVELAND, OH 44113-2422                     ATTN: SHOSHANA MAGDIELI                          1260 STELTON ROAD
                                             Piscataway, NJ 08854                             PISCATAWAY, NJ 08854-5282


CHRISTIANA MALL LLC                          CHRISTINE SMITH                                  CHURCHILL LINEN SERVICES
P.O. BOX 86                                  100 RIVERVIEW ROAD                               7 EVANS SREET
MINNEAPOLIS, MN 55486-3026                   STEVENSVILLE, MD 21666-2000                      P.O. BOX 3247
                                                                                              BROCKTON, MA 02304-3247


CINCINNATI BELL                              CINTAS CORPORATION                               CINTAS CORPORATION #018
PO BOX 748001                                1275 RESEARCH RD.                                P.O. BOX 630803
CINCINNATI, OH 45274-8001                    COLUMBUS, OH 43230-6624                          CINCINNATI, OH 45263-0803



CINTAS CORPORATION #430                      CINTAS FAS LOCKBOX                               CINTAS FIRE PROTECTION
P.O. BOX 88005                               P.O. BOX 636525                                  4250 L B MCLEOD ROAD
CHICAGO, IL 60680-1005                       CINCINNATI, OH 45263-6525                        ORLANDO, FL 32811-5680



CINTAS LOCATION G65                          CIT BANK, N.A. d.b.a. COMDOC                     CIT Bank NA
P.O. BOX 630803                              21146 NETWORK PLACE                              c/o Bankruptcy Processing Solutions, Inc
CINCINNATI, OH 45263-0803                    CHICAGO, IL 60673-1211                           PO Box 593007
                                                                                              San Antonio, TX 78259-0200


CITIZENS ENERGY GROUP                        CITY CREEK CENTER ASSOC LLC                      CITY FIRE, INC.
PO BOX 7056                                  PO BOX 674566                                    5708 SW 25TH STREET
INDIANAPOLIS, IN 46207-7056                  DETROIT, MI 48267-4566                           WEST PARK, FL 33023-4004
                               Case 6:20-bk-02159-LVV     Doc 241          Filed 05/26/20   Page 31 of 93
CITY FISH MARKET, INC.                        CITY OF ALLEN CIVIC PLAZA                       CITY OF AUSTIN
884 SILAS DEANE HIGHWAY                       305 CENTURY PKWY                                FDS-CONTROLLER’S OFFICE
WETHERSFIELD, CT 06109-3492                   ALLEN, TX 75013-8042                            P.O. BOX 2920
                                                                                              AUSTIN, TX 78768-2920


CITY OF BOCA RATON                            CITY OF ENGLEWOOD                               CITY OF FAIRLAWN
UTILITIES PROCESSING CENTER                   ENGLEWOOD UTILITIES DEPT                        P.O. BOX 13422
P.O. BOX 31042                                1000 ENGLEWOOD PARKWAY                          FAIRLAWN, OH 44334-8822
TAMPA, FL 33631-3042                          ENGLEWOOD, CO 80110-2373


CITY OF LONE TREE COLORADO                    (p)CITY OF NORTH CANTON                         CITY OF OKLAHOMA CITY
9220 Kimmer Dr., Suite 100                    ATT DIRECTOR OF FINANCE                         PO BOX 26570
Lone Tree, Colorado 80124-2881                145 NORTH MAIN ST                               OKLAHOMA CITY, OK 73126-0570
                                              NORTH CANTON OH 44720-2587


CITY OF PEMBROKE PINES                        CITY OF PLANTATION                              CITY OF RANCHO CUCAMONGA
PO BOX 269005                                 401 NW 70 AVENUE                                10500 CIVIC CENTER DRIVE
PEMBROKE PINES, FL 33026-9005                 PLANTATION, FL 33317                            RANCHO CUCAMONGA, CA 91730-3801



CITY OF RICHMOND                              CITY OF ROCHESTER HILLS                         CITY OF SCOTTSDALE
550 E MARSHALL ST SUITE 202                   16632 COLLECTION CENTER DRIVE                   7447 E INDIAN SCHOOL ROAD
FIRE PREVENTION DIVISION                      CHICAGO IL 60693-6632                           SCOTTSDALE, AZ 85251-3922
RICHMOND, VA 23219-1808


CITY OF SOUTHLAKE                             CITY OF TORRANCE CALIFORNI                      CITY WIDE SEWER & DRAIN
1400 MAIN ST                                  P.O. BOX 845629                                 SERVICE CORP.
SUITE 200                                     LOS ANGELES, CA 90084-5629                      P.O. BOX 350
SOUTHLAKE, TX 76092-7640                                                                      CARLE PLAC,E NY 11514-0350


CITYPLACE RETAIL, LLC.                        CLARKE KENT PLUMBING INC                        CLEAN - RITE
P.O. BOX 865751                               1408 W BEN WHITE BLVD.                          dba FIRE 1
ORLANDO, FL 32886-5751                        AUSTIN, TX 78704-7604                           P.O. BOX 2829
                                                                                              GRETNA, LA 70054-2829


CLEAN BREEZE LLC.                             CLEAN DES MOINES                                CLEANCARE
AIRE MASTER OF SOUTH FLORIDA                  1450 NE 69TH PLACE #50                          51ST & A.V.R.R.
P.O. BOX 565776                               ANKENY, IA 50021-8958                           PITTSBURGH, PA 15201
MIAMI, FL 33256-5776


CLEANNET OF SOUTH FLORIDA                     CLEAR REFLECTIONS INC                           CLIMATECH, INC. - FLORIDA
9861 BROKEN LAND PKWY                         7309 WALNUT CREEK DR                            200 BILMAR DRIVE
STE 208                                       OKLAHOMA CITY, OK 73142-2522                    PITTSBURGH, PA 15205-4601
COLUMBIA, MD 21046-1185


CMC GROUP, INC.                               CNS ELECTRIC CO                                 COD CAPERS SEAFOOD
12836 S. DIXIE HWY                            992 RANKIN DRIVE                                1201 US HIGHWAY ONE
BOWLING GREE,N OH 43402-9697                  TROY, MI 48083-2822                             NORTH PALM BEACH, FL 33408-3546
                              Case 6:20-bk-02159-LVV     Doc 241           Filed 05/26/20   Page 32 of 93
COLONIAL/WEBB CONTRACTORS                    COLORADO BARS, INC                               COLORADO DEPT OF REVENUE
2820 ACKLEY AVE                              7112 WEST JEFFERSON AVE                          1375 SHERMAN ST
RICHMOND, VA 23228-2146                      SUITE 312                                        DENVER CO 80261-2200
                                             LAKEWOOD, CO 80235-2328


COLORADO TREASURY DIVISION                   (p)COLUMBIA GAS OF OHIO                          COLUMBUS CITY TREASURER
201 W. COFAX AVE, UNIT 1109                  ATTN REVENUE RECOVERY                            CITY INCOME TAX DIVISION
DENVER CO 80203                              PO BOX 117                                       50 W GAY ST 4TH FL
                                             COLUMBUS OH 43216-0117                           COLUMBUS, OH 43215-9037


COMCAST                                      COMMERCIAL GREASE TRAP INC                       COMMERCIAL PARTS & SERVICE
P.O. BOX 34744                               CLEANING CORP                                    OF OHIO INC
SEATTLE, WA 98124-1744                       1535 DELOSS STREET                               10671 TECHWOOD CIRCLE
                                             INDIANAPOLIS, IN 46201-3903                      CINCINNATI, OH 45242-2859


COMMERCIAL REFRIGERATION                     COMMERCIAL REFRIGERATION                         COMMERCIAL WORKS INC
5739 WASHINGTON ST                           P.O. BOX 1548                                    1299 BOLTONFIELD ST
NAPLES, FL 34109-1929                        AMERICAN FORK, UT 84003-6523                     COLUMBUS, OH 43228-3693



COMMERICAL WATER TREATMENT                   COMMUNITY GREETINGS                              (p)COMPTROLLER OF MAYLAND
dba HANSONS WATER TREATMENT                  PO BOX 128                                       BANKRUPTCY UNIT
4345 WAGON TRAIL AVENUE                      GRIMES, IA 50111-0128                            301 W PRESTON ST ROOM 409
LAS VEGAS, NV 89118-4431                                                                      BALTIMORE MD 21201-2396


CONDITIONED AIR CORP.                        CONNECTICUT NATURAL GAS CORP                     CONNECTICUT SHELLFISH CO.
3786 MERCANTILE AVE                          PO BOX 847820                                    26 EAST INDUSTRIAL RD.
NAPLES, FL 34104-3355                        BOSTON, MA 02284-7820                            BRANFORD, CT 06405-6510



CONSTELLATION NEW ENERGY-G                   CONSUMERS ENERGY                                 COPLAY WHITEHALL SEWER AUT
P.O. BOX 4640                                P.O. Box 30079                                   3213 MACARTHUR ROAD
CAROL STREAM, IL 60197-4640                  LANSING, MI 48937-0001                           WHITEHALL, PA 18052-2921



CORE MECHANICAL, LLC.                        CORNERSTONE HOLDING LP                           COSTA GROUP PRESSURE CLEAN
27622 Commerce Oaks Drive                    dba BOCA CENTER AT MILITARY LLC                  P.O. BOX 661280
Oak Ridge North, TX 77385-4404               P.O. BOX 865162                                  MIAMI SPRINGS, FL 33266-1280
                                             ORLANDO, FL 32886-5162


COTY UPHOLSTERY INC.                         COUNTRY CLUB PLAZA KC PART                       COX BUSINESS SERVICES
191 KETTERING DRIVE                          dba COUNTRY CLUB PLAZA JV LLC                    P.O. BOX 2742
BUFFALO, NY 14223-2230                       P.O. BOX 675001                                  OMAHA, NE 68103-2742
                                             DETROIT, MI 48267-5001


COX COMMUNICATIONS                           COZZINI BROS INC                                 CP COMMERCIAL DELAWARE, LL
DEPT. 781114                                 350 HOWARD AVE                                   PO BOX 72585
P.O. BOX 78000                               DES PLAINES, IL 60018-1908                       CLEVELAND, OH 44192-0002
DETROIT, MI 48278-1114
                               Case 6:20-bk-02159-LVV     Doc 241          Filed 05/26/20   Page 33 of 93
CRAFTWORX, LLC.                               (p)CRANBERRY TOWNSHIP SEWER & WATER             CREATIVE FINANCIAL STAFFING
P.O. BOX 552                                  ATTN CINDY KOSS                                 P.O. BOX 95111
SPRINGVILLE, UT 84663-0552                    2525 ROCHESTER ROAD SUITE 400                   CHICAGO, IL 60694-5111
                                              CRANBERRY TOWNSHIP PA 16066-6499


CREATIVE WALLS, INC.                          CT COMMERICAL MAINTENANCE                       CUBESMART, L.P.
2535 TYRON PLACE                              1245 FARMINGTON AVE.                            8585 TOUCHTON ROAD
WINDERMERE, FL 34786-3413                     BOX 204                                         JACKSONVILLE, FL 32216-1154
                                              WEST HARTFORD, CT 06107-2667


CUCAMONGA VALLEY WTR DISTR                    CUTLER CUSTOM CARE LLC.                         CVM HOLDINGS, LLC
P.O. BOX 51788                                102 GILES COURT                                 PO BOX 63340
LOS ANGELES, CA 90051-6088                    NEWARK, DE 19702-2800                           CHARLOTTE, NC 28263-3340



CVM Holdings, LLC                             California Dept Tx/Fee Adm                      Carolyn Carter
c/o Patrick M. Mosley, Esq                    450 N Street                                    7327 Flowering Tree Circle
Hill Ward Henderson                           Sacramento, CA 94279-0001                       Groveland, FL 34736-8527
101 E. Kennedy Blvd., Suite 3700
Tampa, FL 33602-5195

Carrie Morris                                 CenterPoint Energy                              Central Telephone CO-NV dba CenturyLink
7537 Sauterne Court                           PO Box 1700                                     CenturyLink Comm LLC Bkcy
Indianapolis, IN 46278-1645                   Houston, TX 77251-1700                          1025 El Dorado Blvd
                                                                                              (Attn: legal bkcy)
                                                                                              Broomfield CO 80021-8254

Chapman & Cutler LLP                          City Creek Center Associates, LLC               City Creek Center Associates, LLC
Attn: Anthony DiGiacomo, Esq                  c/o Angela N. Grewal                            c/o John T. Rogerson, III
1270 Ave of Americas 30th FL                  Adams and Reese LLP                             Adams and Reese LLP
New York, NY 10020-1708                       501 Riverside Ave., Suite 601                   501 Riverside Ave., Suite 601
                                              Jacksonville, FL 32202-4937                     Jacksonville, FL 32202-4937

City National Bank                            City National Bank                              City National Bank
Attn: Managing Counsel                        Attn: Managing Counsel                          Attn: Portfolio Manager
555 S. Flower St, 24th FL                     555 South Flower St, 24th FL                    555 S. Flower St, 24th FL
Los Angeles, CA 90071-2307                    Los Angeles, CA 90071-2307                      Los Angeles, CA 90071-2307


City National Bank                            City National Bank                              (p)CITY OF COLUMBUS
Attn: Portfolio Manager                       c/o Franklin H. Top III                         ATTN DEPARTMENT OF PUBLIC UTILITIES
555 South Flower St, 24th FL                  CHAPMAN AND CUTLER LLP                          910 DUBLIN RD
Los Angeles, CA 90071-2307                    111 West Monroe St                              4TH FLOOR
                                              Chicago IL 60603-4080                           COLUMBUS OH 43215-1169

City of Homewood                              City of Huntsville                              City of Oklahoma City Water Utilities
PO Box 59666                                  PO Box 11407                                    1 N Walker Ave
Homewood, AL 35259-9666                       Birmingham, AL 35246-2108                       Oklahoma City, OK 73102-2413



City of VA Beach Tx Division                  CityPlace Retail, LLC                           Clark County Clerk
Municipal Center Building 1                   c/o Larry I. Glick, Esq.                        PO BOX 551604
2401 Courthouse Dr                            Shutts & Bowen LLP                              LAS VEGAS, NV 89155-1604
Virginia Beach, VA 23456-9120                 200 S. Biscayne Blvd Ste 4100
                                              Miami, FL 33131-2362
                             Case 6:20-bk-02159-LVV     Doc 241           Filed 05/26/20    Page 34 of 93
Colorado Dept of Revenue                    (p)CONNECTICUT DEPARTMENT OF REVENUE SERVICES     Consumers Energy Company
Denver, CO 80261-0004                       ATTN COLLECTIONS UNIT - BANKRUPTCY TEAM           Attn: Legal Dept
                                            450 COLUMBUS BLVD STE 1                           One Energy Plaza
                                            HARTFORD CT 06103-1837                            Jackson, MI 49201-2357


Country Club Plaza JV LLC                   Country Club Plaza JV LLC                         Creditor
c/o Angela N. Grewal                        c/o John T. Rogerson, III                         c/o Leslie C. Heilman
Adams and Reese LLP                         Adams and Reese LLP                               Ballard Spahr LLP
501 Riverside Ave., Suite 601               501 Riverside Ave., Suite 601                     919 N. Market Street, 11th Floor
Jacksonville, FL 32202-4937                 Jacksonville, FL 32202-4937                       Wilmington, DE 19801-3023

D & J MASTER CLEAN INC.                     D & S AUTOMATICS, INC                             D&D MARKETING GROUP. INC.
680 DEARBORN PARK LANE                      23900 W. INDUSTRIAL DRIVE S                       P.O. BOX 94946
COLUMBUS, OH 43085-5701                     SUITE #1                                          LAS VEGAS, NV 89193-4946
                                            PLAINFIELD, IL 60585-7297


D&H WINDOW CLEANING                         DA WRIGHT & SONS                                  DANIEL HOOTEN
42392 MOUND ROAD                            4229 EAST 124TH STREET                            2813 DELSA DRIVE
STERLING HEIGHTS, MI 48314-3147             CLEVELAND, OH 44105-6301                          SALT LAKE CITY, UT 84124-2007



DANNY CEDILLO                               DARLING INGREDIENTS INC.                          DARLING INTERNATIONAL INC
2426 ROOSEVELT BLVD.                        dba GRIFFIN INDUSTRIES LLC.                       P.O. BOX 552210
KENNER, LA 70062-5648                       PO BOX 554885                                     DETROIT, MI 48255-2210
                                            DETROIT, MI 48255-4885


DAUENHAUER PLUMBING INC                     DAVID B. CAREY                                    DAVID MENICK
3416 ROBARDS COURT                          P.O. BOX 71932                                    100 RIVERVIEW ROAD
LOUISVILLE, KY 40218-4525                   DURHAM, NC 27722-1932                             STEVENSVILLE, MD 21666-2000



DAVIS & GREEN INC                           DAVIS & JONES, LLC                                DAVIS, RANDOLPH P.
PO BOX 35418                                209 WEST 2ND ST, STE 322                          251 Park Drive
RICHMOND, VA 23235-0418                     FORT WORTH, TX 76102-3021                         Longmeadow, MA 01106-1233



DAWSON SAFE & LOCK SERVICE                  DAY & NIGHT ALL SERVICE LLC                       DAYMARK FOOD SAFETY SYSTEM
26309 I 45 NORTH                            P.O. BOX 310                                      12836 SOUTH DIXIE HWY.
THE WOODLANDS, TX 77380                     NEW HYDE PARK, NY 11040-0310                      BOWLING GREEN, OH 43402-9697



DAYTON MALL VENTURE LLC                     DAYTON POWER & LIGHT                              DECKER, AARON E.
DBA DAYTON MALL II LLC                      P.O. BOX 2631                                     504 TREETOP DR, #301
2700 MIAMISBURG-CENTERVILLE RD              DAYTON, OH 45401-2631                             VIRGINIA BEACH, VA 23451-5438
DAYTON, OH 45459-3735


DEE PRINTING INC                            DEEP CLEANING SOLUTIONS LL                        DEEP RIVER BREWING COMPANY LLC
PO BOX 132                                  P.O. BOX 2204                                     234 AUTUMN RIDGE DR
COLUMBUS, OH 43216-0132                     HUDSON, OH 44236-0804                             WENDELL, NC 27591-6996
                               Case 6:20-bk-02159-LVV     Doc 241           Filed 05/26/20   Page 35 of 93
DEL AMO FASHION CENTER                        DELAWARE REVENUE DEPT.                           DELTA UNIFORM AND LINEN IN
OPERATING COMPANY, LLC.                       540 S. DUPONT HWY #2                             1617 CANDELARIA NE
P.O. BOX 409657                               DOVER, DE 19901-4523                             ALBUQUERQUE, NM 87107-2114
ATLANTA, GA 30384-9657


DEMARK’S LLC                                  DENVER WATER                                     DEPARTMENT OF ALCOHOLIC
1421 PEARL ST.                                PO BOX 173343                                    BEVERAGE CONTROL - UTAH
WAUKESHA, WI 53186-5613                       DENVER, CO 80217-3343                            P.O. BOX 30408
                                                                                               SALT LAKE CITY, UT 84130-0408


DEPT OF ASSESSMENTS AND TAXATION              DERBY FIRE & SAFETY LLC                          DESERT BOILER & CONTROLS,
6 ST PAUL ST #11                              157 MARVIN AVENUE                                305 W. SAINT LOUIS AVENUE
BALTIMORE MD 21202-6806                       BROOKS, KY 40109-5229                            LAS VEGAS, NV 89102-4709



DESIGN MECHANICAL, INC.                       DESIGNER HOME IMPROVEMENTS                       DETROIT FIRE EXTINGUISHER
P.O. BOX 875988                               955 YORKSHIRE DRIVE                              COMPANY INC
KANSAS CITY, MO 64187-5988                    BREINIGSVILLE, PA 18031-1546                     6318 14TH ST
                                                                                               DETROIT, MI 48208-1308


DEVO SERVICES, INC                            DEVON GILMAN                                     DFS HOLDING COMPANY, INC
8413 LAUREL FAIR CIR.                         100 RIVERVIEW ROAD                               101 MT HOLLY BY-PASS
SUITE #103                                    STEVENSVILLE, MD 21666-2000                      LUMBERTON, NJ 08048-1113
TAMPA, FL 33610-7394


DI FIGLIOLA CONTRACTING CO                    DIAMOND RENTAL INC.                              DIAMOND SHARP CUTLERY SVC
PO BOX 696                                    4518 SOUTH 500 WEST                              513 MERCURY LANE
BALDWIN PLACE, NY 10505-0696                  SALT LAKE CITY, UT 84123-3694                    BREA, CA 92821-4831



DIANA DAUSCH                                  DIANE M HENDRICKS ENTERPRI                       (p)DICHELLO DISTRIBUTORS INC
221 SE 9th Court                              PO BOX 650823                                    P O BOX 562
Hallandale Beach, FL 33009-7142               DEPT# 41283                                      ORANGE CT 06477-0562
                                              DALLAS, TX 75265-0823


DIRECT TV                                     DOLPHIN MALL ASSOCIATES                          DOLPHIN MALL ASSOCIATES LL
1313 NW 167TH ST                              PO BOX 6700                                      DEPT. 189501
MIAMI, FL 33169-5739                          DEPT 189501                                      P.O. BOX 6700
                                              Detroit, MI 48267-1895                           DETROIT, MI 48267-1895


DOMINICK ANNESE                               DOMINION EAST OHIO                               (p)QUESTAR GAS COMPANY DBA DOMINION ENERGY UT
22 WHITTIER DRIVE                             PO BOX 26785                                     ATTN BANKRUPTCY DNR 132
MANALAPAN, NJ 07726-3720                      RICHMOND, VA 23261-6785                          PO BOX 3194
                                                                                               SALT LAKE CITY UT 84110-3194


DOMINION ENERGY NORTH CAROLINA                (p)DOMINION VIRGINIA POWER                       DOOR & GATE CO. LLC.
PO BOX 100256                                 PO BOX 26666                                     130 HICKMAN RD.
COLUMBIA, SC 29202-3256                       18TH FLOOR                                       STE. 26
                                              RICHMOND VA 23261-6666                           CLAYMONT, DE 19703-3552
                               Case 6:20-bk-02159-LVV     Doc 241          Filed 05/26/20   Page 36 of 93
DOUGLAS ORR PLUMBING, INC.                    DOVER GREASE TRAPS INC                          DOWNTOWN SELF STORAGE 2ND
301 FLAGNER DRIVE                             16585 13 MILE RD                                29 WEST 800 SOUTH
MIAMI SPRINGS, FL 33166-4982                  FRASER, MI 48026-2540                           SALT LAKE CITY, UT 84101-3030



DREW WINDOW CLEANING, INC.                    DTE ENERGY                                      DTE Energy
P.O. BOX 784                                  PO BOX 740786                                   One Energy Plaza WCB 735
BOYS TOWN, NE 68010-0784                      CINCINNATI, OH 45274-0786                       Detroit MI 48226-1221



DUKE ENERGY                                   (p)BERNSTEIN LAW FIRM                           DYNALINK COMMUNICATIONS
P.O. BOX 1003                                 707 GRANT ST                                    PO BOX 3415
CHARLOTTE, NC 28201-1003                      STE 2200 GULF TOWER                             NEW YORK, NY 10008-3415
                                              PITTSBURGH PA 15219-1900


Deborah Allison-Koerber                       Delaware Div. of Revenue                        Desert Boilers & Controls Inc.
5584 Thomas Square Dr                         PO Box 2340                                     305 W Saint Louis Ave
Winter Garden, FL 34787-5029                  Wilmington, DE 19899-2340                       Las Vegas, NV 89102-4709



Diane Reed                                    Dnae Wallace Iannuzzi                           Dolphin Mall Associates LLC
5568 Lexington Dr.                            710 Heritage Rd                                 c/o Angela N. Grewal
Hilliard, OH 43026-2614                       Cinnaminson, NJ 08077-3748                      Adams and Reese LLP
                                                                                              501 Riverside Ave., Suite 601
                                                                                              Jacksonville, FL 32202-4937

Dolphin Mall Associates LLC                   E SPACE COMMUNICATIONS INC                      E&A LOCKSMITH INC.
c/o John T. Rogerson, III                     P.O, BOX 4122                                   10500 LORAIN AVE.
Adams and Reese LLP                           DUBLIN, OH 43016-0592                           CLEVELAND, OH 44111-5440
501 Riverside Ave., Suite 601
Jacksonville, FL 32202-4937

E&P INVESTMENT GROUP                          E.R. PUMPING SERVICE CORP.                      E2 COMMERIAL LLC
PO BOX 5334                                   P.O. BOX 266603                                 PO BOX 3300
CARSON, CA 90749-5334                         FT. LAUDERDALE, FL 33326-6603                   WINTER PARK, FL 32790-3300



EAST BELTLINE DEVELOPMENT                     EAST TN MOUNTAIN VIEWS                          EASTON TELECOM SERVICES LLC
38500 WOODARD AVENUE                          P.O. BOX 432                                    P.O. BOX 74836
SUITE 200                                     VONORE, TN 37885-0432                           CLEVELAND, OH 44194-4836
BLOOMFIELD HILLS, MI 48304-5049


EASTON TOWN CENTER LLC                        ECOLAB                                          ECOLAB FOOD SAFETY SPECIAL
L-3769                                        370 WABASHA ST N                                24198 NETWORK PLACE
COLUMBUS, OH 43260-3769                       ST PAUL, MN 55102-1334                          CHICAGO, IL 60673-1241



ECOLAB PEST ELIM DIVISION                     EDGAR ELECTRIC COMPANY                          EDWARD A. ZITO
26252 NETWORK PLACE                           535 CHICORA ROAD                                820 SW 66TH AVE.
CHICAGO, IL 60673-1262                        BUTLER, PA 16001-2336                           PLANTATION, FL 33317-4220
                              Case 6:20-bk-02159-LVV     Doc 241           Filed 05/26/20   Page 37 of 93
EDWARD G. MILGRIM, P.A.                      EDWINA ROGERS                                    EEC ACQUISITIONS LLC.
MILGRAM LAW GROUP                            100 RIVERVIEW ROAD                               210 VISTA PARK DR
3216 CORRINE DRIVE                           STEVENSVILLE, MD 21666-2000                      PITTSBURGH, PA 15205-1204
ORLANDO, FL 32803-2230


EL GENERAL CLEANING SERVIC                   EL ROSARIO CLEANING LLC                          ELECTRICAL ENTERPRISES IN
4991 RIALTO ROAD                             7577 PAWLING PLACE                               18 1/2 S MAIN ST SUITE 12
WEST CHESTER, OH 45069-2926                  COLUMBUS, OH 43235-1914                          CLARKSTON, MI 48346



ELIZABETH WALTERS                            ELLIS COFFEE CO                                  ELLIS CONSULTING
8267 CREEKWOODS PLACE                        P.O. BOX 786926                                  9565 YELLOW FINCH COURT
MAINEVILLE, OH 45039-9327                    PHILADELPHIA, PA 19178-6926                      BRENTWOOD, TN 37027-8551



EMERALD COAST CUTLERY LLC                    EMPIRE MERCHANTS NORTH LLC                       EMPLOYEE OWNED NUSERY ENT. LTD
PO BOX 751                                   P.O. BOX 10                                      13602 FM 969
LOXLEY, AL 36551-0751                        COXSACKIE, NY 12051-0010                         AUSTIN, TX 78724-6396



ENERGIZE ELECTRONICS INC                     ENGINEERED PROTECTION SYS                        ENTERGY
PO BOX 815                                   750 FRONT AVE. NW                                P.O. BOX 8101
BLUE SPRINGS, MO 64013-0815                  GRAND RAPIDS, MI 49504-4400                      BATON ROUGE, LA 70891-8101



ENVIROMATIC CORP OF AMERIC                   ENVISION COMMERICAL CLEANI                       EPLEE & ASSOCIATES DIRECTO
5936 PILLSBURY AVE SOUTH                     52 E. CRESCENTVILLE RD.                          P.O. BOX 27045
MINNEAPOLIS, MN 55419-2327                   WEST CHESTER, OH 45246-1344                      GREENVILLE, SC 29616-2045



EQUIFAX WORKFORCE SOLUTION                   ERIK DONNER                                      ESCUE, AUSTIN
4076 PAYSPHERE CIRCLE                        13211 W CHOCTAW TRAIL                            1207 CARLTON ARMS CIRCLE
CHICAGO, IL 60674-0001                       HOMER GLEN, IL 60491-8663                        BRADENTON, FL 34208-5065



ESIS Customer Service                        EVANS, EMMANUEL                                  EVENT PRINT SOLUTIONS, INC
P.O. Box 15054 #1275 3-E                     6511 Marsol Road                                 12257 CALLANISH LANE
Wilmington, DE 19850-5054                    Mayfield Heights, OH 44124-3572                  LOVES PARK, IL 61111-8929



EVERSOFT, INC.                               EVERSOURCE                                       EVOLUTION ELECTRIC, LLC
P.O. BOX 92769                               P.O. BOX 56004                                   141 WILLOWICK DRIVE
LONG BEACH, CA 90809-2769                    BOSTON, MA 02205-6004                            NAPLES, FL 34110-1339



EVOLVE DANCE, LLC                            EXECUTIVE MAINTENANCE SYST                       EXTRA SPACE STORAGE
6070 S. RAINBOW BLVD.                        6819 POLONIA AVE                                 10550 GOODLETTE FRANK RD.
LAS VEGAS, NV 89118-2501                     CLEVELAND, OH 44105-5050                         NAPLES, FL 34109
                               Case 6:20-bk-02159-LVV     Doc 241          Filed 05/26/20   Page 38 of 93
EYMAN PLUMBING, INC.                          Edgar Vasconez                                  Edith Meneses
8506 S. 117TH STREET                          8298 Lake Amhurst Tr.                           11711 SW 123 Avenue
LAVISTA, NE 68128-5560                        Orlando, FL 32829-7600                          MIAMI, FL 33186-5046



Edward G Milgrim PA dba Milgrim Law Group     EiPRINTING, INC.                                Euler Hermes for Diversified Foodservice
c/o David J Lienhart Esq                      200 RIVERSIDE INDUSTRIAL COMP                   Euler Hermes N A
Lienhart Law Firm, PA                         PORTLAND, ME 04103-1414                         800 Red Brook Blvd
3216 Corrine Drive                                                                            Owings Mills, MD 21117-5173
Orlando FL 32803-2230

FABULOUS FISH                                 FACILITEC SOUTHWEST                             FACILITEC WEST
13560 NW INDUSTRIAL DRIVE                     2300 COLD SPRINGS ROAD                          P.O. BOX 6008
BRIDGETON, MO 63044-1251                      FORT WORTH, TX 76106-8401                       SAN PEDRO, CA 90734-6008



FAIRFAX COMP OF VIRGINIA                      FAIRFAX COMP OF VIRGINIA, LLC                   FANCHER NEW COMFORT UPHOLSTERY
P.O BOX 67000                                 DEPARTMENT 56501                                348 BELLERS CT.
DEPT 56501                                    P.O. BOX 67000                                  YPSILANTI, MI 48198-3000
Detroit, MI 48267-0565                        DETROIT, MI 48267-0565


FARMER & IRWIN CORPORATION                    FAT FREE, INC.                                  FD HAYES ELECTRIC CO.
3300 AVENUE K                                 P.O. BOX 25601                                  2301 BEAL AVENUE
RIVIERA BEACH, FL 33404-2138                  TAMPA, FL 33622-5601                            LANSING, MI 48910-2797



FE MORAN SECURITY                             FEDERAL EXPRESS                                 FEDERAL EXPRESS
75 Remittance Drive                           P.O. BOX 223125                                 PO BOX 371461
Dept. 1743                                    PITTSBURGH, PA 15251-2125                       PITTSBURGH, PA 15250-7461
Chicago, IL 60675-1743


FEDEX                                         FERGUSON ELECTRIC SERVICE                       FILLMORE BUCKEYE INVESTMENTS LLC
DEPT CH PO BOX 10306                          321 ELLICOTT STREET                             7555 E PLEASANT RD #160
PALATINE, IL 60055-0306                       BUFFALO, NY 14203-1618                          INDEPENDENCE, OH 44131-5557



FIRE CENTRAL SOLUTIONS INC                    FIRE CONTROL SYSTEMS, INC.                      FIRE GUARD INC.
4494 SOUTHSIDE BLVD.                          11515 REAMES ROAD                               4404 S. 76TH CIRCLE
STE. 102                                      CHARLOTTE, NC 28269-7676                        OMAHA, NE 68127-1859
JACKSONVILLE, FL 32216-5468


FIRE RANGER EXTINGUISHER                      FIREMASTER                                      FIRST CLASS PLUMBING OF FL
SERVICE, INC.                                 DEPT 1019                                       6123 LEE ANN LANE
4009 NE 6TH AVE.                              PO BOX 121019                                   NAPLES, FL 34109-6234
FT. LAUDERDALE, FL 33334-2208                 DALLAS, TX 75312-1019


FIRST CLASS PLUMBING. LLC.                    FISH WINDOW CLEANING                            FISH WINDOW CLEANING INC.
17032 SILVER CHARM PLACE                      P.O. BOX 1641                                   1064 TALLMADGE ROAD
LEESBURG, VA 20176-7152                       BUTLER, PA 16003-1641                           KENT, OH 44240-6447
                               Case 6:20-bk-02159-LVV     Doc 241           Filed 05/26/20   Page 39 of 93
FIVE STAR VALET                               FLORIDA CITY GAS                                 FLORIDA DEPT OF REVENUE
1415 PANTHER LANE                             P.O. BOX 5410                                    2450 SHUMARD OAK BLVD.
UNIT 110                                      CAROL STREAM, IL 60197-5410                      TALLAHASSEE, FL 32399-7022
NAPLES, FL 34109-7874


FLORIDA DEPT OF REVENUE                       FLORIDA POWER & LIGHT                            FLORIDA PUBLIC UTILITIES
400 W. ROBINSON ST., N302                     GENERAL MAIL FACILITY                            P.O. BOX 1237
ORLANDO, FL 32801-1759                        MIAMI, FL 33188-0001                             SALISBURY, MD 21802-1237



FOCAL POINTE OUTDOOR                          FOG RIVER, LLC.                                  FOOD EQUIPMENT REPAIR INC
SOLUTIONS INC.                                1360 SOUTH REDWOOD ROAD                          1925 MCGEE ST
1921 RAVINIA DRIVE                            SALT LAKE CITY, UT 84104-5118                    KANSAS CITY, MO 64108-1827
CASEYVILLE, IL 62232-2160


FOOD EQUIPMENT SERVICE                        FOOD EQUIPMENT SERVICE INC                       FOODFIRST GLOBAL HOLDINGS LL
3316 A OLD CAPITOL TRAIL                      P.O. BOX 820                                     420 S ORANGE AVE STE 900
WILMINGTON, DE 19808-6210                     HILLVIEW, KY 40129-0820                          ORLANDO FL 32801-4901



FOODSTYLING.COM                               FORBES TAUBMAN ORLANDO LLC                       FORBES/COHEN FLORIDA
1888 CHECKERBERRY COURT                       16286 COLLECTIONS CENTER DRIVE                   16156 COLLECTIONS CENTER DRIVE
OVIEDO, FL 32766-8121                         CHICAGO, IL 60693-0162                           CHICAGO, IL 60693-0161



FORTUNE FISH COMPANY                          FORTUNE INTERNATIONAL LLC                        FOUR STAR MECHANICAL, INC.
DEPT #10477                                   8501 PAGE AVE                                    4127 TONYA TRAIL
PO BOX 87618                                  ST LOUIS, MO 63114-6001                          HAMILTON, OH 45011-8535
CHICAGO, IL 60680-0618


FOURTH USA INC                                FOX VALLEY FIRE & SAFETY                         FRAGAS SERVICES
134 N 4TH STREET                              2730 PINNACLE DRIVE                              P.O. BOX 290325
BROOKLYN, NY 11249-3296                       ELGIN, IL 60124-7943                             WETHERSFIELD, CT 06129-0325



FRANK GAY PLUMBING INC                        FREDERICK WILDMAN & SONS L                       FREEMALL ASSOCIATES LLC.
6206 FOREST CITY ROAD                         307 EAST 53RD STREET                             dba FREEHOLD RACEWAY MALL
ORLANDO, FL 32810-4896                        NEW YORK, NY 10022-4985                          P.O. BOX 511421
                                                                                               LOS ANGELES, CA 90051-7976


FRONTIER                                      FRONTIER LIGHTING INC.                           FROSS ZELNICK LEHRMAN &
P.O. BOX 740407                               2090 PALMETTO STREET                             ZISSU, P.C.
CINCINNATI, OH 45274-0407                     CLEARWATER, FL 33765-2134                        4 TIMES SQUARE, 17TH FLOOR
                                                                                               NEW YORK, NY 10036-6625


FTTC, CORP.                                   FULTON STEAMER, INC.                             Fairfax Company of Virginia LLC
dba FLAME-TECH                                18459 PINES BLVD.                                c/o Angela N. Grewal
23 SOUTHGATE BLVD. SUITE 103                  SUITE 102                                        Adams and Reese LLP
NEW CASTLE, DE 19720-8402                     PEMBROKE PINES, FL 33029-1400                    501 Riverside Ave., Suite 601
                                                                                               Jacksonville, FL 32202-4937
                             Case 6:20-bk-02159-LVV     Doc 241           Filed 05/26/20   Page 40 of 93
Fairfax Company of Virginia LLC             Faro Cap International Fund                      Florida Department of Revenue
c/o John T. Rogerson, III                   P.O. Box N-4801                                  Bankruptcy Unit
Adams and Reese LLP                         Nassau                                           Post Office Box 6668
501 Riverside Ave., Suite 601               Bahamas                                          Tallahassee FL 32314-6668
Jacksonville, FL 32202-4937

Florida Dept of Revenue                     FoodFirst Global Restaurants                     FoodFirstGlobal Restaurants
5050 W Tennessee St                         420 S. Orange Ave., Ste. 900                     420 S. Orange Ave., Ste. 900
Tallahassee, FL 32399-0120                  Orlando, FL 32801-4901                           Orlando, FL 32801-4901



Fresh Cut Lawns                             (p)FRONTIER COMMUNICATIONS                       FuelHouse
202 Schanck Road                            BANKRUPTCY DEPT                                  11 E 6th Ave, Suite 201
Freehold, NJ 07728-5317                     19 JOHN STREET                                   Columbus, OH 43201-2904
                                            MIDDLETOWN NY 10940-4918


G & Z REMODELING, LLC                       G&H ELECTRIC , LLC.                              G&R MECHANICAL INC.
19 SIGRID DRIVE                             dba GRACI HART ELECTRIC                          3220 BERGEY ROAD
CARNEGIE, PA 15106-3026                     1720 ORPHEUM AVENUE                              HATFIELD, PA 19440-1775
                                            METAIRIE, LA 70005-1370


GALKIN AND ZHANG, LLC.                      GASKET DOCTOR, INC.                              GASKET GUY OF DFW
1066 W. TIOGA ST.                           15757 PINES BLVD. #302                           2201 MIDWAY RD
ALLENTOWN, PA 18103-3938                    PEMBROKE PINES, FL 33027-1207                    STE 324
                                                                                             CARROLLTON, TX 75006-4928


GASKET GUY OF JACKSONVILLE                  GASKET GUY OF SOUTHWEST                          GASKET GUYS OF DAYTON
100 NAUTILUS CT                             FLORIDA, LLC.                                    430 WEST RAHN RD
PONTE VEDRA BEACH, FL 32082-2425            268 WILLOWICK WAY                                DAYTON, OH 45429-2037
                                            VENICE, FL 34293-4036


GASKET MASTERS OF SW FL                     GASKET PRO LLC                                   GASKETS ROCK INTERNATIONAL
PO BOX 381045                               PO BOX 1092                                      409 PARKWAY VIEW DRIVE
MURDOCK, FL 33938-1045                      CRESTWOOD, KY 40014-1092                         PITTSBURGH, PA 15205-1408



GASKETS ROCK OF CENTRAL OH                  GECKO HOSPITALITY                                (p)GEER GAS CORPORATION
5083 LAMBERT RD                             DEPARTMENT 4542                                  PO BOX 16396
GROVE CITY, OH 43123-8959                   CAROL STREAM, IL 60122-4542                      COLUMBUS OH 43216-6396



GENERAL DISTRIBUTING CO.                    GENERAL FIRE & EQUIPMENT                         GENOVESE KNIFE COMPANY
P.O. BOX 221210                             3210 E 14TH                                      PO BOX 5548
SALT LAKE CITY, UT 84122-1210               DES MOINES, IA 50316-1355                        PEORIA, IL 61601-5548



GEORGE HOWE CO INC                          GERARDO SANTILLAN JAIME                          GET FRESH PRODUCE
PO BOX 269                                  2709 NW 112TH STREET                             1441 BREWSTER CREEK BLVD
GROVE CITY, PA 16127-0269                   OKLAHOMA CITY, OK 73120-6421                     BARTLETT, IL 60103-1695
                             Case 6:20-bk-02159-LVV     Doc 241           Filed 05/26/20   Page 41 of 93
GGP LIMITED PARTNERSHIP                     GISG, LLC                                        GLASS ACT CLEANING LLC.
FASHION PLACE, LLC.                         P.O. BOX 540012                                  P.O. BOX 291464
P.O. BOX 86                                 OMAHA, NE 68154-0012                             FORT LAUDERDALE, FL 33329-1464
MINNEAPOLIS, MN 55486-2780


GLOVER BEVERAGES, LLC                       GOLDEN BEAR LOCK & SAFE IN                       GOLDEN GATE BEVERAGE
1323 CAPITAL BLVD.                          7445 DARON COURT                                 6105 MAYFIELD RD
RALEIGH, NC 27603-1117                      PLAIN CITY, OH 43064-8962                        MAYFIELD HEIGHTS, OH 44124-3206



GOLDEN GLO CARPET CLEANERS INC              GOODWIN RECRUITING                               GOODWIN TUCKER
465 PIKE RD STE 103                         10 FERRY STREET                                  PO BOX 3285
HUNTINGDON VALLEY, PA 19006 -1621           SUITE 420                                        DES MOINES, IA 50316-0285
                                            CONCORD, NH 03301-5004


GORDON FOOD SERVICE                         GRAPEVINE CHAMBER OF COMME                       GREASE MASTERS LLC
P.O. BOX 88029                              200 EAST VINE                                    PO BOX 132
CHICAGO, IL 60680-1029                      GRAPEVINE, TX 76051-5593                         COTTLEVILLE, MO 63338-0132



GREAT STATE MECHANICAL LLC                  GREAT VALUE STORAGE - POLA                       GREAT WASH PARK LLC
PO BOX 1632                                 9984 OLD STATE ROAD                              C. Joseph Hoffman, Esq.
LEANDER, TX 78646-1632                      LEWIS CENTER, OH 43035-9537                      c/o Kitchens Kelley Gaynes, P.C.
                                                                                             5555 Glenridge Connector - Suite 800
                                                                                             Atlanta, GA 30342-4728

GREAT WASH PARK LLC                         GREATER BOCA RATON CHAMBER                       GREENE COUNTY
P.O. BOX 96146                              COMMERCE                                         SANITARY ENGINEERING DEPT
LAS VEGAS, NV 89193-6146                    1800 N. DIXIE HIGHWAY                            PO BOX 340
                                            BOCA RATON, FL 33432-1892                        XENIA, OH 45385-0340


GREENE TOWN CENTER LLC                      GREGG & SONS MECHANICAL                          GRIFFIS, PATRICK
PO BOX 304                                  256 GUM BUSH ROAD                                521 51ST AVENUE SOUTH
DEPT. 5000                                  TOWNSEND, DE 19734-9769                          ST. PETERSBURG, FL 33705-4943
EMERSON, NJ 07630-0304


GROUPRAISE                                  GRUSI, BRIAN                                     GUARDIAN ALARM
Dwight D. Eisenhower PTO                    100 S EOLA DR, UNIT 1203                         1810 JEFFERSON AVE
279 Burlington Road                         ORLANDO, FL 32801-2898                           TOLEDO, OH 43604-6729
Freehold, NJ 07728-8196


GUARDIAN PROTECTION SERVIC                  GULF COAST PRODUCE DIST. I                       GULFPORT SEAFOODS INC
174 THORN HILL ROAD                         194 BOHN STREET                                  8016 N MAY AVE
WARRENDALE, PA 15086-7528                   BILOXI, MS 39530-3812                            OKLAHOMA CITY, OK 73120-4543



GULFSTREAM PARK RACING                      GULFSTREAM PARK RACING ASSOC, INC                GUSTAVO HERNANDEZ
ATTN: ACCTS RECEIVABLES                     ATTN: ACCOUNTS RECEIVABLES                       9457 E SHENANDOAH DR
901 S. FEDERAL HWY                          901 S. FEDERAL HWY.                              INDIANAPOLIS, IN 46229-2068
Hallandale, FL 33009-7199                   HALLANDALE BEACH, FL 33009-7199
                               Case 6:20-bk-02159-LVV     Doc 241          Filed 05/26/20   Page 42 of 93
Garrison Loan Agency Service                  Garrison Loan Agency Service                    Get Fresh Produce, Inc
Attn: Legal Department                        Attn: Portfolio Manager                         c/o Mary Jean Fassett, Esq
1290 Ave of Americas Ste 914                  1290 Ave of Americas Ste 914                    McCarron & Diess
New York, NY 10104-0008                       New York, NY 10104-0008                         4530 Wisconsin Ave., NW, Ste 301
                                                                                              Washington, DC 20016-4667

Gold Coast Gasket                             Golden Glo Carpet Cleaners, Inc                 Gordon Food Service Inc
Ed Zito                                       P O BOX                                         Attn: Sharon Murphy, Director
Gold Coast gasket                             HUNTINGDON VALLEY, PA 19006                     of Credit
820 Renmar Dr                                                                                 Credit Department
Plantation, FL 33317-4220                                                                     PO Box 2244
                                                                                              Grand Rapids MI 49501-2244
Gordon Food Service, Inc.                     Gordon Food Services, Inc.                      Gordon Food Services, Inc.
c/o Megan W. Murray, Esq.                     c/o Jason M Torf                                c/o John C. Cannizzaro
Buchanan Ingersoll & Rooney PC                200 W. Madison Street, Ste. 3500                250 West Street
401 E. Jackson St., Suite 2400                Chicago, IL 60606-3417                          Suite 700
Tampa, FL 33602-5236                                                                          Columbus, OH 43215-7509

Gordon Food Services, Inc.                    Got Plumbing LLC                                Greater Lakeside Corp.as Agent for
c/o Michael W. Ott                            3320 Sunrise Ave                                Robinson Brog c/o Fred Ringel
200 W. Madison St, Ste. 3500                  Suite 109                                       875 Third Avenue
Chicago, IL 60606-3417                        Las Vegas, NV 89101-4853                        9th Floor
                                                                                              New York, NY 10022-0123

Gulf Coast Produce Distributors, Inc          H2O WINDOW CLEANING, LLC.                       HALPERN’S STEAK AND SEAFOO
c/o Mary Jean Fassett, Esq                    803 OSAGE AVENUE                                P.O. BOX 116421
McCarron & Diess                              KANSAS CITY, KS 66105-1929                      ATLANTA, GA 30368-6421
4530 Wisconsin Ave., NW, Ste 301
Washington, DC 20016-4667

HANDY WINDOW CLEANING INC                     HANDYMAN JOE, LLC.                              HANLON PLUMBING CO.
PO BOX 2577                                   12 REDBED DRIVE                                 8004 NW 154TH ST #563
CYPRESS, TX 77410-2577                        WARRENTON, MO 63383-3212                        MIAMI LAKES, FL 33016-5814



(p)HAPSELECT LLC                              HARBOURSIDE PLACE , LLC.                        HARRY O. HAHN SEAFOOD INC.
1341 W MOCKINGBIRD LANE                       107 NORTH COASTAL WAY                           3024 PENN AVE.
DALLAS TX 75247-6913                          JUPITER, FL 33477-5066                          WEST LAWN, PA 19609-1445



HAYES MECHANICAL, LLC.                        HEARN KIRKWOOD PRODUCE                          HEGER, MARTIN
5959 HARLEM AVE                               PO BOX 723                                      921 PRYNNWOOD LANE
CHICAGO, IL 60638-3131                        COLUMBIA, MD 21045-0723                         APT #101
                                                                                              O’FALLON, MO 63366-7639


HELENA ROWLAND                                HELIX ELECTRIC OF NEVADA                        HENN PLUMBING INC
100 RIVERVIEW ROAD                            3078 E. Sunset Rd, Suite 9                      8793 WUEST ROAD
STEVENSVILLE, MD 21666-2000                   Las Vegas, NV 89120-2794                        CINCINNATI, OH 45251-5876



HERITAGE SERVICE GROUP                        HERNANDEZ, NOE                                  HIBDON’S MECHANICAL & REST
OF NEW ORLEANS INC.                           1307 WEXFORD GREEN BLVD.                        835 SE 30TH ST. STE. B
PO BOX 8710                                   COLUMBUS, OH 43228-8808                         OKLAHOMA CITY, OK 73129-5015
FORT WAYNE, IN 46898-8710
                             Case 6:20-bk-02159-LVV     Doc 241          Filed 05/26/20   Page 43 of 93
HILLCREST PARTY RENTALS                     HINES GLOBAL REIT                               HM ELECTRONICS, INC.
3507 MOTOR AVE                              4875 TOWN CENTER LLC                            dba JTECH
LOS ANGELES, CA 90034-4897                  P.O. BOX 742632                                 1400 NORTHBROOK PKWY #320
                                            ATLANTA, GA 30374-2632                          SUWANEE, GA 30024-7222


HOLBROOK, PAUL                              HOOD MASTERS, INC.                              HOSPITALITY RESOURCE SUPPL
2685 PULASKI LOOP                           19252 SHIRLEY ST.                               499 N SR. 434, #1005
VIRGINIA BEACH, VA 23456-2435               OMAHA, NE 68130-3778                            ALAMONTE SPRINGS, FL 32714-2101



HOST COFFEE SERVICE, INC.                   HOT SCHEDULES                                   HOUSTON WEST CHAMBER OF
9444 J STREET                               P.O. BOX 848472                                 COMMERCE
OMAHA, NE 68127-1034                        DALLAS, TX 75284-8472                           10370 RICHMOND STE 125
                                                                                            HOUSTON, TX 77042-4278


HUMBERT SANITARY SERVICE                    HUMITECH OF IOWA, INC.                          HUNT PLUMBING CO INC
1581 APPLEGROVE RD NW                       P.O. BOX 1027                                   520 SOUTH SPRATLEY
PO BOX 2126                                 WAUKEE, IA 50263-1027                           KANSAS CITY, MO 64161-9345
CANTON, OH 44720-0126


HUNTSVILLE UTILITIES                        Harrah’s Cherokee Casino                        Harrah’s NC LLC
120 SPRAGENS ST.                            Attn: General Manager 777                       c/o Corporate Secretary
HUNTSVILLE, AL 35801                        Casino Drive                                    1 Caesars Palace Drive
                                            Cherokee, NC 28719                              Las Vegas, NV 89109-8969


Harris County et al.                        Helen Lindahl                                   Hines Global REIT
c/o John P. Dillman                         618 Forest Preserve Drive                       c/o Patrick M. Mosley, Esquire
Linebarger Goggan Blair & Sampson LLP       Wood Dale, IL 60191-1708                        Hill Ward Henderson
P.O. Box 3064                                                                               101 E. Kennedy Blvd., Suite 3700
Houston, Tx 77253-3064                                                                      Tampa, FL 33602-5195

Hines Global REIT Inc.                      Holland & Knight LLP                            Hood Specialists dba
c/o Robert L. LeHane                        Attn: Eric W. Kimiball                          Facilitec Southwest
Kelley Drye & Warren LLP                    200 Crescent Court, Ste 1600                    2300 Cold Springs Rd
101 Park Avenue                             Dallas, TX 75201-1829                           Fort Worth TX 76106-8401
New York, NY 10178-0062

ICE OF CENTRAL FLORIDA INC                  IEM, INC.                                       ILLINOIS DEPT OF REVENUE
1725 CENTRAL FLORIDA PKWY                   PO BOX 93538                                    2309 W MAIN ST, #114
STE D                                       LAS VEGAS, NV 89193-3538                        MARION, IL 62959-1196
ORLANDO, FL 32837-9412


IMAGE FIRST                                 INDEPENDENT CRAFT DISTRIBU                      INDIANA DEPT OF REVENUE
42 LUKENS DR                                3811 TARHEEL DRIVE                              100 N SENATE AVE
SUITE 100                                   SUITE 101                                       INDIANAPOLIS, IN 46204-2253
NEW CASTLE, DE 19720-2700                   RALEIGH, NC 27609-7548


INDIANA NEWSPAPERS, INC                     INDIANAPOLIS NEWSPAPERS                         INFINITY SERVICE GROUP, IN
ADVERTISING                                 PO BOX 742619                                   dba ALLSTAR HOME SERVICES
PO BOX 677553                               CINCINNATI, OH 45274-2619                       P.O. BOX 4229
DALLAS, TX 75267-7553                                                                       RANCHO CUCAMONGA, CA 91729-4229
                               Case 6:20-bk-02159-LVV      Doc 241           Filed 05/26/20   Page 44 of 93
INLAND CONTINENTAL PROPERTY                    INLAND SEAFOOD ATLANTA                           INNOVATIVE HARDWARE, INC.
MANAGEMENT CORP                                ATTN: ACCOUNTS RECEIVABLE                        dba EPS
32533 COLLECTION CENTER DR                     P.O. BOX 639737                                  8845 BASIL WESTERN ROAD
CHICAGO, IL 60693-0325                         CINCINNATI, OH 45263-9737                        CANAL WINCHESTER, OH 43110-9276


INSTITUTIONAL MALL INVESTORS                   INTEGRATED PLUMBING                              INTERNATIONAL BEVERAGE WOR
dba IMI HUNTSVILLE LLC.                        SOLUTIONS, LLC.                                  PO BOX 531331
P.O. BOX 742117                                4364 SUN BLOSSOM CIRCLE                          CINCINNATI, OH 45253-1331
ATLANTA, GA 30374-2117                         WEST JORDAN, UT 84088-2665


IRVINE RANCH WATER DISTRIC                     (p)ILLINOIS DEPARTMENT OF REVENUE                Indiana Dept of Revenue
P.O. BOX 51403                                 BANKRUPTCY UNIT                                  PO Box 7207
LOS ANGELES, CA 90051-5703                     PO BOX 19035                                     Indianapolis, IN 46207-7207
                                               SPRINGFIELD IL 62794-9035


Inland, Westfield, RPT, and Pyramid Landlord   Internal Revenue Service                         Internal Revenue Service
c/o Barclay Damon, LLP                         Centralized Insolvency Ops                       Post Office Box 7346
545 Long Wharf Drive, Ninth Floor              PO Box 7346                                      Philadelphia PA 19101-7346
New Haven, CT 06511-5960                       Philadelphia, PA 19101-7346


(p)IOWA DEPARTMENT OF REVENUE                  Irvine Spectrum Center LLC                       J&A HANDYMAN SERVICES
ATTN BANKRUPTCY UNIT                           a DE LLC                                         1165 NE 87 STREET
PO BOX 10471                                   c/o Ernie Zachary Park Esq                       MIAMI, FL 33138-3484
DES MOINES IA 50306-0471                       Bewley Lassleben & Miller LLP
                                               13215 E Penn St Ste 510
                                               Whittier CA 90602-1797
J&R UPHOLSTERY AND BLINDS                      J&S CARPET CLEANING INC                          J.R. PLUMBING INC.
453 DAVIDSON RD.                               1710 ARTHUR COURT                                16817 W. GREENFIELD AVE.
PITTSBURGH, PA 15239-1781                      WAUKESHA, WI 53188-5723                          NEW BERLIN, WI 53151-1362



J.V. CHUJKO INC.                               JACKSON TOTAL SERVICE, INC.                      JAEGER HOLDINGS, LLC.
315 BROADWAY AVENUE                            P.O. BOX 9589                                    dba ALL-TEMP REFRIGERATION
MCKEES ROCKS, PA 15136-3001                    NAPLES, FL 34101-9589                            271 HWY 1085
                                                                                                MADISONVILLE, LA 70447-3307


JAMES W. NOLEN                                 JANI KING OF NEW YORK, INC                       JANI-KING OF BUFFALO, INC.
dba NOLEN LOCKSMITHING                         P.O. BOX 415296                                  P.O. BOX 415291
7919 GRACELAND ST.                             BOSTON, MA 02241-5296                            BOSTON, MA 02241-5291
DAYTON, OH 45459-3834


JANI-KING OF LITTLE ROCK                       JANVIER ELECTRIC, INC.                           JAVIER SOLIS
609 RELIABILITY CIRCLE                         740 ELIZABETH LN                                 P.O. BOX 8217
KNOXVILLE, TN 37932-3370                       BEAR, DE 19701-2603                              ALBUQUERQUE, NM 87198-8217



JAY’S SHARPENING SERVICE                       JB KAIN INC.                                     JBK GROUP FLORIDA LLC.
4310 W. TOMPKINS AVE.                          922 W. SPRING VALLEY PK.                         P.O. BOX 92953
LAS VEGAS, NV 89103-5323                       DAYTON, OH 45458-3253                            CLEVELAND, OH 44194-2953
                               Case 6:20-bk-02159-LVV     Doc 241           Filed 05/26/20   Page 45 of 93
JC ROYAL REPAIRS                              JCP&L                                            JD ELECTRIC, LLC.
473 DOANE AVE.                                P.O. BOX 3687                                    4702 PINEWOOD RD.
STATEN ISLAND, NY 10308-1522                  AKRON, OH 44309-3687                             LOUISVILLE, KY 40218-2932



JDRF INTERNATIONAL                            JEA                                              JEANINE CLIFTON
26 BROADWAY 15TH FLOOR                        P.O, BOX 45047                                   100 RIVERVIEW ROAD
NEW YORK, NY 10004-1838                       JACKSONVILLE, FL 32232-5047                      STEVENSVILLE, MD 21666-2000



JEFF VOORHIES                                 JEFFERSON PARISH ASSESSOR                        JEFFERSON PARISH DEPT
DBA VOORHIES CARPET SOLUTIONS                 1221 ELMWOOD PARK BLVD                           OF WATER
630 W. WABASH ST.                             NEW ORLEANS, LA 70123-2355                       PO BOX 10007
OLATHE, KS 66061-4339                                                                          JEFFERSON, LA 70181-0007


JEFFREY NOBLE PRODUCTIONS                     JEFFREY PARKS JR.                                JENNIFER NACCARATO
3321 OAK GROVE AVE                            P.O. BOX 6455                                    8120 BILTMORE DRIVE
STE K                                         VIRGINIA BEACH, VA 23456-0455                    BLACKLICK, OH 43004-7162
DALLAS, TX 75204-2354


JERROD NEIL GAITHER                           JESSENEA SANTANA                                 JIM’S LOCK & SAFE SERVICE
dba TEXAS CUSTOM LANDSCAPE                    100 RIVERVIEW ROAD                               2005 N 77TH STREET
7721 AUBREY LANE                              STEVENSVILLE, MD 21666-2000                      KANSAS CITY, KS 66109-2324
N RICHLAND HILLS, TX 76182-9227


JM ELECTRONICS, INC.                          JOBTARGET, LLC.                                  JOE EAST ENTERPRISES,INC.
dba LE GRAND ELECTRONICS INC                  15 THAMES ST. 2ND FLOOR                          dba A-1 LOCKSMITH
6187 MW 167TH ST UNIT H-37                    GOTON CT 06340-3652                              2508 HIGHLANDER WAY SUITE 230
HIALEAH, FL 33015                                                                              CARROLLTON, TX 75006-2532


JOHN A. DEWITT                                JOHN MONTALBANO PLUMBING                         JOHN OLSON
7840 Valderrama Way                           114 COLBY ST                                     1959 S. POWER ROAD
Lakewood Ranch, FL 34202-5650                 METAIRIE, LA 70001-4713                          SUITE 103-149
                                                                                               MESA, AZ 85206-3768


JOHNS PLUMBING                                JOHNS PLUMBING HEATING AND                       JOHNSON CONTROLS FIRE
5851 SERVICE ROAD                             P.O. BOX 8496                                    PROTECTION LP
BIRMINGHAM, AL 35235-8604                     GREENSBORO, NC 27419-0496                        DEPT CH 10320
                                                                                               PALATINE, IL 60055-0320


JOHNSON CONTROLS FIRE LP                      JOHNSON CONTROLS SECURITY                        JONES ELECTRICAL SERVICE C
P.O. BOX 371994                               P.O. BOX 371994                                  PO BOX 61
PITTSBURG, PA 15250-7994                      PITTSBURG, PA 15250-7994                         MAYFLOWER, AR 72106-0061



JORDAN CREEK TOWN CENTER                      JOSEPH MURPHY CONSTRUCTION                       JOSEPH W. DEVLIN
PO BOX 86                                     3160 Crow Canyon Place                           3657 SCHWALBE DR
MINNEAPOLIS, MN 55486-2423                    Suite 230                                        SARASOTA, FL 34235-8962
                                              San Ramon, CA 94583-1106
                               Case 6:20-bk-02159-LVV     Doc 241           Filed 05/26/20   Page 46 of 93
JRA HHF VENTURE, LLC.                         JUAN A. RODRIGUEZ JR                             JUILANNA STONE
DEPT. 781885                                  22921 BLACKWOLF WAY                              100 RIVERVIEW ROAD
P.O. BOX 78000                                PARKER, CO 80138-3088                            STEVENSVILLE, MD 21666-2000
DETROIT, MI 48278-1885


JURICA, JOHN                                  JUST WINDOWS WINDOW CLEANI                       Jamie Dillworth
12722 CRAIG AVENUE                            PO BOX 31367                                     200 Agnes Ct
GRANDVIEW, MO 64030-2020                      DES PERES, MO 63131-0367                         Orlando, FL 32801-3846



Jefferson County Dept of Rev                  Jeremy Marrington                                Jersey Central Power & Light
PO Box 830710                                 Superb Supplies & Services                       101 Crawford’s Corner Road
Birmingham, AL 35283-0710                     Jeremy Marrington                                Building 1, Suite 1-511
                                              648 Holly Dr.                                    Holmdel NJ 07733-1976
                                              Burleson, TX 76028-1322

Jim Nuetzi                                    Jody DeGraw                                      John K. Weinstein, Allegheny Co. Treasurer
1304 N Ferncreek Ave                          1110 Northwood NE                                Special Tax Division
Orlando, FL 32803-2632                        Grand Rapids, MI 49505-3706                      P.O. Box 534085
                                                                                               Pittsburgh, PA 15253-4085


Johnny Imbriolo                               Jose Carlos A.R. Bonchristia                     K & G COFFEE COMPANY
245 Kincaid Ave                               17 Crick Road                                    P.O. BOX 786751
Deland, FL 32724-8322                         Oxford OX2 6QL                                   PHILADELPHIA, PA 19178-6751
                                              United Kingdom


K&L Gates                                     K&L Gates LLP                                    KANSAS CITY POWER & LIGHT
Rua Iguatemi 151, conjunto 2                  Rua Iguatemi                                     PO BOX 219330
Ed. Spazio Faria Lima                         151 conjunto 281                                 KANSAS CITY, MO 64121-9330
S o Paulo SP 01451-011                        Sao Paulo - SP, 01451-011
Brazil                                        Brazil

KANSAS DEPT OF REVENUE                        (p)KANSAS GAS SERVICE                            KAREN EDEN
1883 W 21ST ST.                               PO BOX 3535                                      100 RIVERVIEW ROAD
WICHITA, KS 67203-2104                        TOPEKA KS 66601-3535                             STEVENSVILLE, MD 21666-2000



KATSIROUBAS BROS. PRODUCE                     KDOR - Alcoholic Beverage Control                KEITH GORDON LANGEROCK
PO BOX 220                                    Mills Building                                   dba VINYL DOCTOR LLP.
READVILLE, MA 02137-0220                      109 SW 9th Street, 5th Floor                     3409 S. ARROWHEAD CT.
                                              PO Box 3506                                      INDEPENDENCE, MO 64057-1276
                                              Topeka, KS 66601-3506

KELLER FIRE & SAFETY INC                      KELLY, NATALIE                                   KEN COOK’S PLUMBING &
1138 KANSAS AVENUE                            924 46TH ST. S.W.                                HEATING, INC.
KANSAS CITY, KS 66105-1226                    CANTON, OH 44706-4608                            3704 TRADE CENTER DR.
                                                                                               ANN ARBOR, MI 48108-2006


KENETH MCHUGH                                 KENMARK SECURITY SYSTEMS                         KENNETH HARPER
100 RIVERVIEW ROAD                            dba SONITROL SECURITY                            100 RIVERVIEW ROAD
STEVENSVILLE, MD 21666-2000                   10600 TIMBERWOOD CIRCLE                          STEVENSVILLE, MD 21666-2000
                                              LOUISVILLE, KY 40223-5368
                              Case 6:20-bk-02159-LVV     Doc 241          Filed 05/26/20   Page 47 of 93
KENTUCKIANA COMFORT CENTER INC               KENTUCKY DEPARTMENT OF REVENUE                  KENTUCKY DEPT OF REVENUE
2716 GRASSLAND DRIVE                         LEGAL SUPPORT BRANCH                            501 HIGH ST
LOUISVILLE, KY 40299-2526                    P O BOX 5222                                    FRANKFORT, KY 40601-2103
                                             FRANKFORT KY 40602-5222


KETER ENVIRONMENTAL SVC                      KETTLE CUISINE LLC                              KILLEEN PLUMBING COMPANY
P.O. BOX 417468                              330 LYNNWAY                                     P.O. BOX 40415
BOSTON, MA 02241-7468                        LYNN, MA 01901-1706                             BAY VILLAGE, OH 44140-0415



KIMBROUGH FIRE EXTINGUISHER CO               KING COFFEE & TEA SERVICES                      KINGTON SEWER SEPTIC DRAIN
PO BOX 13296                                 4220 Edgeland Ave                               CLEANING SERVICE, INC.
ARLINGTON, TX 76094-0296                     Royal Oak, MI 48073-2215                        P.O. BOX 50633
                                                                                             KNOXVILLE, TN 37950-0633


KIZLER MAINTENANCE & REPAIR                  KLABUNDE DELIVERY SERVICE                       KNIGHT ELECTRIC CO, INC
40 GREENVIEW CIRCLE                          8555 IZARD STREET                               7513 CENTRAL INDUSTRIAL DR
SHERWOOD, AR 72120-4654                      OMAHA, NE 68114-2940                            RIVIERA BEACH, FL 33404-3429



KNOXVILLE AREA CHAMBER                       KOETTER FIRE PROTECTION OF                      KONE INC.
PARTNERSHIP, INC.                            HOUSTON, LLC                                    P.O. BOX 7247
17 MARKET SQUARE #201                        10351 OLYMPIC DR.                               PHILADELPHIA, PA 19170-6082
KNOXVILLE, TN 37902-1447                     DALLAS, TX 75220-4437


KOORSEN FIRE & SECURITY INC                  KOSINS PARTY & TENT RENTAL                      KRS - KITCHEN REPAIR SERVICE
2719 N ARLINGTON AVE                         1660 THOMAS PAINE PARKWAY                       27058 SW 140TH FSGE
INDIANAPOLIS, IN 46218-3300                  CENTERVILLE, OH 45459-2539                      NARANJA, FL 33032



KRYSTAL KLEEN INC.                           Kansas Dept of Revenue                          Kathleen Regnier
P.O. BOX 908                                 PO Box 3506                                     120 5th Street
WARREN, MI 48090-0908                        Topeka, KS 66601-3506                           WILMETTE, IL 60091-3406



Kentucky Dept of Revenue                     Khanh P. Collins                                Krystal Kleen Inc
Frankfort, KY 40619-0006                     22825 Queensbridge Drive                        31436 Pagels Dr
                                             Ashburn, VA 20148-7312                          Warren MI 48092-4420



L E HUNT JR ENTERPRISES IN                   LACORTE & SONS, LLC                             (p)SILK & STEWART DEVELOPMENT COMPANY
dba ROTO-ROOTER PLUMBING                     144 NOTH BEVERWYCK ROAD                         ATTN LEONARD D SILK
4005 SE GRIMES BLVD                          SUITE 112                                       5812 DARLINGTON RD
GRIMES, LA 50111-4897                        LAKE HIAWATHA, NJ 7034                          PITTSBURGH PA 15217-1614


LAKEWAY INVESTMENT CORP.                     LAMAR COMPANIES                                 LAMONICA’S RESTAURANT
7998 GREENBRIAR RD.                          PO BOX 96030                                    6211 SOUTH 380 WEST
TALBOTT, TN 37877-8906                       BATON ROUGE, LA 70896-9030                      MURRAY, UT 84107-3309
                              Case 6:20-bk-02159-LVV     Doc 241          Filed 05/26/20   Page 48 of 93
LAMONT M. FULTON & CO                        LANDMARK PAINTING & DECORA                      LANIER PARKING SOLUTIONS
PMB 153, 3111 ROUTE 38                       75 EAST BETHPAGE ROAD                           1 LEVEE WAY, SUITE 1113
SUITE 11                                     PLAINVIEW, NY 11803-4225                        NEWPORT, KY 41071-1659
MOUNT LAUREL, NJ 08054-9762


LANSING BOARD OF WATER & LIGHT               LANSING STATE JOURNAL                           LASTING IMPRESSIONS PARTY
PO BOX 13007                                 P.O. BOX 742530                                 5080 SINCLAIR RD.
LANSING, MI 48901-3007                       CINCINNATI, OH 45274-2530                       COLUMBUS, OH 43229-5412



LAVAZZA PREMIUM COFFEES                      LEAWOOD TCP, LLC.                               LEGACY VILLAGE INVESTORS L
120 WALL STREET                              c/o GLIMCHER-LEAWOOD TCP                        PO BOX 635159
FLOOR 27TH                                   P.O. BOX 645089                                 CINCINNATI OH 45263-5159
NEW YORK, NY 10005-4011                      CINCINNATI, OH 45264-5089


LEHIGH VALLEY MALL, LLC.                     LENNOX TOWN CENTER LTD.                         LENS CARPET CARE
P.O. BOX 829446                              DEPT. 324956 20805 2408                         3436 FRANETTE
PHILADELPHIA, PA 19182-9446                  P.O. BOX 83400                                  LANSING, MI 48906-2434
                                             CHICAGO, IL 60691-3400


LEVEL 3 COMMUNICATIONS LLC                   LEWIS & CLARK MEDIA LLC                         LG&E
BUSINESS SEVICES                             dba 614 MAGAZINE                                PO BOX 9001960
P.O. BOX 52187                               458 E. MAIN STREET                              LOUISVILLE, KY 40290-1960
PHOENIX, AZ 85072-2187                       COLUMBUS, OH 43215-5344


LIBERTY CENTER, LLC.                         LIBERTY GLASS & DOOR, INC.                      LIFE STORAGE #657
L-3745                                       1206 BROWNS CROSSROAD ROAD                      1099 BRADLEY ROAD
COLUMBUS, OH 43260-3745                      STALEY, NC 27355-8016                           WESTLAKE, OH 44145-1044



LILA DE PUCH -MARSEE                         LINCOLN CORNER                                  LIQUID ENVIRONMENTAL SOLUT
P.O. Box 836538                              555 WEST NEWTON STREET                          OF TEXAS, LLC.
Miami, FL 33283-6538                         GREENSBURG, PA 15601-2861                       PO BOX 733372
                                                                                             DALLAS, TX 75373-3372


LIQUOR LEASING & SERVICE, L.C.               LITE-HOUSE RENOVATIONS, IN                      LITTLE JOHN’S REFRIGERATION
LIQUOR SYSTEMS OF UTAH, LLC.                 1716 LAKE CHRISTOPHER DR.                       1795 N FRY RD, STE 315
9283 S. JEAN DRIVE                           VIRGINIA BEACH, VA 23464-7902                   KATY, TX 77449-3347
SANDY, UT 84070-6254


LITTLE ROCK DEVELOPMENT COMPANY LLC          LITTLE ROCK FALSE ALARM                         LIZARD PALM COMPANY
PROMENADE AT CHENAL                          REDUCTION PROGRAM                               7610 RUSTIC WOODS DRIVE
P.O. BOX 95603                               P.O. BOX 3876                                   HUBER HEIGHTS, OH 45424-2427
LAS VEGAS, NV 89193-5603                     LITTLE ROCK, AR 72203-3876


LOCKBUSTERS OF SW FL, INC.                   LODOVICO WINDOW CLEANING                        LONG RANGE SYSTEMS, INC.
dba POP A LOCK                               PO BOX 341                                      4550 EXCEL PARKWAY
5915 MEMORIAL HWY STE 104                    MURRYSVILLE, PA 15668-0341                      SUITE 200
TAMPA, FL 33615-5008                                                                         ADDISON, TX 75001-5713
                              Case 6:20-bk-02159-LVV     Doc 241           Filed 05/26/20   Page 49 of 93
LORRAINE MAZAREK                             LOUISIANA DEPT OF REVENUE                        LOUISIANA SPECIALTY DRINKS
100 RIVERVIEW ROAD                           617 N 3RD ST                                     1603 SOUTH GAYOSO STREET
STEVENSVILLE, MD 21666-2000                  BATON ROUGE, LA 70802-5432                       METAIRIE, LA 70125-2931



LUIS ERNESTO PADILLA                         LYLE SAYLOR                                      LYONS MECHANICAL SERVICES
dba CACHO ELECTRIC                           100 RIVERVIEW ROAD                               1495 Mallard Lake Avenue
1333 W. ROBIDOUX STREET                      STEVENSVILLE, MD 21666-2000                      SAINT JOHNS, FL 32259-5218
WILMINGTON, CA 90744-2445


Leawood TCP, LLC                             Liberty Center LLC                               Liberty Community Authority
180 E. Broad Street                          c/o Gillian D. Williston                         PO Box 645434
21st Floor                                   Troutman Sanders LLP                             Cincinnati, OH 45264-5434
Columbus, OH 43215-3714                      222 Central Park Avenue, Suite 2000
                                             Virginia Beach, VA 23462-3038

Lincoln Center, Inc.                         Lisa M. Wells                                    Little Rock Promo Comm.
c/o Daniel R. Schimizzi, Esq                 5408 Craig Avenue                                PO Box 1763
Whiteford Taylor & Preston LLP               Kenner, LA 70065-1526                            Little Rock, AR 72203-1763
200 First Avenue Third Floor
Pittsburgh, PA 15222-1512

LogMeIn, INC                                 Louisiana Dept of Revenue                        Lucas Santos Rodas
BOX 83308                                    PO Box 5199                                      Av Brig. Faira Lima
WOBURN, MA 01813-3308                        Baton Rouge, LA 70821-5199                       2601 - CJ. 42
                                                                                              Sao Paulo - SP - 01452-924
                                                                                              Brazil

Lucas Santos Rodas                           Luiza Tinetti                                    M&J - BIG WATERFRONT TOWN CENTER I LLC
Av. Brig. Faria Lima                         1205 N Westgate rd                               LOCKBOX 778531
2601 Cj. 42                                  Mount Prospect, IL 60056-1431                    8531 SOLUTION CENTER
S o Paulo SP                                                                                  CHICAGO, IL 60677-8005
Brazil

M&M DISTRIBUTING INC.                        M&M ENTERPRISES, LLC.                            M.I.D.A CLEANING SERVICES
531 W. 600 NORTH                             164 SAGEBROOK DR.                                12000 Sawmill Rd, Apt. 2201
SALT LAKE CITY, UT 84116-3430                MADISON, AL 35757-7684                           The Woodlands, TX 77380-2109



M.T. FRANCHSING INC.                         MACHADO MGMT CONSULTING, LLC                     MACWH, LP. DANBURY MALL
10250 ALLIANCE RD, STE. 210                  840 N. ATLANTIC AVE. APT. C403                   P.O. BOX 849548
CINCINNATI, OH 45242-4737                    COCOA BEACH, FL 32931-3184                       LOS ANGELES, CA 90084-9548



MAHONEY ENVIRONMENTAL                        MAINTENANCE OF FLORIDA                           MAJESTIC BUILDING MAIN.
1819 MOEN AVENUE                             9876 PLANO ROAD                                  P.O. BOX 1303
JOLIET, IL 60436-9323                        DALLAS, TX 75238-5103                            POWELL, OH 43065-1303



MAJESTIC BUILDING SRVC INC                   MAJESTIC MEAT                                    MALL AT BRIARWOOD, LLC.
P.O. BOX 20097                               70 WEST BOWERS WAY                               SUPER-REGIONAL MALLS OPERATING
HUNTINGTON STATION, NY 11746-0851            SALT LAKE CITY, UT 84115-2607                    P.O. BOX 404570
                                                                                              ATLANTA, GA 30384-4570
                              Case 6:20-bk-02159-LVV     Doc 241           Filed 05/26/20   Page 50 of 93
MALL AT SUMMIT LLC                           MALLICK PLUMBING & HEATING                       MALONEY & ASSOCIATES, INC.
P.O. BOX 644271                              8010 Cessna Avenue                               4850 SOUTHWAY ST. SW
PITTSBURGH, PA 15264-4271                    Gaithersburg, MD 20879-4119                      CANTON, OH 44706-1947



MANSFIELD POWER AND GAS. L                   MARCUS WADE SIMS                                 MARED MECHANICAL CORP
RECEIVABLES ACCOUNT                          5816 MAURIE DRIVE                                4230 W DOUGLAS AVE
P.O. BOX 733714                              WATAUGA, TX 76148-3517                           MILWAUKEE, WI 53209-3529
DALLAS, TX 75373-3714


MARIA DE JESUS QUEVEDO                       MARION COUNTY TREASURER                          MARK ALLEN PLUMBING &
4115 NE DAVIDSON #386                        200 E. WASHINGTON ST                             HEATING, INC.
KANSAS CITY, MO 64116-2328                   INDIANAPOLIS, IN 46204-3356                      4905 LIBRARY RD.
                                                                                              BETHEL PARK, PA 15102-2809


MARLIN BUSINESS BANK                         MARQUEE EVENT GROUP, INC.                        MATT TURNER
P.O. BOX 13604                               3200 BELMEADE DR, STE 130                        dba TURNER CUSTOM LANDSCAPE
PHILADELPHIA, PA 19101-3604                  CARROLLTON, TX 75006-2552                        749 ASPEN COURT
                                                                                              ALLEN, TX 75002-3686


MATTHEW A BURY                               MAUREEN BUSSINK                                  MAURER’S TEXTILE RENTAL
849 CARVER BLVD                              100 RIVERVIEW ROAD                               PO BOX 515
TOLEDO, OH 43607-2246                        STEVENSVILLE, MD 21666-2000                      DEWITT, MI 48820-0515



MAURERS MULTIPLE SERVICES INC                MAXPOWER STEAM CLEAN                             MB PROMOTIONS, LLC
2057 AUBURN AVE                              826 OAKDALE DRIVE                                587 SENTINEL ROAD
HOLT, MI 48842-1306                          HILLSBOROUGH, NC 27278-7088                      MOORESTOWN, NJ 08057-2136



MC-RC ENTERPRISES, INC.                      MCGERVEY ELECTRIC INC.                           MCL MECHANICAL SERVICES IN
1473 CENTRAL PARK AVE.                       3571 VALLEY DRIVE                                26 KELSO AVENUE
DAYTON, OH 45409-1609                        PITTSBURGH, PA 15234-2010                        WEST SPRINGFIELD, MA 01089-3440



MCNAUGHT ENTERPRISES, INC.                   MCSHANE PLUMBING & COMMERC                       MDLS ENTERPRISE INC.
dba FISH WINDOW CLEANING                     SERVICES, LLC.                                   dba ECOWATER SYSTEMS
148 WEST PIKE STREET                         152 BIG HORN RD.                                 1508 SAMMONDS ROAD
CANONSBURG, PA 15317-1377                    PITTSBURGH, PA 15239-2322                        PLANT CITY, FL 33563-6318


MDRSA Corporation                            MECHANICAL SYSTEM SERVICES                       MENUTRINFO, LLC.
Av. Das Nacoes Unidas 12399                  S70 W23385 MILLBROOK CIRCLE                      155 NORTH COLLEGE AVE.
Conj. 134B                                   BIG BEND, WI 53103-9645                          SUITE 200
So Paulo, SP                                                                                  FT. COLLINS, CO 80524-2455
Brazil

METRO FIRE EQUIPMENT, INC                    METRO REPAIR & MAINT CO IN                       METROPOLITAN UTILITIES
63 S HAMILTON PL                             46536 DOUBLETREE                                 DISTRICT
GILBERT, AZ 85233-5515                       CANTON, MI 48187-1683                            P.O. BOX 3600
                                                                                              OMAHA, NE 68103-0600
                              Case 6:20-bk-02159-LVV     Doc 241          Filed 05/26/20   Page 51 of 93
MFC BEAVERCREEK, LLC.                        MI DEPARTMENT OF TREASURY                       MIAMI ELECTRIC MASTERS LLC
MSC#7561                                     430 W. ALLEGAN ST.                              12201 SW 128 CT
P.O. BOX 415000 DEPT#00005246                LANCING, MI 48933-1592                          SUITE 1612
NASHVILLE, TN 37241-7561                                                                     MIAMI, FL 33186-6425


MIAMI-DADE COUNTY TAX                        MICHAEL MCMURRAY                                MICHAEL SMITH
200 NW 2ND AVE                               470 SW 850TH RD                                 8301 EAST 85TH STREET
MIAMI, FL 33128-1733                         CHILHOWEE, MO 64733-9253                        RAYTOWN, MO 64138-3014



MICHAEL TOMAS ORTEGA                         MICHAEL’S FINER MEATS                           MICHELLE FERRANTE
PO BOX 590912                                29037 NETWORK PLACE                             100 RIVERVIEW ROAD
HOUSTON, TX 77259-0912                       CHICAGO, IL 60673-1290                          STEVENSVILLE, MD 21666-2000



MICHIGAN FOOD SERVICE                        MICHIGAN PLUMBING SEWER&DR                      MICROS RETAIL SYSTEMS INC
15365 FRANCIS RD                             6204 LANSING RD.                                1200 HARBOR BLVD
LANSING, MI 48906-9226                       LANSING, MI 48917-9523                          10 FLOOR
                                                                                             WEEHAWKEN, NJ 7086


MIDAMERICAN ENERGY COMPANY                   MIDWAY CC VENTURE LP                            MIDWEST AUTOMATIC FIRE
PO BOX 8020                                  800 TOWN & COUNTRY BLVD.                        SPRINKLER CO
DAVENPORT, IA 52808-8020                     SUITE 200                                       2001 DEWOLF STREET
                                             HOUSTON, TX 77024-4556                          DES MOINES, IA 50316-2761


MIDWEST FOOD EQUIPMENT                       MIDWEST REPAIR SERVICE LLC                      MILLENNIUM ELECTRIC
SERVICE, INC.                                217 UPTON ST.                                   4340 EDGEWATER DR
3055 DIXIE AVE SW                            SAINT LOUIS, MO 63111-3112                      ORLANDO, FL 32804-2116
GRANDVILLE, MI 49418-1180


MILLERS TEXTILE SERVICES                     MILWAUKEE JOURNAL SENTINEL                      MINNESOTA CONWAY FIRE &
PO BOX 239                                   PO BOX 742699                                   SAFETY, INC.
WAPAKONETA, OH 45895-0239                    CINCINNATI, OH 45274-2699                       575 MINNEHAHA AVE. W.
                                                                                             ST. PAUL, MN 55103-1573


MIRACLE PLUMBNG & HEATING                    MISSION CLEAN INC                               MISSION LINEN SUPPLY
2121 WHIPPLE AVE NW                          1627 S MICHIGAN AVE                             2652 S. 16TH ST. #A
CANTON, OH 44708-2361                        APT 104                                         PHOENIX, AZ 85034-6704
                                             VILLA PARK, IL 60181-4101


MISSOURI DEPT OF REVENUE                     MISSOURI STATE TAX COMMISSION                   MITCH HAMBLETON
301 W. HIGH ST                               421 E. DUNKLIN ST                               DALLAS COUNTY TREASURER
JEFFERSON CITY, MO 65101-1517                JEFFERSON CITY, MO 65101-3138                   801 COURT RM 201
                                                                                             ADEL, IA 50003-1476


MOHAMMAD ALI SOBHANI                         MONARCHS SUB, LLC.                              MONGIOVI AND SON PLUMBING
100 RIVERVIEW ROAD                           P.O. BOX 734271                                 190 BILMAR DRIVE STE 1000
STEVENSVILLE, MD 21666-2000                  DALLAS, TX 75373-4271                           PITTSBURGH, PA 15205-4611
                               Case 6:20-bk-02159-LVV     Doc 241          Filed 05/26/20   Page 52 of 93
MOORE’S REFRIGERATION, HEA                    MOREY’S SEAFOOD INTERNATIO                      MOUNTAIN WEST WINDOW CLEAN
& AIR CONDITIONING SVC INC.                   6544 SOLUTIONS CENTER                           P.O. BOX 70127
1226-A CAPSHAW ROAD                           CHICAGO, IL 60677-6005                          SALT LAKE CITY UT 84170-0127
HARVEST, AL 35749-9012


MOYER COMPANIES INC.                          MR KLEANZE LLC                                  MR. REKEY OF AUSTIN, LLC.
P.O. BOX 12458                                2817 Berkeley Drive                             1421 WELLS BRANCH PKWY
OKLAHOMA CITY, OK 73157-2458                  BIRMINGHAM, AL 35242-4101                       SUITE 104
                                                                                              PFLUGERVILLE, TX 78660-3230


MR. ROOTER PLUMBING                           MUETZEL PLUMBING & HEATING                      MUIR ENTERPRISES INC.
64 PROGRESS AVE.                              1661 KENNY RD.                                  P.O. BOX 26775
CRANBERRY TOWNSHIP, PA 16066-3512             P.O. BOX 12489                                  SALT LAKE CITY, UT 84126-0775
                                              COLUMBUS, OH 43212-0489


MULLIN PLUMBING                               MUNICIPAL UTILITY DISTRICT                      MURPHY COMPANY MECHANICAL
2936 N SHIELDS BLVD                           P.O. BOX 7580                                   CONTRACTORS AND ENGINEERS
MOORE, OK 73160-1003                          SPRING, TX 77387-7580                           P.O. BOX 790379
                                                                                              ST. LOUIS, MO 63179-0379


MURRAY CITY CORPORATION                       MUZAK NATIONAL                                  MY LOCKERCOM, LLC
5025 SOUTH STATE ST #113                      3318 LAKEMONT BLVD.                             1300 ROSA PARKS BOULEVARD
MURRAY, UT 84107-4824                         FORT MILL, SC 29708-8309                        DETROIT, MI 48216-1952



Mansfield Power & Gas                         Mark J. Wolfson, Esq.                           Meals Tax Division
c/o Thompson, O’Brien, Kemp & Nasuti, PC      Foley & Lardner LLP                             PO Box 175
40 Technology Parkway South Ste 300           100 North Tampa Street                          Spotsylvania, VA 22553-0175
Peachtree Corners, GA 30092-2924              Suite 2700
                                              Tampa, FL 33602-5810

Memorial Square LeaseCo, L.L.C.               Metropolitan Utilities District                 Michael K. Ellis
c/o Barclay Damon LLP                         7350 world Communications Dr                    9565 Yellow Finch Court
Attn: Kevin M. Newman                         Omaha NE 68122-4041                             Brentwood TN 37027-8551
125 East Jefferson Street
Syracuse, NY 13202-2515

Michigan Dept of Treasury                     Missouri Dept of Revenue                        Mld Electric LLC
Lansing, MI 48922-0001                        PO Box 840                                      626 N. 16th St
                                              Jefferson City, MO 65105-0840                   Allentown, PA 18102-2018



Mollie Hart                                   Mollie Hart                                     Montgomery County
Lawrence A. Levine, Esq.                      c/o Anidjar & Levine, P.A.                      c/o John P. Dillman
ANIDJAR & LEVINE, P.A.                        300 SE 17th Street                              Linebarger Goggan Blair & Sampson LLP
300 SE 17th Street                            Fort Lauderdale, FL 33316-2550                  P.O. Box 3064
Fort Lauderdale, FL 33316-2550                                                                Houston, Tx 77253-3064

NAPLES DAILY NEWS                             NATIONAL FUEL GAS DIST.                         NATIONAL GRID
P.O. BOX 742699                               P.O. BOX 371835                                 P.O. BOX 11735
CINCINNATI, OH 45274-2699                     PITTSBURGH, PA 15250-7835                       NEWARK, NJ 07101-4735
                             Case 6:20-bk-02159-LVV     Doc 241           Filed 05/26/20   Page 53 of 93
NATIONAL HEATING AND AIR                    NATIONAL HOME SERVICES                           NATIONAL RESTAURANT ASSOC.
4300 CREEK ROAD                             P.O. BOX 1483                                    37020 EAGLE WAY
CINCINNATI, OH 45241-2924                   RIVERTON, UT 84065-1483                          CHICAGO, IL 60678-1370



NATIONAL WOOD FINISHING &                   NC DEPT OF REVENUE                               NC DEPT OF REVENUE
UPHOLSTERY                                  501 N WILMINGTON ST                              MECKLENBURG COUNTY
5815 IRIS LN.                               RALEIGH, NC 27604-8002                           301 MCCULLOUGH DR
KATY, TX 77493-1416                                                                          CHARLOTTE, NC 28262-3310


NEBRASKA DEPT OF REVENUE                    NEBRASKA REVENUE DEPT                            NELBUD SERVICES GROUP, INC
1313 FARNAM ST., #10TH                      301 CENTINNEIAL MALL S                           51 KOWEBA LANE
OMAHA, NE 68102-1881                        LINCOLN, NE 68508-2529                           INDIANAPOLIS, IN 46201-4107



NEPTUNE PLUMBING & HEATING                  NEVADA DEPT OF TAXATION                          NEVADA GOOD SCENTS LLC.
23860 MILES ROAD                            2550 PASEO VERDE PKWY, #180                      P.O. BOX 96924
CLEVELAND, OH 44128-5464                    HENDERSON, NV 89074-7129                         LAS VEGAS, NV 89193-6924



NEVADA LINEN SUPPLY                         NEVADA TAXATION DEPT.                            NEW ENGLAND TEA AND COFFEE CO
3960 W. MESA VISTA AVENUE                   4600 KIETZKE LN, #L235                           100 CHARLES STREET
LAS VEGAS, NV 89118-2336                    RENO, NV 89502-5045                              MALDEN, MA 02148-6704



NEW JERSEY AMERICAN WATER                   NEW JERSEY DIVISION OF TAX                       NEW MEXICO GAS COMPANY
BOX 371331                                  50 BARRACK ST                                    PO BOX 27885
PITTSBURGH, PA 15250-7331                   TRENTON, NJ 08608-2006                           ALBUQUERQUE, NM 87125-7885



NEW WORLD MARKETING, LLC.                   NEW YORK STATE CORPORATION                       NEWPORT MEAT COMPANY INC
P.O. BOX 1278                               PO BOX 4136                                      P.O. BOX 19726
DES PLAINES, IL 60017-1278                  BINGHAMTON, NY 13902-4136                        IRVINE, CA 92623-9726



NEXTECH CENTRAL, LLC.                       NICHOLAS & CO INC                                NICOLE MORAN
1045 SOUTH JOHN RODES BLVD                  5520 W HAROLD GATTY DRIVE                        100 RIVERVIEW ROAD
MELBOURNE, FL 32904-2005                    SALT LAKE CITY, UT 84116-3725                    STEVENSVILLE, MD 21666-2000



NICOR GAS                                   NINO SALVAGGIO                                   NJ NATURAL GAS CO.
PO BOX 0632                                 17496 HALL ROAD                                  P.O. BOX 11743
AURORA, IL 60507-0632                       CLINTON TOWNSHIP, MI 48038-6922                  NEWARK, NJ 07101-4743



NM DEPT OF TAXATION & REVENUE               NM TAXATION & REVENUE DEPT                       NORCIA CONTRACTING
1220 S. ST. FRANCIS DR                      2540 EL PASEO RD, #2                             12025 CENTURY MANOR DRIVE
STANTA FE, NM 87505-4225                    LAS CRUCES, NM 88001-6019                        DUNKIRK, MD 20754-9615
                            Case 6:20-bk-02159-LVV     Doc 241           Filed 05/26/20   Page 54 of 93
NORTH COAST GASKETS                        NORTH HILLS LOCK & SAFE                          NORTH SHORE LINEN, INC.
33530 PIN OAK PARKWAY                      962 PERRY HIGHWAY                                20 RIDER PLACE
AVON LAKE, OH 44012-2320                   PITTSBURGH, PA 15237-2152                        FREEPORT, NY 11520-4612



NORTHEAST BEVERAGE CO.                     NORTHSTAR FACILITY SVCS IN                       NORTHTOWN DR. VINY LLC.
P.O. BOX 1437                              30515 CENTURY DRIVE                              17115 PENROSE LANE
COVENTRY, RI 02816-0026                    WIXOM, MI 48393-2062                             LENEXA, KS 66219-8133



NOTL PROPERTY OWNER LLC                    NOVICKY, JARED                                   NUCO2, INC.
LOCKBOX 005686                             11 Santa Lane                                    PO BOX 417902
PO BOX 645686                              New Milford, CT 06776-2363                       BOSTON, MA 02241-7902
CINCINNATI, OH 45264-5686


NV ENERGY                                  NY STATE DEPT OF TAX & FINANCE                   NYC DEPT OF FINANCE
PO BOX 30086                               HARRIMAN CAMP RD                                 66 JOHN ST., 2ND FLOOR
RENO, NV 89520-3086                        ALBANY, NY 12226                                 NEW YORK, NY 10038-3728



(p)NEBRASKA DEPARTMENT OF REVENUE          Nevada Dept of Taxation                          New Jersey Div of Taxation
ATTN ATTENTION BANKRUPTCY UNIT             555 E Washington Ave                             PO Box 999
PO BOX 94818                               Ste 1300                                         Trenton, NJ 08646-0999
LINCOLN NE 68509-4818                      Las Vegas, NV 89101-1046


New Mexico Tax & Rev                       New York Taxation & Finance                      North Carolina Dept of Rev
1100 South St. Francis Dr                  PO Box 5300                                      501 Wilmington St
Santa Fe, NM 87505-4147                    Albany, NY 12205-0300                            Raleigh, NC 27604-8002



O’CONNOR, TRACY                            OFF THE DOCK FRESH SEAFOOD                       OFFICE KEEPERS, LLC.
9741 52ND AVE N                            P.O. BOX 18811                                   2324 E. UNIVERSITY DR
ST. PETERSBURG, FL 33708-3713              MEMPHIS, TN 38181-0811                           MESA, AZ 85213-8309



OHIO AWNING & MANU.                        OHIO DEPT OF COMMERCE                            OHIO DEPT OF TAXATION
5777 GRANT AVE                             2603 DORR ST                                     30 E BROAD ST #22
CLEVELAND, OH 44105-5605                   TOLEDO, OH 43607                                 COLUMBUS, OH 43215-3414



OHIO DEPT OF TAXATION                      OHIO DRAFTGUARD, LLC                             OHIO EDISON
4485 NORTHLAND RIDGE BLVD                  P.O. BOX 532119                                  PO BOX 3687
COLUMBUS, OH 43229-6596                    CINCINNATI, OH 45253-2119                        AKRON, OH 44309-3687



OHIO SERVICES CLE, LLC.                    OHIO TREASURER OF STATE                          OHIO TREASURER OF STATE
9075 TOWN CENTRE DR STE 200                180 E. BORAD STREET                              180 E. BROAD STREET
BROADVIEW HEIGHTS, OH 44147-4045           Columbus, OH 43215-3707                          COLUMBUS, OH 43215-3707
                               Case 6:20-bk-02159-LVV     Doc 241           Filed 05/26/20   Page 55 of 93
OHIO WINDOW CLEANING INC                      OK DEPT OF COMMERCE                              OKES
PO BOX 24039                                  900 N STILES AVE                                 P.O. BOX 720172
DAYTON, OH 45424-0039                         OKLAHOMA CITY OK 73104-3234                      NORMAN, OK 73070-4129



OKLAHOMA NATURAL GAS                          (p)OKLAHOMA TAX COMMISSION                       OLECTRIC, LLC.
P.O. BOX 219296                               GENERAL COUNSEL S OFFICE                         3937 E. DULCIANA AVENUE
KANSAS CITY, MO 64121-9296                    100 N BROADWAY AVE SUITE 1500                    MESA, AZ 85206-1856
                                              OKLAHOMA CITY OK 73102-8601


OLIVIERI CONTRACTING, INC                     OLYMPIA PLUMBING & SEWER                         OLYMPIC II MALL SERVICES
7633 SUPREME STREET NW                        SERVICE INC.                                     P.O. BOX 19930
NORTH CANTO,N OH 44720-6919                   3245 QUAIL RIDGE CIRCLE                          FOUNTAIN HILLS, AZ 85269-0930
                                              ROCHESTER, MI 48309-2729


OLYMPIC III MALL SERVICES                     OPEN TABLE INC                                   OPENonline
P.O. BOX 19930                                29109 NETWORK PLACE                              P.O. BOX 182520
FOUNTAIN HILLS AZ 85269-0930                  CHICAGO, IL 60673-1291                           COLUMBUS, OH 43218-2520



OPTIMUM CARD SOLUTIONS LLC                    OPTIMUM PRINT SOLUTIONS IN                       ORLANDO FINEST BREADS
855 S FIENE DRIVE                             5051 FREEWAY DRIVE EAST                          7777 GRAND AVE
ADDISON, IL 60101-5109                        COLUMBUS, OH 43229-5401                          CLEVELAND, OH 44104-3099



ORLANDO UTILITIES COMMISSION                  ORNELA PERRI                                     OTIS ELEVATOR COMPANY
P.O. BOX 31329                                100 RIVERVIEW ROAD                               P.O. BOX 73579
TAMPA, FL 33631-3329                          STEVENSVILLE, MD 21666-2000                      CHICAGO, IL 60673-7579



OUR TOWN AMERICA                              Ohio Dept of Revenue                             Olson Associates LLC
13900 US HIGHWAY 19 N                         4485 Northland Ridge Blvd                        Olson Associates
CLEARWATER, FL 33764-7238                     Columbus, OH 43229-5404                          1959 S. Power Rd STE 103-149
                                                                                               Mesa, AZ 85206-3768


Orange County Tax Collector                   Orange County Tax Collector                      PACC INC.
PO Box 545100                                 301 S Robinson Avenue                            dba DR. VINYL
Orlando FL 32854-5100                         Orlando, FL 32801                                4734 ROCKFORD PLAZA
                                                                                               LOUISVILLE, KY 40216-2631


PACIFIC SEAFOOD ARIZONA                       PALM BEACH FIRE EQUIP CO,                        PAMELA BARRETT
C/O PACIFIC SEAFOOD CO.                       3965 INVESTMENT LN, A-10                         100 RIVERVIEW ROAD
P.O. BOX 842757                               RIVIERA BEACH, FL 33404-1775                     STEVENSVILLE, MD 21666-2000
BOSTON, MA 02284-2757


PAMELA M. SMITH, R.D.N.                       PAMELA Y ROBERTO CONGA                           PAR 3 LANDSCAPE & MAINTENA
P.O. BOX 541009                               595 JEFFERSON DR, APT 116                        4610 WYNN RD, STE B
ORLANDO, FL 32854-1009                        DEERFIELD BEACH, FL 33442-9546                   LAS VEGAS, NV 89103-5314
                              Case 6:20-bk-02159-LVV     Doc 241           Filed 05/26/20   Page 56 of 93
PARAMOUNT LAUNDRY INC.                       PARAMOUNT SERVICES INC                           PARKING MANAGEMENT COMPANY
P.O. BOX 30409                               PO BOX 3987                                      306 42ND AVE N
LINCOLN, NE 68503-0409                       BIRMINGHAM, AL 35208-0987                        NASHVILLE, TN 37209-3602



PASQUALE GARGIULO                            PASS, LLC.                                       PATIO PROPANE, LLC.
100 RIVERVIEW ROAD                           15 EXECUTIVE DR, STE 6                           7445 E. EAGLE CREST DR.
STEVENSVILLE, MD 21666-2000                  FAIRVIEW HEIGHTS, IL 62208-1346                  UNIT 1033
                                                                                              MESA, AZ 85207-1030


PATTY ALVAREZ                                PAUL E. NUTZUL                                   PAUL SPINELLI
100 RIVERVIEW ROAD                           136 12TH STREET                                  P.O. BOX 66
STEVENSVILLE, MD 21666-2000                  WEST BABYLON, NY 11704-3103                      MIDDLETOWN, NJ 07748-0066



PAYTRONIX                                    PEDRO HERNANDEZ                                  PEERLESS ELCTRIC CO., INC.
80 BRIDGE STREET                             1011 NW 156TH AVE                                7325 PRODUCTION DRIVE
NEWTON, MA 02458-1119                        PEMBROKE PINES, FL 33028-1525                    UNIT A
                                                                                              MENTOR, OH 44060-4889


PEGASUS BUILDING SERVICES                    PENN POWER                                       PENNSYLVANIA DEPT OF REVENUE
P.O. BOX 711                                 PO BOX 3687                                      WALNUT ST
NUTLEY, NJ 07110-0711                        AKRON, OH 44309-3687                             HARRISBURG, PA 17128-0001



PENNSYLVANIA REVENUE DEPT                    PEOPLES GAS                                      PEPSI-COLA COMPANY
11 PARKWAY CENTER #175                       PO BOX 644760                                    75 REMIITANCE DRIVE
PITTSBURG, PA 15220-3623                     PITTSBURGH, PA 15264-4760                        CHICAGO, IL 60675-1884



PERFECTEMP, INC.                             PERKS KEY & LOCK INC.                            PFP COLUMBUS II, LLC.
125 ROBERT JACKSON WAY                       11324 ARCADE DR #24                              HUNTINGTON NATIONAL BANK
UNIT A                                       LITTLE ROCK, AR 72212-4078                       L-3581
PLAINVILLE, CT 06062-2663                                                                     COLUMBUS, OH 43260-0001


PIAZZA PRODUCE                               PIEDMONT NATURAL GAS                             PIEDMONT ROW DRIVE LLC
PO BOX 68931                                 PO BOX 1246                                      PO BOX 310300
INDIANAPOLIS, IN 46268-0931                  CHARLOTTE, NC 28201-1246                         REFERENCE 258810
                                                                                              DES MOINES, IA 50331-0300


PINNACLE COMMERCIAL SVC                      PITNEY BOWES INC                                 PITNEY BOWES PURCHASE POWE
1621 CARANDIS ROAD                           PO BOX 371887                                    PO BOX 371874
WEST PALM BEACH, FL 33406-5292               PITTSBURGH, PA 15250-7887                        PITTSBURGH, PA 15250-7874



PLANTERRA CORPORATION                        PLANTSCAPERS, INC.                               PLATINUM HOODS LLC.
7315 DRAKE RD                                17281 EASTMAN                                    4920 HIGHWAY 55
WEST BLOOMFIELD, MI 48322-3173               IRVINE, CA 92614-5521                            WILSONVILLE, AL 35186-6494
                               Case 6:20-bk-02159-LVV     Doc 241         Filed 05/26/20   Page 57 of 93
PLM VENTURES, INC.                            PMP INC DBA                                    PNM
dba ALL STAR PROPERTY                         GOLDEN RULE PLUMBING                           PO BOX 17970
10706 S. PIPELINE RD. ST 150                  804 NORTH MAIN ST                              DENVER, CO 80217-0970
HURST, TX 76053-7870                          GRIMES, IA 50111-2053


POMEROY ELECTRIC INC                          POPS ELECTRIC, LLC.                            PORTER 1 LLC
3131 SW 13TH DR                               P.O. BOX 291                                   476 Old Smizor Mill #164
DEERFIELD BEACH, FL 33442-8189                BERLIN, NJ 08009-0291                          Fenton, MO 63026-3553



PORTER’S CLEANING CO.                         POVINELLI CUTLERY SHARPENING                   PPINC LLC
8300 CHESAPEAKE BLVD                          3810 UNION ROAD                                2672 SW 36TH STREET
NORFOLK, VA 23518-2614                        CHEEKTOWAGA, NY 14225-4210                     DANIA BEACH, FL 33312-5005



PPINC, LLC d/b/a Premier Produce              PPL ELECTRIC UTILITIES                         PREFERRED PRECISION SPECIALTY
c/o Mary Jean Fassett, Esq                    2 NORTH 9TH STREET CPC-GENN1                   3201 SW 11TH ST CIRCLE
McCarron & Diess                              ALLENTOWN, PA 18101-1179                       BLUE SPRINGS, MO 64015-6240
4530 Wisconsin Ave., NW, Ste 301
Washington, DC 20016-4667

PREMIER PATIO HEATING                         PRESTCO PROFESSIONAL SERV                      PRIME LINE DISTRUBTORS, INC
P.O. BOX 6470                                 ENVIRO-MASTER SERVICES                         2800 SW 42ND STREET
OCEANSIDE, CA 92052-6470                      P.O. BOX 12350                                 FORT LAUDERDALE, FL 33312-6705
                                              CHARLOTTE, NC 28220-2350


PRIME TIME PARTY RENTAL INC                   PRIORITY SYSTEMS, INC                          PRISA LHC, LLC
5225 SPRINGBORO PIKE                          5221 W. NAPOLEON AVENUE                        PRLHC MERCATO RETAIL
WEST CARROLLTON, OH 45439-2970                METAIRIE, LA 70001-2266                        P.O. BOX 732937
                                                                                             DALLAS, TX 75373-2937


PRISM ELECTRIC, INC                           PRISTINE PLUMBING, INC                         PRISTINO CLEANING
2985 MARKET ST                                16 TECHNOLOGY DRIVE                            SOLUTIONS, INC.
GARLAND, TX 75041-2429                        SUITE 141                                      110 NOTTINGHAM PL
                                              IRVINE, CA 92618-2324                          BOYNTON BEACH, FL 33426-8429


PRO GASKET GUY, LLC                           PRO OnCALL TECHNOLOGIES                        PRO TECH RESTAURANT SERV.
22820 I-45 NORTH                              6902 E. KEMPER RD                              PO BOX 60232
UNIT 4J                                       CINCINNATI, OH 45249-1025                      FORT MYERS, FL 33906-6232
SPRING, TX 77373


PRODUCE ALLIANCE LLC                          PROFESSIONAL LOCK INC                          PROFESSIONAL WASTE MGMT
PO BOX 7762                                   PO BOX 7968                                    2436 N FEDERAL HWY
Carol Stream, IL 60197-7762                   FREDERICKSBURG, OH 22404-7968                  SUITE 218
                                                                                             LIGHTHOUSE POINT, FL 33064-6854


PROFISH LTD                                   PROFORMA                                       PROPANE PEOPLE
1900 FENWICK ST NE                            6341 NICHOLAS DRIVE                            2544 SW 36TH LANE
WASHINGTON, DC 20002-1712                     COLUMBUS, OH 43235-5204                        CAPE CORAL, FL 33914-4852
                              Case 6:20-bk-02159-LVV     Doc 241           Filed 05/26/20   Page 58 of 93
PRYOR MECHANICAL, LLC                        PSE&G CO                                         PSEGLI
221 NW 180TH STREET                          P O BOX 14444                                    P.O. BOX 9039
SMITHVILLE, MO 64089-8747                    NEW BRUNSWICK, NJ 08906-4444                     HICKSVILLE, NY 11802-9039



PUBLIC STORAGE                               PULASKI COUNTY TREASURER                         PYRAMID WALDEN COMPANY
08097 - 23034 ROCHESTER HILLS                201 BROADWAY ST, #180                            M&T BANK
1920 ENTERPRISE DR                           LITTLE ROCK, AR 72201-2339                       PO BOX 8000 DEPT NO 496
ROCHESTER, MI 48309-3803                                                                      BUFFALO, NY 14267-0002


PYROTECH, INC                                Pacific Retail Capital Partners                  Patricia Almaguer
9483 DIELMAN ROCK ISLAND                     c/o Leslie C. Heilman Esq                        Patricia
INDUSTRIAL DRIVE                             BALLARD SPAHR LLP                                Almaguer
ST LOUIS, MO 63132-2101                      919 N. Market St 11th FL                         16258 84th Ct N
                                             Wilmington, DE 19801-3023                        Loxahatchee, FL 33470-6221

Paul, Weiss, Rifkind, et al                  Pennsylvania Dept of Rev.                        Performance Food Group, Inc.
Attn: S. Koo or D. Klein                     PO Box 280406                                    d/b/a Bar Harbor Seafood
1285 Avenue of the Americas                  Harrisburg, PA 17128-0406                        Attn: Bradley Boe, Dir of Credit
New York, NY 10019-6031                                                                       188 Inverness Drive West
                                                                                              Englewood, CO 80112-5205

Piper & Sanler & Co.                         Premier Produce Central FL, LLC                  Produce Alliance LLC
800 Nocollet Mall, Ste 900                   t/a Downtown Produce                             c/o Mary Jean Fassett, Esq
Minneapolis, MN 55402-7031                   c/o Mary Jean Fassett, Esq                       McCarron & Diess
                                             McCarron & Diess                                 4530 Wisconsin Ave., NW, Ste 301
                                             4530 Wisconsin Ave., NW, Ste 301                 Washington, DC 20016-4667
                                             Washington, DC 20016-4667
Proforma Graphic Services                    Pyramid Walden Company, L.P.                     QUAKER ASSOCIATES, LLC
Coface North America Insurance Company       c/o Barclay Damon LLP                            dba QUAKER BRIDGE MALL
650 College Road East, Suite 2005            Attn: Kevin M. Newman                            P.O. BOX 829443
Princeton, NJ 08540-6779                     125 East Jefferson Street                        PHILADELPHIA, PA 19182-9443
                                             Syracuse, NY 13202-2515

QUALITY COFFEE AND TEA                       QUALITY KITCHEN SERVICE                          QUALITY RETAIL SYSTEMS
SERVICES, INC.                               PARTS DIVISION, INC                              1531 NY RTE 67
5235 W. CHARLESTON BLVD.                     2221 BUECHEL AVE, STE 10                         SCHAGHTICOKE, NY 12154
LAS VEGAS, NV 89146-1438                     LOUISVILLE, KY 40218-2658


Qwest Corp dba CenturyLink QC                R & B COMMERCIAL SERVICE                         R MASTIN SEPTIC TANK INC
CenturyLink Comm LLC-Bkcy                    PO BOX 36378                                     12004 WATERVILLE SWANTON RD
1025 El Dorado Blvd                          ALBUQUERQUE, NM 87176-6378                       WHITEHOUSE, OH 43571-9747
(Attn:Legal Bkcy)
Broomfield CO 80021-8254

R.P. BIEDERMAN CO. INC.                      RAMCO-GERSHENSON PROPERTIES                      RASPER PLUMBING, INC.
75 SMALLEY BLVD.                             dba DEERFIELD TOWNE CENTER                       P.O. BOX 69
HAMILTON, OH 45013-6235                      P.O. BOX 350018                                  MIAMISBURG, OH 45343-0069
                                             BOSTON, MA 02241-0518


RAVEN MECHANICAL, LP                         RCI ENTERPRISES                                  RCN
1618 BUSCHONG                                PO BOX 16360                                     P O BOX 11816
HOUSTON, TX 77039-1207                       CHESAPEAKE, VA 23328-6360                        NEWARK, NJ 07101-8116
                               Case 6:20-bk-02159-LVV     Doc 241          Filed 05/26/20   Page 59 of 93
RED BOOK SOLUTIONS                            RED HAWK FIRE & SECURITY                        RED RIVER GASKET, LLC.
33270 COLLECTION CENTER DR                    P.O. BOX 530212                                 dba GASKET GUY OF OKLAHOMA
CHICAGO, IL 60693-0332                        ATLANTA, GA 30353-0212                          P.O. BOX 721648
                                                                                              OKLAHOMA CITY, OK 73172-1648


REES FLOWERS AND FINE GIFT                    REFRIGERATED SPECIALIST                         REGINALDO WANDERSON
P.O. BOX 30850                                3040 EAST MEADOWS                               2040 El Verano Cr.
GAHANNA, OH 43230-0850                        MESQUITE, TX 75150-6639                         Apt. F
                                                                                              Charlotte, NC 28210-3926


REINHOLD ELECTRIC, INC                        RELIABLE SEWER CLEANING                         RELIANT ENERGY
2511 LEMAY FERRY RD                           PO BOX 5163                                     DEPT. 0954
ST. LOUIS, MO 63125-3132                      TOLEDO, OH 43611-0163                           P.O. BOX 120954
                                                                                              DALLAS, TX 75312-0954


RENEGADE OIL INC.                             RENTOKIL NORTH AMERICAN                         REPAIR 24 LLC
1141 S. 3200 W.                               PO BOX 14095                                    8532 VIRGINIA MEADOWS DRIVE
SALT LAKE CITY, UT 84104-4562                 READING, PA 19612                               MANASSAS, VA 20109-4861



REPUBLIC SERVICES #794                        REPUBLIC SERVICES OF NJ                         RESTAURANT HR GROUP
PO BOX 78829                                  P O BOX 9001099                                 1900 E GOLF RD, STE 950
PHOENIX, AZ 85062-8829                        LOUISVILLE, KY 40290-1099                       SCHAUMBURG, IL 60173-5034



RESTAURANT MECHANICAL SERV                    RESTAURANT PARTNERS PROCUR                      RESTAURANT SERVICES
PO BOX 236116                                 3501 EAST LIVINGSTON ST                         140 MILL ST
COLUMBUS, OH 43223-6116                       SUITE 201                                       WATERLOO, WI 53594-1251
                                              ORLANDO, FL 32803


RESTAURANT TECHNOLOGIES                       RETAIL PROPERTIES OF AMERICA                    RETAIL PROPERTIES OF AMERICA
12962 COLLECTIONS CENTER DR                   C/O RPAI US MANAGEMENT LLC                      dba RPAI SOUTHWEST MGMT LLC
CHICAGO, IL 60693-0129                        13068 COLLECTIONS CENTER DR                     15105 COLLECTIONS CENTER DR
                                              CHICAGO, IL 60693-0130                          CHICAGO, IL 60693-5105


REX MCCLURE                                   RICHARD M. BEATO                                RICHARD UMBERGER
dba SUPER KLEEN CARPET                        68 Willow Cedar Way                             P.O. BOX 10103
P.O. BOX 1277                                 Blackwood, NJ 08012-4605                        KANSAS CITY, MO 64171-0103
POWELL, TN 37849-1277


RIFCO SERVICES INC                            RITE-AIR MECHANICAL SERVIC                      RM MEMBER LLC
dba JAN PRO CLEANING SYSTEMS                  109 EDGEWOOD AVE                                RANCHO MALL, LLC
11-B OAK BRANCH DRIVE                         BELLMAWR, NJ 08031-2111                         P.O. BOX 72439
GREENSBORO, NC 27407-2454                                                                     CLEVELAND OH 44192-0002


RMS MECHANICAL SERVICES                       ROBERT J SZYMANSKY                              ROBERT JANKOVIC
2301 DUSS AVE                                 1409 NE TODD GEORGE RD.                         201 BALFIELD TERRACE
AMBRIDGE, PA 15003-1865                       LEES SUMMIT, MO 64086-5338                      CHERRY HILL, NJ 08003-1997
                              Case 6:20-bk-02159-LVV     Doc 241          Filed 05/26/20   Page 60 of 93
ROBIN WILSON                                 ROCHESTER ARMORED CAR                           RODRIGUEZ RIVERA JORGE ALB
100 RIVERVIEW ROAD                           P.O. BOX 8 -D.T.S.                              2223 N WEST SHORE BLD
STEVENSVILLE, MD 21666-2000                  OMAHA, NE 68101-0008                            SUITE B209
                                                                                             TAMPA, FL 33607-7223


ROOTER EXPRESS, LLC                          ROSALINA C LYNCH                                ROTO ROOTER
1311 WEST CREEKHAVEN DRIVE                   1936 PICKLE RD.                                 274 BOWHALL ROAD
RIVERTON, UT 84065-4148                      OREGON ,OH 43616-3154                           PAINESVILLE, OH 44077-5219



ROTO ROOTER PLUMBERS                         ROTO ROOTER SERVICES                            ROUSE - PARK MEADOWS, LLC
5672 COLLECTION CENTER DR                    5672 COLLECTION CENTER DR                       P.O. BOX 86
CHICAGO, IL 60693-0056                       CHICAGO, IL 60693-0056                          MINNEAPOLIS, MN 55486-3096



ROYAL CUP INC                                ROYAL FRANCHISING INC                           ROYAL PUBLISHING
PO BOX 841000                                DBA JANI-KING OF MILWAUKEE                      7620 N. HARKER DRIVE
DALLAS, TX 75284-1000                        P.O. BOX 1430                                   PEORIA, IL 61615-1857
                                             BROOKFIELD, WI 53008-1430


RREEF CONTINENTAL MASTER TRUST               RUMPKE WASTE                                    RUSSELL REID WASTE HAULING
P.O. BOX 209266                              P.O. BOX 538710                                 DISPOSAL SERVICE CO. INC.
AUSTIN, TX 78720-9266                        CINCINNATI, OH 45253-8710                       dba MR. JOHN PORTABLE
                                                                                             PO BOX 130
                                                                                             KEASBEY, NJ 08832-0130

Regency Centers LP                           Retail Properties of America, Inc.              Rhonda saltzman
c/o Patrick M. Mosley, Esquire               Hill Ward Henderson                             Rhonda
Hill Ward Henderson                          101 E. Kennedy Blvd., Suite 3700                Saltzman
101 E. Kennedy Blvd., Suite 3700             Tampa, FL 33602-5195                            650 marseille path
Tampa, FL 33602-5195                                                                         Sayville, NY 11782-1347

Ronald E. Gold, Esq.                         Rookwood Exchng Operating                       Rouse-Park Meadows, LLC
Frost Brown Todd LLC                         3825 EDWARDS RD.                                c/o Brookfield Property Retail, Inc.
3300 Great American Tower                    SUITE 200                                       Attn: Julie Minnick Bowden, Natl
301 E. Fourth Street                         CINCINNATI, OH 45209-1288                       Bankruptcy Director
Cincinnati, Ohio 45202-4257                                                                  350 N. Orleans St Ste 300
                                                                                             Chicago, IL 60654-1607
S.A. COMUNALE CO INC                         SAGEMORE MANAGEMENT, LLC.                       SAM RUST SEAFOOD INC
2900 NEWPARK DRIVE                           t/a THE PROMENADE AT SAGEMORE                   620 REGIONAL DR
BARBERTON, OH 44203-1050                     8000 SAGEMORE DR STE 8201                       PO BOX 9760
                                             MARLTON, NJ 08053-3941                          HAMPTON, VA 23670-0760


SAMCO SALES & SERVICE INC.                   SAMMY’S SEAFOOD                                 SANDERS PLUMBING
11878 BROOKFIELD ST.                         2875 46TH AVE N                                 412 PARKER STREET
LIVONIA, MI 48150-1701                       ST. PETERSBURG, FL 33714-3811                   NORTH LITTLE ROCK, AR 72114-4541



SANIBEL INVESTMENTS, INC.                    SANTA MONICA SEAFOOD CO                         SAPPHIRE CLEAN CORP
dba CROWN CLEANING                           18531 BROADWICK STREET                          13750 SE 54TH STREET
6447 VISTA DRIVE                             RANCHO DOMINGUEZ, CA 90220-6440                 MORRISTON, FL 32668-3775
SHAWNEE, KS 66218-9239
                              Case 6:20-bk-02159-LVV     Doc 241           Filed 05/26/20   Page 61 of 93
SARASOTA SEAFOOD COMPANY                     SAVINGS LIQUID WASTE                             SCHAGRIN GAS
15745 CANTERBURY CHASE                       PO BOX 25                                        P.O. BOX 427
APHARETTA, GA 30004-8029                     HARRISON, OH 45030-0025                          MIDDLETOWN, DE 19709-0427



SCHINDLER ELEVATOR CORPORA                   SCHNEIDERS PREMIUM SEAFOOD                       SCHOOLCRAFT COMMONS UNIT3
PO BOX 93050                                 2150 OLD UNION ROAD                              C/O ETKIN MANAGEMENT, LLC
CHICAGO, IL 60673-3050                       BUFFALO, NY 14227-2725                           150 W. 2ND STREET SUITE 200
                                                                                              ROYAL OAK MI 48067-3846


SEAFOOD SUPPLY COMPANY LP                    SEAMAN’S AIR CONDITIONING                        SEAN MCGUINNESS, INC.
1500 E GRIFFIN                               2510 OAK INDUSTRIAL DR. NE                       dba EARTHCARE LANDSCAPE SVCS
DALLAS, TX 75215-1157                        GRAND RAPIDS, MI 49505-6022                      5111 TAMARIND RIDGE DR
                                                                                              NAPLES, FL 34119-2831


SEATTLE FISH CO INTL                         SEATTLE FISH COMPANY                             SECURITY NETWORK INC
4300 N. MATTOX RD.                           2500 COMANCHE RD NE                              1324 DUBLIN RD
RIVERSIDE, MO 64150-9755                     ALBUQUERQUE, NM 87107-4229                       COLUMBUS, OH 43215-1093



SECURITY SELF STORAGE                        SECURITY USA INC                                 SEDGWICK CLAIMS MGMT
1099 BRADLEY ROAD                            5801 MCLEOD RD. NE                               P.O. BOX 5076
WESTLAKE, OH 44145-1044                      SUITE A                                          MEMPHIS, TN 38101-5076
                                             ALBUQURQUE, NM 87109-2446


SERVACUP OFFICE COFFEE                       SERVCO, LLC.                                     SERVICE WET GRINDING
P.O. BOX 521006                              701 BAGLEY DRIVE                                 1867 PROSPECT AVE
SALT LAKE CITY, UT 84152-1006                TRUSSVILLE, AL 35173-4273                        CLEVELAND, OH 44115-2313



SERVISOFT OF MIDDLEFIELD                     SEWER SPECIALISTS FIRST                          SHAMROCK FOODS
14299 KINSMAN RD                             6204 LANSING RD US 27                            ACCOUNTS RECEIVABLE
PO BOX 174                                   LANSING, MI 48917-9523                           P.O. BOX 843539
BURTON, OH 44021-0174                                                                         LOS ANGELES, CA 90084-3539


SHAW MECHANICAL SERVICES                     SHEARER PATIO & LANDSCAPE                        SHI INTERNATIONAL CORP
997 W. KENNEDY BLVD. 14A                     3362 MARCLIFF DRIVE                              P.O. BOX 952121
ORLANDO, FL 32810-6157                       LEWIS CENTER, OH 43035-8399                      DALLAS, TX 75395-2121



SHINY KITCHEN II, INC                        SHRED IT                                         SHRED-IT USA, INC.
P.O. BOX 347910                              1370 RESEARCH ROAD                               10900 LACKMAN ROAD
PITTSBURGH, PA 15251-4910                    GAHANNA OH 43230-6625                            LENEXA, KS 66219-1232



SIGNATURE STAFF RESOURCES                    SILVER SPIRITS                                   SIMPLEVIEW LLC.
1460 TL TOWNSEND DR STE 104                  1482 N. PORTAGE PATH                             dba DESTINATION TRAVEL NETWORK
ROCKWALL, TX 75032-4911                      AKRON, OH 44313-5161                             8950 N ORACLE ROAD
                                                                                              TUCSON, AZ 85704-7413
                              Case 6:20-bk-02159-LVV     Doc 241           Filed 05/26/20   Page 62 of 93
SITE Centers Corp                            SITE Centers Corp                                SLB PRINTING INC
c/o Patrick M. Mosley, Esquire               c/o Robert L. LeHane                             2818 S. ROBERTSON BLVD
Hill Ward Henderson                          Kelley Drye & Warren LLP                         LOS ANGELES, CA 90034
101 E. Kennedy Blvd., Suite 3700             101 Park Avenue
Tampa, FL 33602-5195                         New York, NY 10178-0062

SLIDER MAN LLC                               SMART STOP SELF STORAGE                          SNYDER BROTHERS INC.
1028 SE 12TH CT                              10451 NW 33RD ST.                                ONE GLADE PARK EAST
CAPE CORAL, FL 33990-3659                    DORAL, FL 33172-5912                             P.O. BOX 1022
                                                                                              KITTANNING, PA 16201-5022


SOIREE PARTNERS                              SOMERSET COLLECTION LTD PT                       SOMMERS, DENNIS
3401 LIBERTY AVENUE                          16129 COLLECTIONS CENTER DR                      1615 CARROLLTON AVE
PITTSBURGH, PA 15201-1322                    CHICAGO, IL 60693-0001                           KETTERING, OH 45409-2005



SOUTH JERSEY GAS                             SOUTHEAST LINEN ASSOCIATES                       SOUTHERN CALIFORNIA EDISON
P.O. BOX 6091                                4508 W 46TH STREET                               P.O. BOX 300
BELLMAWR, NJ 08099-6091                      CHICAGO, IL 60632-4359                           ROSEMEAD, CA 91772-0001



SOUTHERN FIRE PROTECTION                     SOUTHERN SECURITY & IRON                         SOUTHGATE MALL OWNER LLC
OF ORLANDO, INC                              128 12TH STREET                                  c/o BANK OF AMERICA
3801 EAST STATE ROAD 46                      BRIDGE CITY, LA 70094-3113                       P.O. BOX 57186
SANFORD, FL 32771-9155                                                                        LOS ANGELES, CA 90074-7186


SOUTHLAND LANDSCAPES, LLC.                   SOUTHWASTE DISPOSAL LLC                          SOUTHWEST GAS CORPORATION
4909 BALL RD.                                P.O. BOX 53988                                   PO BOX 98890
KNOXVILLE, TN 37931-3606                     LAFAYETTE, LA 70505-3988                         LAS VEGAS, NV 89193-8890



SOUTHWEST SEAFOOD INC                        SPARTAN HOLDINGS LLC                             SPECIALTY SALES INC.
P.O. BOX 36384.                              C/O OLIVER SMITH REALTY                          dba SPECIALTY ENTERPRISES
HOUSTON, TX 77236-6384                       7216 WELLINGTON DR STE 1                         245 NW 52ND
                                             KNOXVILLE, TN 37919-5931                         DES MOINES, IA 50313-1717


SPEELMAN ELECTRIC INC                        SPIRE                                            SPOTSYLVANIA COUNTY
358 COMMERCE STREET                          DRAWER 2                                         Attn: Meals Tax Division
TALLMADGE, OH 44278-2139                     ST. LOUIS, MO 63171-0002                         PO Box 175
                                                                                              Spotsylvania, VA 22553-0175


SPOTSYLVANIA TOWNE CENTER                    SPRING BREZE BROWARD LLC                         SRMF TOWN SQUARE OWNER
PO BOX 932400                                11301 SOUTH DIXIE HWY #565776                    P.O. BOX 748550
CLEVELAND, OH 44193-0012                     MIAMI, FL 33256-7240                             LOS ANGELES, CA 90074-8550



STANDARD PLUMBING & HEATING                  STANDARD RESTUARANT EQUIP                        STANLEY CONVERGENT SEC.
435 WALNUT AVE. SE                           879 SOUTH 4400                                   DEPT CH 10651
CANTON OH 44702-1348                         SALT LAKE CITY, UT 84104-4420                    PALATINE, IL 60055-0001
                               Case 6:20-bk-02159-LVV     Doc 241           Filed 05/26/20   Page 63 of 93
STANLEY SEPTIC SERVICE                        STANLEY STEEMER INTL.                            STAPLES ADVANTAGE
PO BOX 184                                    P.O. BOX 205819                                  P.O. BOX 70242
131 MARIPOSA ROAD                             DALLAS, TX 75320-5819                            PHILADELPHIA, PA 19176-0242
STANLEY, NC 28164-9645


STAR-WEST FRANKLIN PK MALL                    STARK COUNTY METROPOLITAN                        STATE OF CONNECTICUT
P.O. BOX 398008                               SEWER DISTRICT                                   DEPT OF REVENUE SERVICES
SAN FRANCISCO, CA 94139-8008                  P.O. BOX 9972                                    450 COLUMBUS BLVD.
                                              CANTON OH, 44711-0972                            HARTFORD, CT 06103-1835


STEAM SOURCE, INC.                            STEEL CITY GREASE TRAPS INC                      STEFANKIEWICZ, DANIEL
3049 SALEM INDUSTRIAL DRIVE                   3608 SPRING GARDEN RD                            19 SAND DOLLAR DRIVE
WINSTON SALEM, NC 27127-8854                  PITTSBURGH, PA 15212-1144                        CAPE MAY COURT HOUSE, NJ 08210-2763



STEPHAN SIBERT                                STEVEN DEGEORGE                                  STOLL RUG AND FURNITURE
100 RIVERVIEW ROAD                            100 RIVERVIEW ROAD                               5240 LEWIS AVE
STEVENSVILLE, MD 21666-2000                   STEVENSVILLE, MD 21666-2000                      TOLEDO, OH 43612-3108



STRAUB DISTRIBUTING CO                        STRAUSE REFRIGERATON INC                         SUBURBAN DOOR CHECK &
4633 E. PALMA AVE.                            7944 W CENTRAL AVE UNIT 8                        LOCK SERVICE, INC.
ANAHEIM, CA 92807                             TOLEDO, OH 43617-1550                            415 W. OGDEN AVENUE
                                                                                               WESTMONT, IL 60559-1421


SUBURBAN NATURAL GAS CO.                      SULLIVAN COMPANY                                 SUMMIT VALET PARKING, LLC
PO BOX 130                                    130 GRAPHIC WAY                                  8939 E. OTERO PLACE
CYGNET, OH 43413-0130                         WESTERVILLE, OH 43081-2360                       CENTENNIA,L CO 80112-3359



SUNI LC                                       SUPERB SUPPLIES & SERVICES                       SUPERIOR KNIFE, LLC
4580 SILVER SPRINGS DR                        P.O. BOX 2711                                    6235 W. HOWARD STREET
STE 300                                       BURLESON, TX 76097-2711                          NILES, IL 60714-3403
PARK CITY, UT 84098-6431


SUPERIOR LOCK & KEY, LLC                      SUPREME LOBSTER & SEAFOOD                        SWANSON ELECTRICAL SVCS
636 S. ROCHESTER RD.                          220 E. NORTH AVENUE                              1511 10 MILE RD NW
ROCHESTER HILLS, MI 48307-2737                VILLA PARK, IL 60181-1207                        SPARTA, MI 49345-9412



SWEET HONEY, INC.                             SYMMETRY FINANCIAL CONSULTING                    SYSCO ARKANSAS. LLC
P.O. BOX 7512                                 410 SHIMMERING WATER LANE                        P.O. BOX 193410
URBANDALE, IA 50323-7512                      SALEM, SC 29676-2642                             LITTLE ROCK, AR 72219-3410



SYSCO CORPORATION                             SYSCO IOWA, INC.                                 SYSCO LINCOLN
Sysco Business Services                       P.O. BOX 874                                     P.O. BOX 80068
24500 Northwest Freeway                       DES MOINES, IA 50306-0874                        LINCOLN, NE 68501-0068
Crypress, TX 77429-2199
                               Case 6:20-bk-02159-LVV     Doc 241           Filed 05/26/20   Page 64 of 93
SYSCO NEW MEXICO                              SYSTEM4, LLC                                     Saul Rodriguez
601 COMANCHE NE                               4700 ROCKSIDE RD.                                833 Grovesmere Loop
ALBUQUERQUE, NM 87107-4103                    STE. 610                                         Ocoee, FL 34761-5624
                                              INDEPENDENCE, OH 44131-2151


Simon Property Group                          Simon Property Group, Inc.                       Sirna & Sons, Inc.
Attn: Ronald M. Tucker, Esq                   c/o Richard B. Webber II, Esquire                t/a Sirna & Sons Produce
President/Bkcy Counsel                        Zimmerman, Kiser & Sutcliffe, P.A.               c/o Mary Jean Fassett, Esq.
225 West Washington Street                    PO Box 3000                                      McCarron & Diess
Indianapolis, IN 46204-3435                   Orlando, FL 32802-3000                           4530 Wisconsin Ave., NW, Suite 301
                                                                                               Washington, DC 20016-4667
SoCalGas                                      Southwest Gas Corporation                        Spice Private Equity Ltd.
P.O. BOX C                                    PO Box 1498                                      c/o GP Investments, Ltd.
MONTEREY PARK, CA 91756-5111                  attn: Bankruptcy Desk                            129 Front St Penthouse Ste 4
                                              Victorville CA 92393-1498                        City of Hamilton, HM12
                                                                                               Bermuda

Spotsylvania County Treasurer’s Office        Spotsylvania Mall Company                        St. Catherine International
PO Box 100                                    attn: R Davis & L Madgar                         P.O. Box N-4801
Spotsylvania VA 22553-0100                    5577 Youngstown-Warren Rd                        Nassau
                                              Niles, OH 44446-4803                             Bahamas


Staples Business Advantage                    Starwood Retail Partners LLC                     Sysco Iowa, Inc.
Staples / Tom Riggleman                       c/o Leslie C. Heilman Esq                        c/o Meghan Wells, Arnall Golden Gregory
7 Technology Circle                           BALLARD SPAHR LLP                                171 17th Street NW, Suite 2100
Columbia SC 29203-9591                        919 N. Market St 11th FL                         Atlanta, GA 30363-1031
                                              Wilmington, DE 19801-3023

Sysco Lincoln, Inc.                           Sysco New Mexico, Inc.                           T&T PRODUCE
c/o Meghan Wells, Arnall Golden Gregory       c/o Meghan Wells, Arnall Golden Grgeory          PO BOX 5756
171 17th Street NW, Suite 2100                171 17th Street NW, Suite 2100                   FORT OGLETHORPE, GA 30742-1156
Atlanta, GA 30363-1031                        Atlanta, GA 30363-1031


T. L. SHEET METAL, INC.                       TAE H LEE                                        TALBOTT’S FLOWERS
P.O. BOX 8838                                 10432 ABISSO DRIVE                               22 N STATE ST
TAMPA, FL 33674-8838                          LAS VEGAS, NV 89135-2571                         WESTERVILLE, OH 43081-2119



TAMPA WESTSHORE ASSOC. LTD                    TANNER GLASS & HARDWARE LL                       TARANTINO FOODS LLC
DEPARTMENT 177001                             7139 SOUTH 700 WEST                              530 BAILEY AVENUE
PO BOX 67000                                  MIDVALE, UT 84047-6601                           BUFFALO, NY 14206-3017
DETROIT, MI 48267-0002


TB MALL AT UTC, LLC.                          TB Mall at UTC LLC                               TB Mall at UTC LLC
dba THE MALL AT UNIV TOWN CNT                 c/o Angela N. Grewal                             c/o John T. Rogerson, III
P.O. BOX 674647                               Adams and Reese LLP                              Adams and Reese LLP
DETROIT, MI 48267-4647                        501 Riverside Ave., Suite 601                    501 Riverside Ave., Suite 601
                                              Jacksonville, FL 32202-4937                      Jacksonville, FL 32202-4937

TBE INC.                                      TEASDALE FENTON CARPET                           TECH 24 - COMMERCIAL REPAIR
dba SONITROL OF PITTSBURGH                    CLEANING & RESTORATION, LLC.                     410 E. WASHINGTON STREET
610 MELWOOD AVENUE                            12145 CENTRON PLACE                              GREENVILLE, SC 29601-2927
PITTSBURGH, PA 15213-1140                     CINCINNATI, OH 45246-1704
                               Case 6:20-bk-02159-LVV     Doc 241          Filed 05/26/20   Page 65 of 93
TECO PEOPLE’S GAS                             TED INC.                                        TEMUA
600 W ROBINSON STREET                         4411 BEE RIDGE RD.                              P.O. BOX 467
ATTN: BOB GODEK                               PMB#307                                         MARLTON, NJ 08053-0467
ORLANDO, FL 32801-1798                        SARASOT,A FL 34233-2514


TENNESSEE DEPT OF REVENUE                     TERRY’S PLUMBING SERVICE I                      TEXAS COMPTROLLERS OFFICE SALES TAX
7175 STRAWBERRY PLAINS PIKE                   2240 INDUSTRIAL BLVD                            111 E 17TH ST
#300                                          SARASOTA, FL 34234-3120                         AUSTIN, TX 78701-1403
KNOXVILLE, TN 37914-7004


TEXAS GAS SERVICE                             THE CHEFS WAREHOUSE                             THE CHEFS WAREHOUSE MIDWES
P.O. BOX 219913                               26576 NETWORK PLACE                             26576 NETWORK PLACE
KANSAS CITY, MO 64121-9913                    CHICAGO, IL 60673-1265                          CHICAGO, IL 60673-1265



THE CLEANING PEOPLE INC.                      THE ELECTRIC CONNECTION                         THE ESPRESSO MAN LLC.
6244 CHARLES ST                               5441 WESTERVILLE RD.                            2654 MAN OF WAR CIRCLE
2ND FLOOR                                     WESTERVILLE, OH 43081-8940                      SARASOTA, FL 34240-8862
PHILADELPHIA, PA 19135-3402


THE FALLS SHOPPING CENTER                     THE FLYING LOCKSMITHS                           THE HAPPY CHEF, INC.
ASSOCIATES, LLC.                              500 N. MERIDIAN AVE.                            22 PARK PLACE
P.O. BOX 404566                               SUITE 108-B                                     BUTLER, NJ 07405-1380
ATLANTA, GA 30384-4566                        OKLAHOMA CITY, OK 73107-5706


THE HILLER COMPANIES, INC.                    THE ILLUMINATING COMPANY                        THE LION’S CLEANING
P.O. BOX 935434                               PO BOX 3687                                     SERVICES, LLC.
ATLANTA, GA 31193-5434                        AKRON, OH 44309-3687                            1327 SCHOLAR ST.
                                                                                              LOUISVILLE, KY 40213-2115


THE LOCK UP STORAGE CENTER                    THE POWER OF TOOLS                              THE SHOPS AT LA CANTERA
1200 PINE RIDGE ROAD                          27157 CASTLE ARCH CT.                           PO BOX 86
NAPLES FL 34108-8907                          KINGWOOD, TX 77339-2176                         MINNEAPOLIS, MN 55486-2532



THE SPECIALTY WIRING CO                       THE WALDINGER CORPORATION                       THE WOODLANDS MALL ASSOCIATION
7222 SHANNON RD                               P.O. BOX 1612                                   P.O. BOX 86
VERONA, PA 15147-2036                         DES MOINES, IA 50306-1612                       MINNEAPOLIS, MN 55486-3053



THE WOODLANDS UPHOLSTERY                      THREE G SERVICES INC                            TIC INVESTMENT COMPANY
1018 SAWDUST RD. #1                           585 HIBBS ROAD                                  DBA THE IRVINE COMPANY LLC
THE WOODLANDS, TX 77380-2913                  LOCKBOURNE, OH 43137-9720                       P.O. BOX 844611
                                                                                              LOS ANGELES, CA 90084-4611


TIERNEY STATIONERY COMPANY                    TIME WARNER CABLE                               TIME WARNER CABLE NORTHWES
PO BOX 32256                                  BOX 223085                                      PO BOX 0901
KANSAS CITY, MO 64171-5256                    PITSBURGH, PA 15251-2085                        CAROL STREAM, IL 60132-0901
                              Case 6:20-bk-02159-LVV     Doc 241           Filed 05/26/20   Page 66 of 93
TIME WARNER CABLE SWO                        TIME WARNER GREENSBORO                           TIMOTHY R. SULLIVAN
PO BOX 1060                                  PO BOX 4617                                      4535 MCKNIGHT RD
CAROL STREAM, IL 60132-1060                  CAROL STREAM, IL 60197-4617                      PITTSBURGH, PA 15237-3108



TIPTON LINEN SERVICE                         TLC COMPANY, INC                                 TLC SERVICES, INC.
1415 INDEPENDENCE                            5000 EDITH BLVD NE                               1226 MONTEGUT STREET
CAPE GIRARDEAU, MO 63703-6005                ALBUQUERQUE, NM 87107-4125                       NEW ORLEANS, LA 70117-7237



TM PARTRIDGE CREEK MALL, L                   TM STONY POINT PARK, L.P                         TOLEDO EDISON
75 REMIITTANCE DRIVE                         P.O. BOX 75519                                   PO BOX 3687
DEPT. 1311                                   ATTN: ACCOUNTS RECEIVABLE                        AKRON, OH 44309-3687
CHICAGO, IL 60654-1311                       BALTIMORE, MD 21275-5519


TOPSHELF RBS, LLC.                           TORKE COFFEE ROASTING COMP                       TOTAL LINE REFRIGERATION
PO BOX 840                                   PO BOX 694                                       33530 PIN OAK PARKWAY
ALCOA, TN 37701-0840                         SHEBOYGAN WI 53082-0694                          AVON LAKE, OH 44012-2320



TOTAL LINEN CARE                             TOWNSHIP OF FAYETTE                              TOWNSHIP OF FREEHOLD
23 ACADEMY STREET                            NORTH FAYETTE MUNICIPAL                          WATER & SEWER DEPT
WILLIAMSTOWN, NJ 08094-1605                  400 NORTH BRANCH RD                              1 MUNICIPAL PLAZA
                                             OAKDALE, PA 15071-3646                           FREEHOLD, NJ 07728-3099


TRADEMASTERS, INC.                           TREASURER, SPOTSYLVANIA CO.                      (p)TRI R MECHANICAL SERVICES INC
2444 HELENA STREET                           BUSINESS LICENSE DIVISION                        150 EMPIRE DRIVE
SUITE B                                      PO BOX 175                                       WEST SENECA NY 14224-1320
KENNER, LA 70062-5468                        SPOTSYLVANIA, VA 22553-0175


TRINTECH INC                                 TRUSTWAVE                                        TUCKER, MARICHKA
P.O. BOX 205367                              75 REMITTANCE DRIVE                              13921 SW 122nd Avenue
DALLAS, TX 75320-5367                        SUITE 6000                                       Apt 8-106
                                             CHICAGO, IL 60675-6000                           Miami, FL 33186-8106


TURF SERVICE INC                             TWB OXMOOR 2, LLC.                               TWO COUSINS FISH MARKET IN
126 MANLEY AVE                               ATTN: SPECIAL ASSETS                             75 BENNINGTON AVENUE
GREENSBORO, NC 27407-1402                    P.O. BOX 34290                                   FREEPORT, NY 11520-3913
                                             LOUISVILLE, KY 40232-4290


TYSONS CORNER CENTER                         TYSONS CORNER CENTER                             Tamia Thomas
P.O. BOX 849554                              TYSON’S CORNER HOLDINGS LLC                      2521 W Rowland Ave
Los Angeles, CA 90084-9554                   P.O. BOX 849554                                  Santa Ana, CA 92704-6045
                                             LOS ANGELES, CA 90084-9554


Tampa Westshore Associates Ltd Ptrnship      Tampa Westshore Associates Ltd Ptrnship          Taubman-Cherry Creek Limited Partnership
c/o Angela N. Grewal                         c/o John T. Rogerson, III                        c/o Angela N. Grewal
Adams and Reese LLP                          Adams and Reese LLP                              Adams and Reese LLP
501 Riverside Ave., Suite 601                501 Riverside Ave., Suite 601                    501 Riverside Ave., Suite 601
Jacksonville, FL 32202-4937                  Jacksonville, FL 32202-4937                      Jacksonville, FL 32202-4937
                               Case 6:20-bk-02159-LVV     Doc 241           Filed 05/26/20   Page 67 of 93
Taubman-Cherry Creek Limited Partnership      Tennessee Dept of Revenue                        Texas Comptroller Public Act
c/o John T. Rogerson, III                     500 Deaderick Street                             PO Box 149355
Adams and Reese LLP                           Nashville, TN 37242-0002                         Austin, TX 78714-9355
501 Riverside Ave., Suite 601
Jacksonville, FL 32202-4937

The Macerich Company                          The Payday Loan Store                            The Taubman Landlords c/o
c/o Leslie C. Heilman Esq                     c/o Creditors Bankruptcy Service                 Andrew S. Conway, Esq.
BALLARD SPAHR LLP                             P.O. Box 800849                                  200 East Long Lake Road, Ste 300
919 N. Market St 11th FL                      Dallas, TX 75380-0849                            Bloomfield Hills, MI 48304-2324
Wilmington, DE 19801-3023

Theodore Harms                                Tribal Casino Gaming Enterpr                     UGI UTILITIES INC
3407 East Oxford Oval                         P.O. Box 1955                                    P O BOX 15503
North Olmsted, OH 44070-1303                  Cherokee, NC 28719-1955                          WILMINGTON, DE 19886-5503



ULLMAN ELECTRIC INC                           ULTRA-CHEM                                       ULTRAPOM LLC.
3901 CHESTER AVE                              P.O. BOX 14608                                   dba ULTRAPOM EVENT RENTAL
UNIT B                                        LENEXA, KS 66285-4608                            3175 TERRACE STREET
CLEVELAND, OH 44114-4624                                                                       KANSAS CITY, MO 64111-3633


UNDER PRESSURE WASHING LLC                    UNITED HEATING & COOLING I                       UNITED RENTAL
20801 69TH AVE. EAST                          301 DUCK RD.                                     811 SOUTH 48TH STREET
BRADENTON, FL 34211-7107                      GRANDVIEW, MO 64030-3270                         OMAHA, NE 68106-1949



UNITED SERVICES, INC.                         UNUM LIFE INSURANCE COMPANY                      UPHOLSTERY SPACE, LLC.
P.O. BOX 12509                                P.O. BOX 406946                                  1421 S. COMMERCE ST.
KNOXVILLE, TN 37912-0509                      ATLANTA, GA 30384-6946                           LAS VEGAS, NV 89102-2701



US PROTECTIVE SERVICES                        US TREASURY DEPARTMENT                           USA TODAY
750 W. RESOURCE DR.                           777 SONOMA AVE, #112                             305 SEABOARD LANE
CLEVELAND, OH 44131-1878                      SANTA ROSA, CA 95404-6513                        SUITE 301
                                                                                               FRANKLIN, TN 37067-8258


UTAH STATE TAX COMMISSION                     Utah State Tax Comm.                             V.I.P. INC.
210 N 1950 W                                  210 N 1950 W                                     1155 E. SIXTH AVE.
SALT LAKE CITY, UH 84134-9000                 Salt Lake City, UT 84134-9000                    LANCASTER, OH 43130-3258



VALLEY PROTEINS INC                           VALLEY REFRIGERATION SVC I                       VANCO LEASING, LLC.
PO BOX 643393                                 627 N WAYNE AVE                                  8025 CASTLEWAY DRIVE
CINCINNATI, OH 45264-3393                     CINCINNATI, OH 45215-2250                        INDIANAPOLIS, IN 46250-1939



VECTREN ENERGY DELIVERY                       VEGAS INK AND TONER                              VERIZON
PO BOX 6248                                   6811 S. EASTERN AVE.                             P.O. BOX 4830
INDIANAPOLIS, IN 46206-6248                   SUITE 102B                                       TRENTON, NJ 08650-4830
                                              LAS VEGAS, NV 89119-4682
                              Case 6:20-bk-02159-LVV     Doc 241           Filed 05/26/20   Page 68 of 93
VICTOR ENOS                                  VILLA LIGHTING SUPPLY                            VILLAGE OF GULFSTEAM
20 MALLBORO DRIVE                            2929 CHOUTEAU AVE                                c/o REGIONS BANK
NEWARK, DE 19713-1531                        ST LOUIS, MO 63103-2903                          10425 CENTURION PARKWAY 2ND FLOOR
                                                                                              JACKSONVILLE, FL 32256


VILLAGE OF LOMBARD                           VINCENT HEALEY                                   VINTAGE WINE COMPANY
ATTN: ACCOUNTS RECEIVABLE                    202 SCHANCK ROAD                                 15420 E 12 MILE ROAD
255 E. WILSON AVE.                           FREEHOLD, NJ 07728-5317                          ROSEVILLE, MI 48066-1839
LOMBARD, IL 60148-3931


VINTAGE WINES                                VINYL DOCTOR SYSTEMS, INC.                       VINYL-MEDIC LLC
20320 CORNILLIE DR                           P.O. BOX 32086                                   6105 BAUMGARTNER CROSSING
ROSEVILLE, MI 48066-1770                     PALM BEACH GARDENS, FL 33420-2086                ST. LOUIS, MO 63129-2833



VIRGINIA ABC                                 VIRGINIA BEACH TREASURER                         VIRGINIA DEPT OF TAXATION
2610 BUTFORD RD                              MUNICIPAL CENTER BLDG 1                          1957 WESTMORLAND ST
RICHMOND, VA 23235-3422                      2401 COURTHOUSE DR                               RICHMOND, VA 23230-3225
                                             VIRGINIA BEACH, VA 23456-9018


VIRGINIA NATURAL GAS INC                     VISION SERVICE PLAN                              VISIT ORLANDO
PO BOX 5409                                  3333 QUALITY DR                                  6277 SEA HARBOR DRIVE
CAROL STREAM, IL 60197-5409                  RANCHO CORDOVA, CA 95670-9757                    SUITE 400
                                                                                              ORLANDO, FL 32821-8043


VORH ASSOCIATES, LLC                         VORH Associates, LLC                             VORYS SATER SEYMOUR &PEASE LLC
JP MORGAN CHASE DEPT#77925                   c/o David M. Blau, Esq.                          POST OFFICE BOX 373487
P.O. BOX 77000                               Clark Hill PLC                                   CLEVELAND, OH 44193-0001
DETROIT, MI 48277-0925                       151 S Old Woodward Ave Ste 200
                                             Birmingham, MI 48009-6103

VU HUYNH                                     Village at Gulfstream Park                       Village at Gulfstream Park, LLC
100 RIVERVIEW ROAD                           10245 Centurion Parkway                          c/o Leslie C. Heilman
STEVENSVILLE, MD 21666-2000                  Corporate Trust Services                         Ballard Spahr LLC
                                             Jacksonville, FL 32256-2808                      919 N. Market St, 11th Floor
                                                                                              Wilmington, DE 19801-3023

Virginia Dept of Taxation                    WAKE COUNTY TAX ADMIN DEPT                       WALDEN FLORAL DESIGN CO
1957 Westmoreland St                         301 S. MCDOWELL ST., #3800                       1701 OGDEN AVE
Richmond, VA 23230-3225                      RALEIGH, NC 27601-2091                           DOWNERS GROVE, IL 60515-2627



WALT WHITMAN MALL, LLC.                      WASATCH COMFORT                                  WASHINGTON GAS
P.O. BOX 776405                              P.O. BOX 651345                                  PO BOX 37747
CHICAGO, IL 60677-6405                       SALT LAKE CITY, UT 84165-1345                    PHILADELPHIA, PA 19101-5047



WASSERSTROM COMPANY                          WASSERSTROM SUPERSTORE                           WASTE CONNECTIONS OF TX
P.O. BOX 182056                              2777 SILVER DR                                   P.O. BOX 742695
COLUMBUS OH 43218-2056                       COLUMBUS, OH 43211-1054                          CINCINNATI, OH 45274-2695
                              Case 6:20-bk-02159-LVV     Doc 241          Filed 05/26/20   Page 69 of 93
WASTE MANAGEMENT                             WAT-KEM MECHANICAL, INC.                        WATER ZONE INC./ECO WATER
3411 NORTH 40TH ST                           2755 S. COUNTY RD. 25A                          1432-B SKEES RD.
TAMPA, FL 33605-1698                         TROY, OH 45373-8853                             WEST PALM BEACH, FL 33411-2611



WATERLOGIC                                   WATERMEN ENTERPRISES, LLC.                      WATERSIDE SHOPS LLC
P.O. BOX 677867                              P.O. BOX 794671                                 16316 COLLECTIONS CENTER DRIVE
DALLAS, TX 75267-7867                        DALLAS TX 75379-4671                            CHICAGO, IL 60693-0163



WATERWORKS                                   WATTERS CREEK OWNER, LLC.                       WCA OF FLORIDA, LLC
550 SHROCK ROAD                              P.O. BOX 677456                                 P.O. BOX 4524
COLUMBUS, OH 43229-1062                      DALLAS, TX 75267-7456                           HOUSTON, TX 77210-4524



WE ENERGIES                                  WE ENERGIES                                     WEDDINGPAGES INC
333 W EVERETT ST                             PO BOX 90001                                    11106 MOCKINGBIRD DR
ATTN BANKRUPTCY                              MILWAUKEE, WI 53290-0001                        OMAHA, NE 68137-2331
MILWAUKEE WI 53203-2803


WEST DES MOINES WATER WORK                   WEST EDNA ASSOCIATES, LTD.                      WEST FARMS MALL, LLC
PO BOX 402002                                dba MOJAVE ELECTRIC                             DEPARTMENT 55501
DES MOINES, IA 50940-2002                    3755 W. HACIENDA AVENUE                         PO BOX 67000
                                             LAS VEGAS, NV 89118-2905                        DETROIT, MI 48267-0555


WEST FARMS MALL, LLC                         WEST PENN POWER                                 WEST VIEW WATER AUTHORITY
PO BOX 67000                                 P.O. BOX 3687                                   PO BOX 747107
DEPT 55501                                   AKRON, OH 44309-3687                            PITTSBURGH, PA 15274-7105
Detroit, MI 48267-0555


WESTCOR SANTAN VILLAGE LLC                   WESTERN ALLEGHENY COUNTY                        WESTERN COMMERCIAL SVCS LL
P.O. BOX 511249                              403 VIRGINIA DR                                 2311 SOUTH INDUSTRIAL ROAD
LOS ANGELES, CA 90051-3048                   OAKDALE, PA 15071-9105                          LAS VEGAS, NV 89102-4801



WESTERN RESERVE WINDOW                       WHALEY FOODSERVICE, LLC.                        (p)WHITE COFFEE CORP
CLEANING, LLC                                P.O. BOX 615                                    18-35 STEINWAY PLACE 38THSTR
1064 TALLMADGE ROAD SUITE C                  LEXINGTON, SC 29071-0615                        LONG ISLAND CITY NY 11105-1076
KENT, OH 44240-6447


WHITEHALL TOWNSHIP AUTHORI                   WHOLESALE SERVICES, LLC.                        WILL LIKINS
1901 SCHADT AVENUE                           P.O. BOX 4627                                   100 RIVERVIEW ROAD
WHITEHALL, PA 18052-3728                     READING, PA 19606-0327                          STEVENSVILLE, MD 21666-2000



WILLIAM DALE FLOYD                           WILLIAM ELEK LIMITED                            WILLIAM J CIRIELLO PLUMBING CO INC
9848 DECORSEY PK                             1101 AIRPORT RD.                                LAURA CIRIELLO-BENEDICT
RYLAND HEIGHTS, KY 41015-9598                ALLENTOWN, PA 18109-3362                        PO BOX 468
                                                                                             BEECH GROVE, IN 46107-0468
                             Case 6:20-bk-02159-LVV     Doc 241           Filed 05/26/20   Page 70 of 93
WILLIAM R. FIELDS                           WILLIE ITULE PRODUCE. INC.                       WILLIS KLEIN SAFE LOCK &
P.O. BOX 49841                              301 N 45TH AVE                                   DECORATIVE HARDWARE
SARASOTA, FL 34230-6841                     PHOENIX, AZ 85043-2906                           4041 WESTPORT RD.
                                                                                             LOUISVILLE, KY 40207-3138


WILLIS TOWERS WATSON SOUTH                  WILLOW LAKE SHOPPING CENTER                      WILLOWBROOK MALL, LLC
CONCOURSE CORPORATE CENTER                  USRP WILLOW EAST LLC                             P.O. BOX 86
FIVE - 18TH FLOOR                           3055 SOLUTIONS CENTER                            MINNEAPOLIS MN 55486-2767
ATLANTA, GA 30328                           CHICAGO, IL 60677-3000


WINDSTREAM COMMUNICATIONS                   WINDSTREAM ENTERPRISE                            WINEBOW GROUP, INC.
P.O. BOX 9001908                            P.O. BOX 9001908                                 20 HOOK MOUNTAIN ROAD
LOUISVILLE, KY 40290-1908                   LOUISVILLE, KY 40290-1908                        SUITE 103-A
                                                                                             PINEBROOK, NJ 07058-9273


WINTER PARK TOWNE CENTER L                  WISCONSIN DEPT OF REVENUE                        WMB 2, LLC
PO BOX 73847                                2135 RIMROCK RD                                  TWB Oxmoor 2, LLC
CLEVELAND, OH 44193-0002                    MADISON, WI 53713-1443                           c/o John P. Brice
                                                                                             Wyatt, Tarrant & Combs, LLP
                                                                                             250 West Main St Ste 1600
                                                                                             Lexington, KY 40507-1746
WOODMAN STOP N LOCK                         WOW! BUSINESS                                    WSA SYSTEMS BOCA INC
1976 WOODMAN CENTER DRIVE                   P.O. BOX 4350                                    442 N.W. 35th Street
KETTERING, OH 45420-1165                    CAROL STREAM, IL 60197-4350                      Boca Raton, FL 33431-5708



Washington Prime Group Inc.                 Washington Prime Group, Inc.                     Washington Prime Group, Inc. & affiliates
c/o Steven R. Wirth, Esq.                   Attn: Ronald E. Gold, Esquire                    Attn: Stephen E. Ifeduba, Vice President
Akerman LLP                                 3300 Great American Tower                        Corporate & Litigation Counsel
401 E. Jackson Street, Suite 1700           301 E. Fourth Street                             180 East Broad Street
Tampa, FL 33602-5250                        Cincinnati, OH 45202-4245                        Columbus, OH 43215-3707

Waste Connections of Texas                  Waterman Broadcasting of Fl LLC                  Watters Creek Owner, LLC
2010 Wilson Rd                              Gerald Poppe                                     c/o Leslie C. Heilman Esq
Humble TX 77396-1537                        PO Box 62610                                     BALLARD SPAHR LLP
                                            Ft Myers, FL 33906-0610                          919 N. Market St 11th FL
                                                                                             Wilmington, DE 19801-3023

West County Mall CMBS, LLC                  West Farms Mall LLC                              West Farms Mall LLC
Caleb T. Holzaepfel                         c/o Angela N. Grewal                             c/o John T. Rogerson, III
736 Georgia Avenue, Suite 300               Adams and Reese LLP                              Adams and Reese LLP
Chattanooga, TN 37402-2059                  501 Riverside Ave., Suite 601                    501 Riverside Ave., Suite 601
                                            Jacksonville, FL 32202-4937                      Jacksonville, FL 32202-4937

Willie Itule Produce Inc                    Winter Park Town Center Ltd                      Wisconsin Dept of Revenue
c/o Mary Jean Fassett, Esq.                 c/o Ryan E. Davis Esq                            PO Box 8949
McCarron & Diess                            Winderweedle Haines Ward Woodman PA              Madison, WI 53708-8949
4530 Wisconsin Ave., NW, Suite 301          329 Park Avenue North Second FL
Washington, DC 20016-4667                   Winter Park FL 32789-7421

XCEL ENERGY                                 XTREME CLEAN RESTAURANT, L                       YADIRA STAATZ
1123 W 3RD AVE                              P.O. BOX 19483                                   100 RIVERVIEW ROAD
ATTN: PHIL RYMAN                            LAS VEGAS, NV 89132-0483                         STEVENSVILLE MD 21666-2000
DENVER, CO 80223-1351
                                 Case 6:20-bk-02159-LVV     Doc 241           Filed 05/26/20   Page 71 of 93
YTC BUTTERFIELD OWNER LLC.                      YTC Mall Owner, LLC                              ZEBEDEE GROUP INC.
26073 NETWORK PLACE                             c/o Leslie C. Heilman Esq                        4613 NORTH UNIVERSITY DRIVE
CHICAGO, IL 60673-1260                          BALLARD SPAHR LLP                                SUITE 383
                                                919 N. Market St 11th FL                         CORAL SPRINGS FL 33067-4602
                                                Wilmington, DE 19801-3023

ZITO’S LANDSCAPING LLC.                         ZOHAR LAW FIRM PC                                c/o Patrick M. Mosley, Esq.
130 ORCHARD AVE.                                1100 Glendon Avenue                              Hill Ward Henderson
GLENSHAW, PA 15116-1429                         Suite 1500                                       101 E. Kennedy Blvd, Suite 3700
                                                Los Angeles, CA 90024-3519                       Tampa, FL 33602-5195


john siragusa                                   myfulfillMATE                                    Ryan E Davis +
309 Homestead Avenue                            380H Knollwood St. #163                          Winderweedle Haines Ward & Woodman P.A.
metairie, MD 70005-3706                         Winston Salem, NC 27103-1865                     329 Park Avenue North, Second Floor
                                                                                                 Winter Park, FL 32789-7421


Mariane L Dorris +                              Eric S Golden +                                  R Scott Shuker +
Shuker & Dorris, P.A.                           Burr & Forman LLP                                Shuker & Dorris, P.A.
121 South Orange Avenue, Suite 1120             200 S. Orange Avenue, Ste 800                    121 South Orange Avenue
Orlando, FL 32801-3238                          Orlando, FL 32801-6404                           Suite 1120
                                                                                                 Orlando, FL 32801-3238

Ronald E Gold +                                 Mark J. Wolfson +                                United States Trustee - ORL +
Frost Brown Todd LLC                            Foley & Lardner                                  Office of the United States Trustee
3300 Great American Tower                       100 North Tampa Street, Suite 2700               George C Young Federal Building
301 East Fourth Street                          PO Box 3391                                      400 West Washington Street, Suite 1100
Cincinnati, OH 45202-4257                       Tampa, FL 33601-3391                             Orlando, FL 32801-2210

John P Dillman +                                Ronald M Tucker +                                Andrew S Conway +
Linebarger Goggan Blair & Sampson LLP           Simon Property Group                             The Taubman Company
Post Office Box 3064                            225 West Washington Street                       200 East Long Lake Road
Houston, TX 77253-3064                          Indianapolis, IN 46204-3438                      Suite 300
                                                                                                 Bloomfield Hills, MI 48304-2324

Robert J Feinstein +                            John T Rogerson III+                             Jill E Kelso +
Pachulski Stang Ziehl & Jones LLP               Adams and Reese LLP                              Office of the United States Trustee
780 Third Avenue, 36th Floor                    501 Riverside Avenue, 7th Floor                  400 W. Washington Street
New York, NY 10017-2024                         Jacksonville, FL 32202-4937                      Suite 1100
                                                                                                 Orlando, FL 32801-2440

John P Brice +                                  Robert L LeHane +                                Dustin P Branch +
Wyatt Tarrant & Combs LLP                       Kelley Drye & Warren LLP                         Ballard Spahr LLP
250 West Main Street                            101 Park Avenue                                  2029 Century Park East, Suite 800
Suite 1600                                      New York, NY 10178-0062                          Los Angeles, CA 90067-2909
Lexington, KY 40507-1746

Marc   P Barmat +                               Steven R Wirth +                                 Jason M Torf +
Furr   & Cohen, P.A.                            Akerman Senterfitt                               Ice Miller LLP
2255   Glades Road, Suite 301E                  401 E. Jackson Street, Suite 1700                200 West Madison Street, Suite 3500
Boca   Raton, FL 33431-7383                     Tampa, FL 33602-5250                             Chicago, IL 60606-3417


Alan M Burger +                                 Richard B Webber II+                             Mark A Amendola +
McDonald Hopkins LLC                            Zimmerman Kiser & Sutcliffe PA                   Martyn and Associates
505 South Flagler Drive, Suite 300              315 East Robinson Street                         820 Superior Avenue, Northwest
West Palm Beach, FL 33401-5942                  Suite 600                                        Tenth Floor
                                                Orlando, FL 32801-4341                           Cleveland, OH 44113-1827
                              Case 6:20-bk-02159-LVV               Doc 241           Filed 05/26/20     Page 72 of 93
Patrick Mosley +                                       David J Lienhart +                                   Buffey E Klein +
Hill, Ward, Henderson                                  Lienhart Law Fimr, P.A.                              Husch Blackwell LLP
101 E. Kennedy Blvd., Suite 3700                       Post Office Box 533307                               2001 Ross Avenue, Suite 2000
P.O. Box 2231                                          Orlando, FL 32853-3307                               Dallas, TX 75201-2995
Tampa, FL 33601-2231

Leslie C Heilman +                                     Larry I Glick +                                      Ilan Markus +
Ballard Spahr,LLP                                      Shutts & Bowen LLP                                   LeClairRyan A Professional Corporation
919 North Market St, 11th Floor                        200 South Biscayne Boulevard                         545 Long Wharf Drive
Wilmington, DE 19801-3023                              Suite 4100                                           Ninth Floor
                                                       Miami, FL 33131-2362                                 New Haven, CT 06511-5960

Megan Wilson Murray +                                  David M Blau +                                       Angela N Grewal +
Buchanan Ingersoll & Rooney                            Clark Hill PLC                                       Adams and Reese, LLP
401 East Jackson Street, Suite 2400                    151 S. Old Woodward Ave., Ste. 200                   501 Riverside Avenue
Tampa, FL 33602-5236                                   Birminghaum, MI 48009-6103                           Jacksonville, FL 32202-4937


Darryl S Laddin +                                      Daniel R Schimizzi +                                 Gillian D. Williston +
Arnall Golden Gregory LLP                              Whiteford Taylor & Preston LLP                       Troutman Sanders, LLP
171 17th Street Northwest                              200 First Avenue, Third Floor                        222 Central Park Avenue, Suite 2000
Suite 2100                                             Pittsburgh, PA 15222-1512                            Virginia Beach, VA 23462-3038
Atlanta, GA 30363-1031

Lori V. Vaughan +                                      Michelle E Shriro +                                  Franklin H Top III+
Orlando                                                Singer & Levick, PC                                  Chapman and Cutler LLP
, FL                                                   16200 Addison Road, Suite 140                        111 West Monroe Street
                                                       Addison, TX 75001-5377                               Chicago, IL 60603-4080


Lawrence A Levine +                                    Mary Jean Fassett +                                  Laurel D Roglen +
Anidjar & Levine, P.A.                                 McCarron & Diess                                     Ballard Spahr LLP
300 SE 17th Street                                     4530 Wisconsin Avenue, NW, Suite 301                 919 North Market Street, 11th Floor
Fort Lauderdale, FL 33316-2550                         Washington, DC 20016-4667                            Wilmington, DE 19801-3023


Tyler M Dupuy +                                        Note: Entries with a ’+’ at the end of the
Farah & Farah, P.A.                                    name have an email address on file in CMECF
7370 College Parkway, Suite 204
Fort Myers, FL 33907-5558




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


BAR HARBOR SEAFOOD                                     C.H. ROBINSON COMPANY, INC                           (d)C.H. ROBINSON COMPANY, INC
2000 PREMIER ROW                                       P.O. BOX 9121                                        P.O. BOX 9121
ORLANDO, FL 32809                                      MINNEAPOLIS, MN 55480-9121                           Minneapolis, MN 55480-9121



CITY OF NORTH CANTON                                   COLUMBIA GAS                                         COMPTROLLER OF MARYLAND
FINANCE DEPARTMENT                                     PO BOX 4629                                          301 W. PRESTON ST.
145 NORTH MAIN ST                                      Carol Stream, IL 60197-4629                          BALTIMORE, MD 21201
CANTON, OH 44720-2587
                              Case 6:20-bk-02159-LVV             Doc 241          Filed 05/26/20      Page 73 of 93
CRANBERRY TOWNSHIP                                   City of Columbus DPU                                 (d)Comptroller of Maryland
ATTN: FINANCE DEPARTMENT                             910 Dublin Rd 4th FL                                 110 Carroll Street
2525 ROCHESTER RD.                                   Columbus OH 43215                                    Annapolis, MD 21411
CRANBERRY TOWNSHIP, PA 16066-6499


Connecticut Dept of Revenue                          DICHELLO DISTRIBUTORS, INC                           DOMINION ENERGY
450 Columbus Blvd                                    P.O.BOX 562                                          P.O. BOX 45841
Hartford, CT 6103                                    55 MARSH HILL ROAD                                   SALT LAKE CITY, UT 84139-0001
                                                     ORANGE, CT 6477


DOMINION VIRGINIA POWER                              DUQUESNE LIGHT COMPANY                               Frontier Communications
PO BOX 26543                                         PAYMENT PROCESSING CENTER                            19 John St
RICHMOND, VA 23290                                   PO BOX 10                                            Middletown, NY 10940
                                                     PITTSBURGH, PA 15230-0010


GEER GAS CORPORATION                                 HAPSELECT, LLC.                                      Illinois Dept of Revenue
PO BOX 16396                                         1341 W. MOCKINGBIRD LANE                             PO Box 19013
COLUMBUS, OH 43216                                   SUITE 700 W                                          Springfield, IL 62794-9013
                                                     DALLAS, TX 75247


Iowa Dept of Revenue                                 KANSAS GAS SERVICE                                   LAFAYETTE PARTNERS
1305 E Walnut St, 4th Floor                          P.O. BOX 219046                                      5812 DARLINGTON RD
Des Moines, IA50319                                  KANSAS CITY, MO 64121-9046                           PITTSBURGH, PA 15217



Nebraska Dept of Revenue                             OKLAHOMA TAX COMMISSION                              (d)Oklahoma Tax Commission
PO Box 94818                                         2501 N. LINCOLN BLVD.                                2501 N Lincoln Blvd
Lincoln, NE 68509-4818                               OKLAHOMA CITY, OK 73194                              Oklahoma City, OK 73194



(d)PALT CRANBERRY                                    TRI-R MECHANICAL SERVICES                            WHITE COFFEE CORP
5812 DARLINGTON RD                                   150 EMPIRE DRIVE                                     18-35 38 ST (STEINWAY PLACE)
PITTSBURGH, PA 15217                                 WEST SENECA, NY 14224                                LONG ISLAND, NY 11105




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)168th and Dodge LP                                (u)ALSCO INC. - ORLANDO                              (u)Brookfield Property REIT, Inc.




(u)C.H. Robinson Worldwide, Inc.                     (u)Carolyn Carter                                    (u)City Creek Center Associates, LLC
                            Case 6:20-bk-02159-LVV          Doc 241         Filed 05/26/20    Page 74 of 93
(u)City National Bank                           (u)CityPlace Retail, LLC                        (u)Country Club Plaza JV LLC




(u)Dolphin Mall Associates LLC                  (u)Fairfax Company of Virginia LLC              (u)Get Fresh Produce, Inc.




(u)Golden Glo Carpet Cleaners LLC               (u)Gordon Food Services, Inc.                   (u)Gulf Coast Produce Distributors, Inc.




(u)Hillco Real Estate LLC                       (u)Hines Global REIT Inc.                       (u)Irvine Spectrum Center LLC




(u)Liberty Center LLC                           (u)Lincoln Center, Inc.                         (u)Official Committee for Unsecured Creditors
                                                                                                Foley & Lardner LLP
                                                                                                100 North Tampa Street
                                                                                                Suite 2700
                                                                                                Tampa, F 33602 United States

(u)PPINC., LLC d/b/a Premier Produce            (u)Pacific Retail Capital Partners              (u)Premier Produce Central Florida, LLC t/a D




(u)Produce Alliance LLC                         (u)SITE Centers Corp.                           (u)Sirna & Sons, Inc. t/a Sirna & Sons Produc




(u)Starwood Retail Partners, LLC                (u)Sysco New Mexico, Inc.                       (u)TB Mall at UTC LLC
                                                c/o Meghan Wells
                                                Arnall Golden Gregory LLP
                                                171 17th Street NW, Suite 2100
                                                Atlanta

(u)Tampa Westshore Associates Limited Partner   (u)Taubman-Cherry Creek Limited Partnership     (u)The Macerich Company




(u)VORH Associates, LLC                         (u)Village At Gulfstream Park, LLC              (u)Watters Creek Owner, LLC
                              Case 6:20-bk-02159-LVV     Doc 241           Filed 05/26/20   Page 75 of 93
(u)West Farms Mall LLC                       (u)Willie Itule Produce Inc.                     (u)YTC Mall Owner, LLC




(d)100 PRATT ST. VENTURE, LLC                (d)ALSCO, INC.                                   (d)ARC SWWCHOH001, LLC
PO BOX 780462                                10402 LAKERIDGE PKWY                             c/o Patrick M. Mosley, Esq
Philadelphia, PA 19178-0462                  SUITE 600                                        Hill Ward Henderson
                                             ASHLAND, VA 23005-8154                           101 E. Kennedy Blvd., Suite 3700
                                                                                              Tampa, FL 33602-5195

(d)CBL & Associates Management, Inc.         (d)Commonwealth of Pennsylvania                  (d)Deborah Allison-Koerber
c/o Buffey Klein                             Dept of Labor/Industry                           5584 Thomas Square Drive
Husch Blackwell, LLP                         Collections Support Unit                         WINTER GARDEN, FL 34787-5029
1900 N. Pearl St, Ste 1800                   651 Boas Street Room 925
Dallas, TX 75201-2467                        Harrisburg PA 17121-0751

(d)Deutsche Asset & Wealth Management        (d)EASTON TOWN CENTER LLC                        (d)Gulfstream Park, LLC
c/o Patrick M. Mosley, Esq                   L-3769                                           c/o Patrick M. Mosley, Esq
Hill Ward Henderson                          Columbus, OH 43260-3769                          Hill Ward Henderson
101 E. Kennedy Blvd., Suite 3700                                                              101 E. Kennedy Blvd., Suite 3700
Tampa, FL 33602-5195                                                                          Tampa, FL 33602-5195

(d)HERONA PROPERTY MANAGEMENT                (d)HINES GLOBAL REIT                             (d)IMI Huntsville LLC
6664 Edinborough                             4875 TOWN CENTER LLC                             c/o Eric S. Golden, Esq.
West Bloomfield MI 48322-3864                P.O. BOX 742632                                  Burr & Forman LLP
                                             Atlanta, GA 30374-2632                           200 S. Orange Ave., Suite 800
                                                                                              Orlando, FL 32801-6404

(d)MICHAEL’S FINER MEATS                     (u)Mullberry Vine Limited                        (u)Nikki Courtney
29037 NETWORK PLACE                          Avenida Marino Tourinho                          c/o Tyler M. Dupuy, Esq.
Chicago, IL 60673-1290                       1805, 19Andar, 1901                              Farah & Farah
                                             Curitiba                                         7370 College Parkway, Suite 204, Fort My
                                             Paran 80240

(d)OPEN TABLE INC                            (d)PGIM Real Estate                              (d)PROFORMA
29109 NETWORK PLACE                          c/o Patrick M. Mosley, Esq                       6341 NICHOLAS DRIVE
Chicago, IL 60673-1291                       Hill Ward Henderson                              Columbus, OH 43235-5204
                                             101 E. Kennedy Blvd., Suite 3700
                                             Tampa, FL 33602-5195

(d)Produce Alliance LLC                      (d)ROUSE - PARK MEADOWS, LLC                     (d)Serene Investment Management LLC
PO BOX 7762                                  P.O. BOX 86                                      c/o Denise Dell-Powell, Esq.
CAROL STREAM, IL 60197-7762                  Minneapolis, MN 55486-3096                       Dean Mead Law Firm
                                                                                              420 S. Orange Ave Ste 700
                                                                                              Orlando, FL 32801-4911

(d)Starwood Retail Partners LLC              (d)The Forbes Company, LLC                       (d)The Macerich Company
c/o Patrick M. Mosley, Esq                   c/o Patrick M. Mosley, Esq                       c/o Patrick M. Mosley, Esq
Hill Ward Henderson                          Hill Ward Henderson                              Hill Ward Henderson
101 E. Kennedy Blvd., Suite 3700             101 E. Kennedy Blvd., Suite 3700                 101 E. Kennedy Blvd., Suite 3700
Tampa, FL 33602-5195                         Tampa, FL 33602-5195                             Tampa, FL 33602-5195

(d)Trademark Property Company                (d)WMB 2. LLC                                    (d)Watters Creek Owner, LLC
c/o Patrick M. Mosley, Esq                   TWB Oxmoor 2, LLC                                c/o Patrick M. Mosley, Esq
Hill Ward Henderson                          c/o John P. Brice                                Hill Ward Henderson
101 E. Kennedy Blvd., Suite 3700             Wyatt, Tarrant & Combs, LLP                      101 E. Kennedy Blvd., Suite 3700
Tampa, FL 33602-5195                         250 West Main St Ste 1600                        Tampa, FL 33602-5195
                                             Lexington, KY 40507-1746
                            Case 6:20-bk-02159-LVV     Doc 241        Filed 05/26/20   Page 76 of 93
(d)YTC Mall Owner, LLC                     (d)c/o Patrick M. Mosley, Esq.                (d)Leslie C Heilman +
c/o Patrick M. Mosley, Esq                 Hill Ward Henderson                           Ballard Spahr,LLP
Hill Ward Henderson                        101 E. Kennedy Blvd., Suite 3700              919 North Market Street, 11th Floor
101 E. Kennedy Blvd., Suite 3700           Tampa, FL 33602-5195                          Wilmington, DE 19801-3023
Tampa, FL 33602-5195

(d)Ronald E Gold +                         End of Label Matrix
Frost Brown Todd LLC                       Mailable recipients 1549
3300 Great American Tower                  Bypassed recipients 70
301 East Fourth Street                     Total               1619
Cincinnati, OH 45202-4257
            Case 6:20-bk-02159-LVV   Doc 241   Filed 05/26/20   Page 77 of 93




                                     EXHIBIT A

                                (Purchase Agreement)




                                          1
DOCS_SF:101690.5 50045/002
Case 6:20-bk-02159-LVV   Doc 241   Filed 05/26/20   Page 78 of 93
Case 6:20-bk-02159-LVV   Doc 241   Filed 05/26/20   Page 79 of 93
Case 6:20-bk-02159-LVV   Doc 241   Filed 05/26/20   Page 80 of 93
Case 6:20-bk-02159-LVV   Doc 241   Filed 05/26/20   Page 81 of 93
Case 6:20-bk-02159-LVV   Doc 241   Filed 05/26/20   Page 82 of 93
Case 6:20-bk-02159-LVV   Doc 241   Filed 05/26/20   Page 83 of 93
Case 6:20-bk-02159-LVV   Doc 241   Filed 05/26/20   Page 84 of 93
Case 6:20-bk-02159-LVV   Doc 241   Filed 05/26/20   Page 85 of 93
Case 6:20-bk-02159-LVV   Doc 241   Filed 05/26/20   Page 86 of 93
Case 6:20-bk-02159-LVV   Doc 241   Filed 05/26/20   Page 87 of 93
Case 6:20-bk-02159-LVV   Doc 241   Filed 05/26/20   Page 88 of 93
Case 6:20-bk-02159-LVV   Doc 241   Filed 05/26/20   Page 89 of 93
Case 6:20-bk-02159-LVV   Doc 241   Filed 05/26/20   Page 90 of 93
Case 6:20-bk-02159-LVV   Doc 241   Filed 05/26/20   Page 91 of 93
Case 6:20-bk-02159-LVV   Doc 241   Filed 05/26/20   Page 92 of 93
Case 6:20-bk-02159-LVV   Doc 241   Filed 05/26/20   Page 93 of 93
